Exhibit 10.1

 

EXECUTION COPY

 

 

[g65851ka01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

February 26, 2008

 

among

 

BRUKER BIOSCIENCES CORPORATION
(to be renamed BRUKER CORPORATION),

as the Company,

 

BRUKER AXS GmbH,
BRUKER DALTONIK GmbH,
BRUKER OPTIK GmbH,
BRUKER PHYSIK GmbH,
BRUKER BIOSPIN INVEST AG,
BRUKER BIOSPIN AG and
BRUKER BIOSPIN INTERNATIONAL AG,

 

as Foreign Subsidiary Borrowers

 

The Other Foreign Subsidiary Borrowers From Time to Time Party Hereto


The Lenders Party Hereto

 

RBS CITIZENS, NATIONAL ASSOCIATION, DEUTSCHE BANK SECURITIES INC. and

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
as Co-Documentation Agents

 

CITIBANK, N.A.
as Syndication Agent

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent



--------------------------------------------------------------------------------

 

RBS CITIZENS, NATIONAL ASSOCIATION

as Co-Arranger

 

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

 

 

Defined Terms

 

1

SECTION 1.02.

Classification of Loans and Borrowings

 

22

SECTION 1.03.

Terms Generally

 

22

SECTION 1.04.

Accounting Terms; GAAP

 

22

 

 

 

ARTICLE II The Credits

 

23

 

 

 

SECTION 2.01.

Commitments

 

23

SECTION 2.02.

Loans and Borrowings

 

23

SECTION 2.03.

Requests for Borrowings

 

24

SECTION 2.04.

Determination of Dollar Amounts

 

24

SECTION 2.05.

Swingline Loans

 

25

SECTION 2.06.

Letters of Credit

 

26

SECTION 2.07.

Funding of Borrowings

 

30

SECTION 2.08.

Interest Elections

 

31

SECTION 2.09.

Termination and Reduction of Commitments

 

32

SECTION 2.10.

Repayment and Amortization of Loans; Evidence of Debt

 

32

SECTION 2.11.

Prepayment of Loans.

 

34

SECTION 2.12.

Fees

 

34

SECTION 2.13.

Interest

 

35

SECTION 2.14.

Alternate Rate of Interest

 

36

SECTION 2.15.

Increased Costs

 

37

SECTION 2.16.

Break Funding Payments

 

38

SECTION 2.17.

Taxes

 

39

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

40

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

 

41

SECTION 2.20.

Expansion Option

 

42

SECTION 2.21.

Market Disruption

 

43

SECTION 2.22.

Judgment Currency

 

44

SECTION 2.23.

Designation of Foreign Subsidiary Borrowers

 

44

SECTION 2.24.

Senior Debt

 

44

 

 

 

ARTICLE III Representations and Warranties

 

45

 

 

 

SECTION 3.01.

Organization; Powers; Subsidiaries

 

45

SECTION 3.02.

Authorization; Enforceability

 

45

SECTION 3.03.

Governmental Approvals; No Conflicts

 

45

SECTION 3.04.

Financial Condition; No Material Adverse Change

 

46

SECTION 3.05.

Properties

 

46

SECTION 3.06.

Litigation and Environmental Matters

 

46

SECTION 3.07.

Compliance with Laws and Agreements

 

46

SECTION 3.08.

Investment Company Status

 

47

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

SECTION 3.09.

Taxes

 

47

SECTION 3.10.

ERISA

 

47

SECTION 3.11.

Disclosure

 

47

SECTION 3.12.

Federal Reserve Regulations

 

47

SECTION 3.13.

Liens

 

47

SECTION 3.14.

No Default

 

47

SECTION 3.15.

No Burdensome Restrictions

 

47

SECTION 3.16.

Solvency.

 

47

 

 

 

ARTICLE IV Conditions

 

48

 

 

 

SECTION 4.01.

Effective Date

 

48

SECTION 4.02.

Each Credit Event

 

50

SECTION 4.03.

Designation of a Foreign Subsidiary Borrower

 

50

 

 

 

ARTICLE V Affirmative Covenants

 

51

 

 

 

SECTION 5.01.

Financial Statements and Other Information

 

51

SECTION 5.02.

Notices of Material Events

 

52

SECTION 5.03.

Existence; Conduct of Business

 

53

SECTION 5.04.

Payment of Obligations

 

53

SECTION 5.05.

Maintenance of Properties; Insurance

 

53

SECTION 5.06.

Books and Records; Inspection Rights

 

53

SECTION 5.07.

Compliance with Laws and Material Contractual Obligations

 

54

SECTION 5.08.

Use of Proceeds

 

54

SECTION 5.09.

Subsidiary Guaranty

 

54

SECTION 5.10.

Pledge Agreements

 

54

 

 

 

ARTICLE VI Negative Covenants

 

55

 

 

 

SECTION 6.01.

Indebtedness

 

55

SECTION 6.02.

Liens

 

57

SECTION 6.03.

Fundamental Changes and Asset Sales

 

59

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

 

60

SECTION 6.05.

Swap Agreements

 

61

SECTION 6.06.

Transactions with Affiliates

 

61

SECTION 6.07.

Restricted Payments

 

62

SECTION 6.08.

Restrictive Agreements

 

62

SECTION 6.09.

Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents

 

63

SECTION 6.10.

Financial Covenants.

 

64

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VII Events of Default

 

64

 

 

 

ARTICLE VIII The Administrative Agent

 

67

 

 

 

ARTICLE IX Miscellaneous

 

71

 

 

 

SECTION 9.01.

Notices

 

71

SECTION 9.02.

Waivers; Amendments

 

72

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

 

73

SECTION 9.04.

Successors and Assigns

 

74

SECTION 9.05.

Survival

 

77

SECTION 9.06.

Counterparts; Integration; Effectiveness

 

77

SECTION 9.07.

Severability

 

78

SECTION 9.08.

Right of Setoff

 

78

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

 

78

SECTION 9.10.

WAIVER OF JURY TRIAL

 

79

SECTION 9.11.

Headings

 

79

SECTION 9.12.

Confidentiality

 

79

SECTION 9.13.

USA PATRIOT Act

 

80

 

 

 

 

 

ARTICLE X

 

81

 

 

 

 

 

Cross-Guarantee

 

81

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

SCHEDULES:

 

 

 

Schedule 2.01

—

Commitments

 

Schedule 2.02

—

Mandatory Cost

 

Schedule 3.01

—

Subsidiaries

 

Schedule 3.03

—

Governmental Approvals

 

Schedule 6.01

—

Existing Indebtedness

 

Schedule 6.02

—

Existing Liens

 

 

 

EXHIBITS:

 

Exhibit A

—

Form of Assignment and Assumption

 

Exhibit B-1

—

Form of Opinion of Loan Parties’ Special U.S. Counsel

 

Exhibit B-2

—

Form of Opinion of Loan Parties’ Special Swiss Counsel

 

Exhibit B-3

—

Form of Opinion of Loan Parties’ Special German Counsel

 

Exhibit C

—

Form of Increasing Lender Supplement

 

Exhibit D

—

Form of Augmenting Lender Supplement

 

Exhibit E

—

List of Closing Documents

 

Exhibit F-1

—

Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

—

Form of Borrowing Subsidiary Termination

 

Exhibit G

—

Form of Subsidiary Guaranty

 

Exhibit H

—

Form of Pledge Agreement

 

Exhibit I

—

Form of Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of February 26, 2008 among BRUKER
BIOSCIENCES CORPORATION (to be renamed BRUKER CORPORATION immediately following
the Transactions occurring on the Effective Date), BRUKER AXS GmbH, BRUKER
DALTONIK GmbH, BRUKER OPTIK GmbH, BRUKER PHYSIK GmbH, BRUKER BIOSPIN INVEST AG,
BRUKER BIOSPIN AG and BRUKER BIOSPIN INTERNATIONAL AG, the other FOREIGN
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, CITIBANK, N.A. as Syndication Agent and RBS CITIZENS,
NATIONAL ASSOCIATION, DEUTSCHE BANK SECURITIES INC. and DRESDNER BANK AG, NEW
YORK AND GRAND CAYMAN BRANCHES as Co-Documentation Agents and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I


 


DEFINITIONS


 


DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS
SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Adjusted Covenant Requirement” means, with respect to the incurrence of any
Indebtedness and the making of any investment, acquisition or Restricted
Payment, the Company shall not permit, at the time thereof and after giving
effect thereto (on a pro forma basis), the Leverage Ratio to be greater than a
ratio equal to (x) the numerator of the maximum Leverage Ratio permitted under
Section 6.10(a) minus (y) 0.50.

 

“Adjusted EURIBO Rate” means, if requested by the applicable Borrower, with
respect to any Eurocurrency Borrowing denominated in euro for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the sum of (i) (a) the EURIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication,
(ii) only in the case of Loans by a Lender from its office or branch in the
United Kingdom, the Mandatory Cost.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing (unless
the applicable Borrower has requested that such Eurocurrency Borrowing
denominated in euro bear interest at the Adjusted EURIBO Rate) for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate plus, without duplication,
(ii) only in the case of Loans by a Lender from its office or branch in the
United Kingdom, the Mandatory Cost.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor could cause a Deemed
Dividend Problem.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Swiss Francs,
(iv) Japanese Yen and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Revolving Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments) and (b) with respect to
the Term Loans, a percentage equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of the Term Loans and the denominator of
which is the aggregate outstanding amount of the Term Loans of all Term Lenders.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any Eurocurrency Term Loans or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread for Revolving Loans”, “Eurocurrency
Spread for Term Loans” or “Facility Fee Rate”, as the case may be, based upon
the Leverage Ratio applicable on such date:

 

 

 

Leverage Ratio:

 

Eurocurrency
Spread for
Revolving Loans

 

Eurocurrency
Spread for Term
Loans

 

Facility Fee
Rate

 

Category 1:

 

< 1.00 to 1.00

 

0.40

%

0.50

%

0.10

%

Category 2:

 

> 1.00 to 1.00 but < 1.50 to 1.00

 

0.50

%

0.625

%

0.125

%

Category 3:

 

> 1.50 to 1.00 but < 2.00 to 1.00

 

0.60

%

0.75

%

0.15

%

Category 4:

 

> 2.00 to 1.00 but < 2.50 to 1.00

 

0.825

%

1.00

%

0.175

%

Category 5:

 

> 2.50 to 1.00

 

1.05

%

1.25

%

0.20

%

 

For purposes of the foregoing,

 

2

--------------------------------------------------------------------------------


 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 4 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s second fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 5 should have been applicable during such
period, in which case Category 5 shall be deemed to be applicable during such
period) and adjustments to the Category then in effect shall thereafter be
effected in accordance with the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“BioSpin Acquisition” means the acquisition by the Company, directly or
indirectly, of all of all issued and outstanding Equity Interests of the Target.

 

3

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Foreign Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 6.08).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Borrowings or LC Disbursements which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of the Company by any Person
or group; (d) the occurrence of a change in control, or other similar provision,
as defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing); or (e) the Company ceases to own,
directly or indirectly, and Control 100%

 

4

--------------------------------------------------------------------------------


 

(other than directors’ qualifying shares) of the ordinary voting and economic
power of any Foreign Subsidiary Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent” means each of RBS Citizens, National Association,
Deutsche Bank Securities Inc. and Dresdner Bank AG, New York and Grand Cayman
Branches in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Company” means Bruker BioSciences Corporation (to be renamed Bruker Corporation
immediately following the Transactions occurring on the Effective Date), a
Delaware corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Consolidated EBIT” means Consolidated EBITDA minus any amounts added to
Consolidated EBITDA with respect to (i) depreciation (including depreciation of
demonstration equipment) and (ii) amortization.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation (including
write down to net realizable value of demonstration equipment),
(iv) amortization, (v) extraordinary non-cash losses incurred other than in the
ordinary course of business, (vi) non-recurring fees and expenses incurred in
connection with the BioSpin Acquisition, (vii) non-cash expenses resulting from
the grant of stock options or other equity-related incentives to any director,
officer or employee of, or consultant to, the Company or any Subsidiary pursuant
to a written plan or agreement approved by the board of directors of the
Company, (viii) non-cash exchange, translation or performance losses relating to
any foreign currency hedging transactions or currency fluctuations, (ix) all
other non-cash charges, non-cash expenses and non-cash losses of the Company or
any Subsidiary that are not otherwise expressly excluded from the calculation of
Consolidated EBITDA pursuant hereto (and excluding (A) any non-cash charge,
non-cash expense and non-cash loss that represents an accrual or reserve for a
cash expenditure to be made in a subsequent period and (B) minority interest
expense), minus, to the extent included in Consolidated Net Income, (x) interest
income, (xi) extraordinary gains realized other than in the ordinary course of
business and (xii) non-cash exchange, translation or performance gains relating
to any foreign currency hedging transactions or currency fluctuations, all
calculated for the Company and its Subsidiaries in accordance with GAAP on a

 

5

--------------------------------------------------------------------------------


 

consolidated basis.  For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (i) if
at any time during such Reference Period the Company or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
(i) assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (ii) all or substantially all of
the common stock or other Equity Interests of a Person, and (b) involves the
payment of consideration by the Company and its Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any sale, transfer or disposition
of property or series of related sales, transfers, or dispositions of property
that yields gross proceeds to the Company or any of its Subsidiaries in excess
of $10,000,000.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP (excluding the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the undrawn and unreimbursed amount of all letters of
credit outstanding) and (b) Indebtedness of the type referred to in clause
(a) hereof of another Person guaranteed by the Company or any of its
Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Country Risk Event”  means:

 

(i)                                     any law, action or failure to act by any
Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s
country which has the effect of:

 

6

--------------------------------------------------------------------------------


 

(a)                                  changing the obligations under the relevant
Letter of Credit, the Credit Agreement or any of the other Loan Documents as
originally agreed or otherwise creating any additional liability, cost or
expense to the Issuing Bank, the Lenders or the Administrative Agent,

 

(b)                                 changing the ownership or control by such
Borrower or Letter of Credit beneficiary of its business, or

 

(c)                                  preventing or restricting the conversion
into or transfer of the applicable Agreed Currency;

 

(ii)                                force majeure; or

 

(iii)                             any similar event

 

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

 

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, that
any current or accumulated and undistributed earnings and profits of such
Foreign Subsidiary would be deemed to be repatriated to the Company or the
applicable parent Domestic Subsidiary under Section 956 of the Code, regardless
of whether such Foreign Subsidiary has any current or accumulated and
undistributed earnings and profits at the time of making such determination.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent (such approval not to be unreasonably
withheld).

 

7

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU” means the European Union.

 

8

--------------------------------------------------------------------------------


 

“EURIBO Rate” means, with respect to any Eurocurrency Revolving Borrowing
denominated in euro for any Interest Period, if requested by the applicable
Borrower, the rate appearing on the appropriate page of the Reuters service (it
being understood that this rate is the euro interbank offered rate sponsored by
the Banking Federation of the European Union and the Financial Markets
Association) (or on any successor or substitute page of such service, or any
successor to or substitute for such service providing rate quotations comparable
to those currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in euro in the London interbank market) at
approximately 11:00 a.m., Local Time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in euro with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “EURIBO Rate” with respect to
such Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in euro in an Equivalent Amount of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., Local Time, two (2) Business Days prior to
the commencement of such Interest Period.

 

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate or, upon request by the applicable Borrower,
the Adjusted EURIBO Rate, as applicable.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Revolving Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.   In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or with which such
recipient otherwise has a present or former connection (other than any such

 

9

--------------------------------------------------------------------------------


 

connection arising from the recipient’s having executed, delivered, performed
its obligations under, received a payment under or enforced any Loan Document),
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Company is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Company with respect to such withholding tax
pursuant to Section 2.17(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means (i) each of Bruker AXS GmbH, Bruker Daltonik
GmbH, Bruker Optik GmbH and Bruker Physik GmbH, each incorporated in Germany as
a limited liability company and Bruker BioSpin Invest AG, Bruker BioSpin AG and
Bruker BioSpin International AG, each incorporated in Switzerland as a
corporation limited by shares and (ii) any Eligible Foreign Subsidiary that
becomes a Foreign Subsidiary Borrower pursuant to Section 2.23 and, in each
case, that has not ceased to be a Foreign Subsidiary Borrower pursuant to such
Section.

 

10

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“German Borrower” means any Foreign Subsidiary Borrower that is organized under
the laws of Germany.

 

“German GmbH Obligor” means any Foreign Subsidiary Borrower or Subsidiary
Guarantor that is incorporated in Germany as a German limited liability company
(GmbH).

 

“German Subsidiary” means any Subsidiary that is organized under the laws of
Germany.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations (other than obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or

 

11

--------------------------------------------------------------------------------


 

similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable and
intercompany charges of expenses (including expenses related to research and
development and intellectual technology) and other accrued obligations, in each
case incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) obligations
of such Person under Sale and Leaseback Transactions.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
anything to the contrary in the foregoing, in connection with any Permitted
Acquisition or any other acquisition by the Company or any Subsidiary permitted
hereunder (or any sale, transfer or other disposition by the Company or any
Subsidiary permitted hereunder), the term “Indebtedness” shall not include
contingent post-closing purchase price adjustments or earn-outs to which the
seller in such Permitted Acquisition or such other acquisition (or the buyer in
such sale, transfer or other disposition, as the case may be) may become
entitled or contingent indemnity obligations that may be owed to such seller (or
buyer, if applicable) in respect thereof.  The amount of Indebtedness of any
Person for purposes of clause (f) above shall (unless such Indebtedness has been
assumed by such Person) be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
December 2007 relating to the Company and the Transactions.

 

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.10(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day

 

12

--------------------------------------------------------------------------------


 

would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Japanese Yen” means the lawful currency of Japan.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing (unless the
applicable Borrower has requested that such Eurocurrency Borrowing denominated
in euro bear interest at the Adjusted EURIBO Rate) for any Interest Period, the
rate appearing on, in the case of Dollars, Reuters BBA Libor Rates Page 3750
and, in the case of any Foreign Currency, the appropriate page of such service
which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the relevant Agreed Currency in an
Equivalent Amount of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

 

13

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, the Pledge
Agreements, any promissory notes executed and delivered pursuant to
Section 2.10(e) and any and all other instruments and documents executed and
delivered in connection with any of the foregoing.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Company and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement which is denominated in a Foreign Currency or which
is to, or for the account of, a Foreign Subsidiary Borrower; provided that, in
case of Eurocurrency Revolving Loans denominated in euro and bearing interest
with reference to the Adjusted EURIBO Rate, “Local Time” means Brussels time.

 

“Mandatory Cost” is described in Schedule 2.02.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the Company
and the Subsidiaries taken as a whole or (b) the validity or enforceability of
this Agreement or any and all other Loan Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10%) of the Company’s
Consolidated EBITDA for such period or (ii) which contributed greater than ten
percent (10%) of the Company’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of the Company’s Consolidated
EBITDA or Company’s Consolidated Total Assets attributable to Subsidiaries
(other than Affected Foreign Subsidiaries) that are not Subsidiary Guarantors
exceeds twenty-five percent (25%) of the Company’s Consolidated EBITDA for any
such period or twenty-five percent (25%) of the Company’s Consolidated Total
Assets as of the end of any such fiscal quarter, the Company (or, in the event
the Company has failed to do so within ten days, the

 

14

--------------------------------------------------------------------------------


 

Administrative Agent) shall designate sufficient Subsidiaries (other than
Affected Foreign Subsidiaries) as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries.

 

“Maturity Date” means February 26, 2013.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.

 

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Company and its Subsidiaries to any of
the Lenders and the Administrative Agent, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Participant” has the meaning set forth in Section 9.04.

 

15

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Company or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Company and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under Sections
5.09 and 5.10 shall have been taken, (d) the Company and the Subsidiaries are in
compliance, on a pro forma basis reasonably acceptable to the Administrative
Agent after giving effect to such acquisition (but without giving effect to any
synergies or cost savings), with the covenants contained in Section 6.10
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and, if the aggregate consideration paid in respect
of such acquisition exceeds $20,000,000, the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Company to such
effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent, (e) in the case of an
acquisition or merger involving the Company or a Subsidiary, the Company or such
Subsidiary is the surviving entity of such merger and/or consolidation and
(f) the aggregate consideration paid in respect of such acquisition, when taken
together with the aggregate consideration (including any post-closing purchase
price adjustments or earn-out obligations) paid in respect of all other
acquisitions, does not exceed $50,000,000 during any fiscal year of the Company;
provided that no such Dollar limitation shall apply if the Company has complied,
and remains in compliance, with the Adjusted Covenant Requirement.

 

“Permitted Encumbrances” means:

 


(A)  LIENS IMPOSED BY LAW FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
OR LEVIES THAT ARE (I) NOT YET DUE OR ARE BEING CONTESTED IN COMPLIANCE WITH
SECTION 5.04, (II) NOT YET DELINQUENT FOR A PERIOD OF MORE THAN 30 DAYS, OR
(III) FOR PROPERTY TAXES ON PROPERTY THAT THE COMPANY OR ANY SUBSIDIARY HAS
DETERMINED TO ABANDON IF THE SOLE RECOURSE FOR SUCH PROPERTY TAX IS TO SUCH
PROPERTY;


 


(B)  LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S, CRAFTSMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING IN THE
ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY
MORE THAN THIRTY (30) DAYS (OR, IF MORE THAN 30 DAYS OVERDUE, ARE UNFILED AND NO
OTHER ACTION HAS BEEN TAKEN TO ENFORCE SUCH LIEN) OR ARE BEING CONTESTED IN
COMPLIANCE WITH SECTION 5.04;


 


(C)  PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;


 


(D)  DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(E)  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (K) OF ARTICLE VII; AND


 


16

--------------------------------------------------------------------------------



 


(F)  EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON
REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE
VALUE OF THE AFFECTED PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF
BUSINESS OF THE COMPANY OR ANY SUBSIDIARY;


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)  fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

 

(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

(f)  other investments made in accordance with the Company’s investment policy
as disclosed to the Administrative Agent prior to the Effective Date and with
such amendments or modifications thereto as are from time to time approved by
the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means that certain Pledge Agreement dated as of the
Effective Date in the form of Exhibit H (including any and all supplements
thereto) and executed by the relevant Loan Parties, and, in the case of any
pledge of Equity Interests of a Pledge Subsidiary which is a Foreign Subsidiary,
any other pledge agreements, share mortgages, charges and comparable instruments
and documents from time to time executed pursuant to the terms of Section 5.10
in favor of the Administrative Agent for the benefit of the Secured Parties as
amended, restated, supplemented or otherwise modified from time to time.

 

17

--------------------------------------------------------------------------------


 

“Pledged Equity” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Secured Parties, under the Pledge Agreements.

 

“Pledge Subsidiary” means each (i) Domestic Subsidiary (other than a Domestic
Subsidiary which is a Subsidiary of a Foreign Subsidiary) and (ii) each Material
Subsidiary which is a Foreign Subsidiary.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial aggregate amount of the Lenders’
Revolving Commitments is $230,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, each Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s.

 

18

--------------------------------------------------------------------------------


 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender and the Issuing Bank in respect of its Loans and
LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank and
the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with the Credit Agreement or any other Loan
Document, (iii) each Lender and affiliate of such Lender in respect of Swap
Obligations and Banking Services Obligations entered into with such Person by
the Company or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrowers to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

 

“Solvent” means, in reference to any Borrower, (i) the fair value of the assets
of such Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Borrower will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal.  Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board. 
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such

 

19

--------------------------------------------------------------------------------


 

financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantor” means each Material Subsidiary (other than an Affected
Foreign Subsidiary as relates to any of the Loans made to, or any other
Obligation incurred solely by or on behalf of, the Company or any Domestic
Subsidiary).  The Subsidiary Guarantors on the Effective Date are identified as
such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit G (including any and all supplements thereto) and
executed by each Subsidiary Guarantor party thereto, and, in the case of any
guaranty by a Foreign Subsidiary, any other guaranty agreements as are requested
by the Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swiss Borrower” means a Borrower incorporated in Switzerland and/or having its
registered office in Switzerland and/or qualifying as a Swiss resident pursuant
to Art. 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Federal Withholding Tax” means a tax under the Swiss Federal Withholding
Tax Act.

 

20

--------------------------------------------------------------------------------


 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Act on the
Withholding Tax of 13 October 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer).

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Swiss Non-Qualifying Bank” means a financial institution or other entity which
does not qualify as a Swiss Qualifying Bank.

 

“Swiss Qualifying Bank” means a financial institution which (i) qualifies as a
bank pursuant to the banking laws in force in its country of incorporation,
(ii) carries on a true banking activity in such jurisdiction as its main
purpose, and (iii) has personnel, premises, communication devices and
decision-making authority of its own, all as per the Swiss Federal Withholding
Tax Act and per explanatory notes of the Swiss Federal Tax Administration
No. S-02-123(9.86) and S 02.128(1.2000) or legislation or explanatory notes
addressing the same issues which are in force at such time.

 

“Swiss Subsidiary” means Subsidiary incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to Art. 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Twenty Non-Bank Regulations” means the regulations pursuant to the
explanatory notes S-02.122.1(4.99), S-02.122.2(4.1999) and S-02.128(1.2000) of
the Swiss Federal Tax Administration (or legislation or explanatory notes
addressing the same issues which are in force at such time) pursuant to which
the aggregate number of persons and legal entities, which are Swiss
Non-Qualifying Banks and to which a Swiss Borrower directly or indirectly owes
interest-bearing borrowed money under all interest-bearing instruments
including, inter alia, this Agreement, taken together, shall not exceed twenty
at any time in order to not trigger Swiss Federal Withholding Tax.

 

“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
for the credit facility evidenced by this Agreement.

 

“Target” means, collectively, Bruker BioSpin Inc., Bruker Physik GmbH, Scitek
GmbH & Co. KG and Bruker BioSpin Invest AG, and each of their direct and
indirect subsidiaries.

 

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

 

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate

 

21

--------------------------------------------------------------------------------


 

commitment shall be $150,000,000 on the date of this Agreement.  After advancing
the Term Loan, each reference to a Term Lender’s Term Loan Commitment shall
refer to that Term Lender’s Applicable Percentage of the Term Loans.

 

“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01(b) and any Incremental Term Loans extended to any
Borrower pursuant to Section 2.20.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder and the consummation of the BioSpin Acquisition.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Adjusted EURIBO Rate or the
Alternate Base Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EUROCURRENCY LOAN”) OR BY CLASS AND TYPE (E.G., A
“EUROCURRENCY REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED
TO BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EUROCURRENCY
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EUROCURRENCY REVOLVING BORROWING”).


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO
ANY RESTRICTIONS ON SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN), (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF”
AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO
THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF,
(D) ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
COMPANY NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY REQUESTS AN AMENDMENT
TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE OCCURRING AFTER
THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE OPERATION OF SUCH
PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT THE REQUIRED
LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF FOR SUCH PURPOSE),
REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN
GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION SHALL BE INTERPRETED ON
THE BASIS OF


 


22

--------------------------------------------------------------------------------



 


GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME
EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION  AMENDED
IN ACCORDANCE HEREWITH.


 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, (A) EACH REVOLVING LENDER AGREES TO MAKE REVOLVING LOANS TO THE
BORROWERS IN AGREED CURRENCIES FROM TIME TO TIME DURING THE AVAILABILITY PERIOD
IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) THE DOLLAR AMOUNT
OF SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S COMMITMENT OR
(II) SUBJECT TO SECTION 2.04, THE SUM OF THE DOLLAR AMOUNT OF THE TOTAL
REVOLVING CREDIT EXPOSURES EXCEEDING THE AGGREGATE REVOLVING COMMITMENTS AND
(B) EACH TERM LENDER WITH A TERM LOAN COMMITMENT AGREES TO MAKE A TERM LOAN TO
THE COMPANY IN DOLLARS ON THE EFFECTIVE DATE, IN AN AMOUNT EQUAL TO SUCH
LENDER’S TERM LOAN COMMITMENT BY MAKING IMMEDIATELY AVAILABLE FUNDS AVAILABLE TO
THE ADMINISTRATIVE AGENT’S DESIGNATED ACCOUNT, NOT LATER THAN THE TIME SPECIFIED
BY THE ADMINISTRATIVE AGENT.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWERS MAY BORROW, PREPAY AND
REBORROW REVOLVING LOANS.  AMOUNTS REPAID OR PREPAID IN RESPECT OF TERM LOANS
MAY NOT BE REBORROWED.


 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH LOAN (OTHER THAN A SWINGLINE
LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS OF THE SAME
CLASS AND TYPE MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENTS OF THE APPLICABLE CLASS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO
LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS
REQUIRED.  ANY SWINGLINE LOAN SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES
SET FORTH IN SECTION 2.05.


 


(B)  SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING AND TERM LOAN BORROWING
SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EUROCURRENCY LOANS AS THE RELEVANT
BORROWER MAY REQUEST IN ACCORDANCE HEREWITH; PROVIDED THAT ALL BORROWINGS MADE
BY THE COMPANY IN DOLLARS ON THE EFFECTIVE DATE MUST BE MADE AS ABR BORROWINGS
BUT MAY BE CONVERTED INTO EUROCURRENCY BORROWINGS IN ACCORDANCE WITH
SECTION 2.08.  EACH ABR LOAN SHALL ONLY BE MADE IN DOLLARS AND SHALL ONLY BE
MADE TO THE COMPANY.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH LENDER AT
ITS OPTION MAY MAKE ANY EUROCURRENCY LOAN OR ANY LOAN TO A FOREIGN SUBSIDIARY
BORROWER BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER
TO MAKE SUCH LOAN (AND IN THE CASE OF AN AFFILIATE, THE PROVISIONS OF
SECTION 2.14, 2.15, 2.16 AND 2.17 SHALL APPLY TO SUCH AFFILIATE TO THE SAME
EXTENT AS TO SUCH LENDER); PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT
AFFECT THE OBLIGATION OF THE RELEVANT BORROWER TO REPAY SUCH LOAN IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EUROCURRENCY BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $3,000,000 (OR THE APPROXIMATE EQUIVALENT AMOUNT OF
EACH SUCH AMOUNT IF SUCH BORROWING IS DENOMINATED IN A FOREIGN CURRENCY).  AT
THE TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN
$500,000; PROVIDED THAT AN ABR REVOLVING BORROWING MAY BE IN AN AGGREGATE AMOUNT
THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL REVOLVING COMMITMENTS OR
THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS
CONTEMPLATED BY SECTION 2.06(E).  EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT
IS AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $500,000.  BORROWINGS OF
MORE THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT
THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF TEN (10) EUROCURRENCY
BORROWINGS OUTSTANDING.


 


23

--------------------------------------------------------------------------------



 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO BORROWER SHALL BE
ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE APPLICABLE
BORROWER, OR THE COMPANY ON BEHALF OF THE APPLICABLE BORROWER, SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (A) IN THE CASE OF A
EUROCURRENCY BORROWING, NOT LATER THAN 12:00 NOON, LOCAL TIME, THREE
(3) BUSINESS DAYS (IN THE CASE OF A EUROCURRENCY BORROWING DENOMINATED IN
DOLLARS TO THE COMPANY) OR FOUR (4) BUSINESS DAYS (IN THE CASE OF A EUROCURRENCY
BORROWING DENOMINATED IN A FOREIGN CURRENCY OR A EUROCURRENCY BORROWING TO A
FOREIGN SUBSIDIARY BORROWER), IN EACH CASE BEFORE THE DATE OF THE PROPOSED
BORROWING OR (B) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 12:00 NOON, NEW
YORK CITY TIME, ONE (1) BUSINESS DAY BEFORE THE DATE OF THE PROPOSED BORROWING;
PROVIDED THAT ANY SUCH NOTICE OF AN ABR BORROWING TO FINANCE THE REIMBURSEMENT
OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E) MAY BE GIVEN NOT LATER
THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE OF THE PROPOSED BORROWING. 
EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE
CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A
WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE APPLICABLE BORROWER, OR THE COMPANY ON BEHALF OF THE APPLICABLE
BORROWER.  EACH SUCH TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)  THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)  THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)  WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EUROCURRENCY
BORROWING;

 

(IV)  IN THE CASE OF A EUROCURRENCY BORROWING, THE AGREED CURRENCY (IN THE CASE
OF A EUROCURRENCY REVOLVING BORROWING) AND INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD” AND, IN THE CASE OF A EUROCURRENCY REVOLVING
BORROWING DENOMINATED IN EURO, WHETHER SUCH BORROWING IS TO BEAR INTEREST AT A
RATE DETERMINED BY REFERENCE TO THE ADJUSTED LIBO RATE OR THE ADJUSTED EURIBO
RATE; AND

 

(V)  THE LOCATION AND NUMBER OF THE APPLICABLE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 


SECTION 2.04.  DETERMINATION OF DOLLAR AMOUNTS.  THE ADMINISTRATIVE AGENT WILL
DETERMINE THE DOLLAR AMOUNT OF:


 


(A)  EACH EUROCURRENCY REVOLVING BORROWING AS OF THE DATE THREE (3) BUSINESS
DAYS PRIOR TO THE DATE OF SUCH BORROWING OR, IF APPLICABLE, THE DATE OF
CONVERSION/CONTINUATION OF ANY BORROWING AS A EUROCURRENCY REVOLVING BORROWING,


 


24

--------------------------------------------------------------------------------



 


(B)  THE LC EXPOSURE AS OF THE DATE OF EACH REQUEST FOR THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT, AND


 


(C)  ALL OUTSTANDING CREDIT EVENTS (OTHER THAN TERM LOANS) ON AND AS OF THE LAST
BUSINESS DAY OF EACH CALENDAR QUARTER AND, DURING THE CONTINUATION OF AN EVENT
OF DEFAULT, ON ANY OTHER BUSINESS DAY ELECTED BY THE ADMINISTRATIVE AGENT IN ITS
DISCRETION OR UPON INSTRUCTION BY THE REQUIRED LENDERS.


 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 


SECTION 2.05.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS IN DOLLARS TO
THE COMPANY FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $5,000,000
OR (II) THE DOLLAR AMOUNT OF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE
AGGREGATE REVOLVING COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE
REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN. 
WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE COMPANY MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


 


(B)  TO REQUEST A SWINGLINE LOAN, THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT LATER THAN 12:00
NOON, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE
A BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM
THE COMPANY.  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO
THE COMPANY BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE COMPANY
WITH THE SWINGLINE LENDER (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE
THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.06(E), BY
REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON THE
REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE
SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH
REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF
NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN
OR LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE REVOLVING COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE
MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH
REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE COMPANY OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT
TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY
AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE COMPANY (OR OTHER PARTY ON


 


25

--------------------------------------------------------------------------------



 


BEHALF OF THE COMPANY) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE
PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE REVOLVING LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS
PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED
THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO
THE ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS
REQUIRED TO BE REFUNDED TO THE COMPANY FOR ANY REASON.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE COMPANY OF ANY DEFAULT IN THE PAYMENT THEREOF.


 


SECTION 2.06.  LETTERS OF CREDIT.  (A) GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE COMPANY MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT DENOMINATED IN AGREED CURRENCIES FOR ITS OWN ACCOUNT (OR FOR THE ACCOUNT
OF ANY SUBSIDIARY), IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY
PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT
APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE COMPANY TO, OR ENTERED INTO BY
THE COMPANY WITH, THE ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS
AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL; PROVIDED, HOWEVER, IF THE
ISSUING BANK IS REQUESTED TO ISSUE LETTERS OF CREDIT WITH RESPECT TO A
JURISDICTION THE ISSUING BANK DEEMS, IN ITS REASONABLE JUDGMENT, MAY AT ANY TIME
SUBJECT IT TO A NEW MONEY CREDIT EVENT OR A COUNTRY RISK EVENT, THE COMPANY
SHALL, AT THE REQUEST OF THE ISSUING BANK, GUARANTY AND INDEMNIFY THE ISSUING
BANK AGAINST ANY AND ALL COSTS, LIABILITIES AND LOSSES RESULTING FROM SUCH NEW
MONEY CREDIT EVENT OR COUNTRY RISK EVENT, IN EACH CASE IN A FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUING BANK.


 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE COMPANY SHALL HAND DELIVER OR
TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO
HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH
SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH
LETTER OF CREDIT, THE AGREED CURRENCY APPLICABLE THERETO, THE NAME AND ADDRESS
OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE
ISSUING BANK, THE COMPANY ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY
IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT
THE COMPANY SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT
TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE DOLLAR AMOUNT OF THE
LC EXPOSURE SHALL NOT EXCEED $75,000,000 AND (II) SUBJECT TO SECTION 2.04, THE
SUM OF THE DOLLAR AMOUNT OF THE TOTAL REVOLVING CREDIT EXPOSURES SHALL NOT
EXCEED THE TOTAL REVOLVING COMMITMENTS.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE (5) BUSINESS DAYS PRIOR TO THE MATURITY DATE, PROVIDED, HOWEVER, THAT A
LETTER OF CREDIT MAY, UPON THE REQUEST OF THE COMPANY, INCLUDE A PROVISION
WHEREBY SUCH LETTER OF CREDIT SHALL BE RENEWED AUTOMATICALLY FOR ADDITIONAL
CONSECUTIVE PERIODS OF ONE YEAR OR LESS (BUT NOT BEYOND THE DATE THAT IS FIVE
BUSINESS DAYS PRIOR TO THE MATURITY DATE) UNLESS THE ISSUING BANK NOTIFIES THE
BENEFICIARY THEREOF AT LEAST 30 DAYS PRIOR TO THE THEN-APPLICABLE EXPIRATION
DATE THAT SUCH LETTER OF CREDIT WILL NOT BE RENEWED.


 


26

--------------------------------------------------------------------------------



 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE ISSUING BANK OR THE REVOLVING LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER HEREBY
ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE DOLLAR AMOUNT AVAILABLE
TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF
THE FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK,
SUCH REVOLVING LENDER’S APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY
THE ISSUING BANK AND NOT REIMBURSED BY THE COMPANY ON THE DATE DUE AS PROVIDED
IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE
REFUNDED TO THE COMPANY FOR ANY REASON.  EACH REVOLVING LENDER ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH
IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE COMPANY SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ADMINISTRATIVE AGENT IN DOLLARS THE DOLLAR AMOUNT EQUAL TO SUCH
LC DISBURSEMENT, CALCULATED AS OF THE DATE THE ISSUING BANK MADE SUCH LC
DISBURSEMENT (OR IF THE ISSUING BANK SHALL SO ELECT IN ITS SOLE DISCRETION BY
NOTICE TO THE COMPANY, IN SUCH OTHER AGREED CURRENCY WHICH WAS PAID BY THE
ISSUING BANK PURSUANT TO SUCH LC DISBURSEMENT IN AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT) NOT LATER THAN 2:00 P.M., LOCAL TIME, ON THE DATE THAT SUCH LC
DISBURSEMENT IS MADE, IF THE COMPANY SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 10:00 A.M., LOCAL TIME, ON SUCH DATE, OR, IF SUCH NOTICE
HAS NOT BEEN RECEIVED BY THE COMPANY PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT
LATER THAN 2:00 P.M., LOCAL TIME, ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE
DAY THAT THE COMPANY RECEIVES SUCH NOTICE; PROVIDED THAT, IF SUCH LC
DISBURSEMENT IS NOT LESS THAN THE DOLLAR AMOUNT OF $1,000,000, THE COMPANY MAY,
SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE
WITH SECTION 2.03 OR 2.05 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING
BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT DOLLAR AMOUNT OF SUCH LC
DISBURSEMENT AND, TO THE EXTENT SO FINANCED, THE COMPANY’S OBLIGATION TO MAKE
SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING
BORROWING OR SWINGLINE LOAN.  IF THE COMPANY FAILS TO MAKE SUCH PAYMENT WHEN
DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH REVOLVING LENDER OF THE
APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE COMPANY IN RESPECT
THEREOF AND SUCH REVOLVING LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE
COMPANY, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS
MADE BY SUCH REVOLVING LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS,
TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE
AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM
THE REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT
OF ANY PAYMENT FROM THE COMPANY PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT
REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE
ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING BANK AS THEIR INTERESTS MAY
APPEAR.  ANY PAYMENT MADE BY A REVOLVING LENDER PURSUANT TO THIS PARAGRAPH TO
REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF
ABR REVOLVING LOANS OR A SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE COMPANY OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.  IF THE COMPANY’S REIMBURSEMENT OF, OR
OBLIGATION TO REIMBURSE, ANY AMOUNTS IN ANY FOREIGN CURRENCY WOULD SUBJECT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO ANY STAMP DUTY, AD
VALOREM CHARGE OR SIMILAR TAX THAT WOULD NOT BE PAYABLE IF SUCH REIMBURSEMENT
WERE MADE OR REQUIRED TO BE MADE IN DOLLARS, THE COMPANY SHALL, AT ITS OPTION,
EITHER (X) PAY THE AMOUNT OF ANY SUCH TAX REQUESTED BY THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR THE RELEVANT LENDER OR (Y) REIMBURSE EACH LC DISBURSEMENT
MADE IN SUCH


 


27

--------------------------------------------------------------------------------



 


FOREIGN CURRENCY IN DOLLARS, IN AN AMOUNT EQUAL TO THE EQUIVALENT AMOUNT,
CALCULATED USING THE APPLICABLE EXCHANGE RATES, ON THE DATE SUCH LC DISBURSEMENT
IS MADE, OF SUCH LC DISBURSEMENT.


 


(F)  OBLIGATIONS ABSOLUTE.  THE COMPANY’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE COMPANY’S OBLIGATIONS HEREUNDER.  NEITHER
THE ADMINISTRATIVE AGENT, THE REVOLVING LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE COMPANY TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE COMPANY TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE
COMPANY THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


 


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE COMPANY BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE COMPANY OF ITS OBLIGATION TO REIMBURSE THE
ISSUING BANK AND THE REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


 


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE COMPANY SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE
DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE COMPANY REIMBURSES SUCH LC DISBURSEMENT, AT
THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS (OR IN THE CASE SUCH
LC DISBURSEMENT IS DENOMINATED IN A FOREIGN CURRENCY, AT THE OVERNIGHT FOREIGN
CURRENCY RATE FOR SUCH AGREED CURRENCY PLUS THE THEN EFFECTIVE APPLICABLE RATE
WITH RESPECT TO EUROCURRENCY REVOLVING LOANS); PROVIDED THAT, IF THE COMPANY
FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF
THIS


 


28

--------------------------------------------------------------------------------



 


SECTION, THEN SECTION 2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST
ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER PURSUANT TO
PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)  REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT AMONG THE COMPANY, THE ADMINISTRATIVE AGENT, THE
REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE REVOLVING LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK. 
AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE COMPANY SHALL PAY
ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT,
(I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT THEN
OUTSTANDING AND ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE COMPANY RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER
THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH, THE COMPANY SHALL DEPOSIT IN AN ACCOUNT WITH THE
ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE REVOLVING LENDERS, AN AMOUNT IN CASH EQUAL TO 105% OF THE DOLLAR
AMOUNT OF THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST
THEREON; PROVIDED THAT (I) THE PORTIONS OF SUCH AMOUNT ATTRIBUTABLE TO UNDRAWN
FOREIGN CURRENCY LETTERS OF CREDIT OR LC DISBURSEMENTS IN A FOREIGN CURRENCY
THAT THE COMPANY IS NOT LATE IN REIMBURSING SHALL BE DEPOSITED IN THE APPLICABLE
FOREIGN CURRENCIES IN THE ACTUAL AMOUNTS OF SUCH UNDRAWN LETTERS OF CREDIT AND
LC DISBURSEMENTS AND (II) THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL
BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE COMPANY DESCRIBED IN CLAUSE (H) OR (I) OF
ARTICLE VII.  FOR THE PURPOSES OF THIS PARAGRAPH, THE FOREIGN CURRENCY LC
EXPOSURE SHALL BE CALCULATED USING THE APPLICABLE EXCHANGE RATES OF THE
ADMINISTRATIVE AGENT ON THE DATE NOTICE DEMANDING CASH COLLATERALIZATION IS
DELIVERED TO THE COMPANY.  THE COMPANY ALSO SHALL DEPOSIT CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH AS AND TO THE EXTENT REQUIRED BY SECTION 2.11(B). 
EACH SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR
THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS.  THE ADMINISTRATIVE AGENT SHALL
HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT
OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE COMPANY’S RISK AND EXPENSE,
SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO
APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE COMPANY FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH LC
EXPOSURE  REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY OTHER OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  IF THE COMPANY
IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE COMPANY WITHIN THREE (3) BUSINESS DAYS AFTER
ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.  IF THE COMPANY IS REQUIRED TO
PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER PURSUANT TO SECTION 2.11(B),


 


29

--------------------------------------------------------------------------------



 


SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
COMPANY AS AND TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH RETURN, THE
COMPANY WOULD REMAIN IN COMPLIANCE WITH SECTION 2.11(B) AND NO DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING.


 


(K)  CONVERSION.  IN THE EVENT THAT THE LOANS BECOME IMMEDIATELY DUE AND PAYABLE
ON ANY DATE PURSUANT TO ARTICLE VII, ALL AMOUNTS (I) THAT THE COMPANY IS AT THE
TIME OR THEREAFTER BECOMES REQUIRED TO REIMBURSE OR OTHERWISE PAY TO THE
ADMINISTRATIVE AGENT IN RESPECT OF LC DISBURSEMENTS MADE UNDER ANY FOREIGN
CURRENCY LETTER OF CREDIT (OTHER THAN AMOUNTS IN RESPECT OF WHICH THE COMPANY
HAS DEPOSITED CASH COLLATERAL PURSUANT TO PARAGRAPH (J) ABOVE, IF SUCH CASH
COLLATERAL WAS DEPOSITED IN THE APPLICABLE FOREIGN CURRENCY TO THE EXTENT SO
DEPOSITED OR APPLIED), (II) THAT THE LENDERS ARE AT THE TIME OR THEREAFTER
BECOME REQUIRED TO PAY TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT
IS AT THE TIME OR THEREAFTER BECOMES REQUIRED TO DISTRIBUTE TO THE ISSUING BANK
PURSUANT TO PARAGRAPH (E) OF THIS SECTION IN RESPECT OF UNREIMBURSED LC
DISBURSEMENTS MADE UNDER ANY FOREIGN CURRENCY LETTER OF CREDIT AND (III) OF EACH
REVOLVING LENDER’S PARTICIPATION IN ANY FOREIGN CURRENCY LETTER OF CREDIT UNDER
WHICH AN LC DISBURSEMENT HAS BEEN MADE SHALL, AUTOMATICALLY AND WITH NO FURTHER
ACTION REQUIRED, BE CONVERTED INTO THE DOLLAR AMOUNT, CALCULATED USING THE
ADMINISTRATIVE AGENT’S CURRENCY EXCHANGE RATES ON SUCH DATE (OR IN THE CASE OF
ANY LC DISBURSEMENT MADE AFTER SUCH DATE, ON THE DATE SUCH LC DISBURSEMENT IS
MADE), OF SUCH AMOUNTS.  ON AND AFTER SUCH CONVERSION, ALL AMOUNTS ACCRUING AND
OWED TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY REVOLVING LENDER IN
RESPECT OF THE OBLIGATIONS DESCRIBED IN THIS PARAGRAPH SHALL ACCRUE AND BE
PAYABLE IN DOLLARS AT THE RATES OTHERWISE APPLICABLE HEREUNDER.


 


SECTION 2.07.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS (I) IN THE CASE OF LOANS DENOMINATED IN DOLLARS TO
THE COMPANY, BY 12:00 NOON, NEW YORK CITY TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE;
PROVIDED THAT TERM LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.01(B) AND
(II) IN THE CASE OF EACH LOAN DENOMINATED IN A FOREIGN CURRENCY OR TO A FOREIGN
SUBSIDIARY BORROWER, BY 12:00 NOON, LOCAL TIME, IN THE CITY OF THE
ADMINISTRATIVE AGENT’S EUROCURRENCY PAYMENT OFFICE FOR SUCH CURRENCY AND
BORROWER AND AT SUCH EUROCURRENCY PAYMENT OFFICE FOR SUCH CURRENCY AND BORROWER;
PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.05.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE RELEVANT BORROWER BY
PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO (X) AN ACCOUNT OF
THE COMPANY MAINTAINED WITH THE ADMINISTRATIVE AGENT IN NEW YORK CITY OR CHICAGO
AND DESIGNATED BY THE COMPANY IN THE APPLICABLE BORROWING REQUEST, IN THE CASE
OF LOANS DENOMINATED IN DOLLARS TO THE COMPANY AND (Y) AN ACCOUNT OF SUCH
BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT IN THE RELEVANT JURISDICTION
AND DESIGNATED BY SUCH BORROWER IN THE APPLICABLE BORROWING REQUEST, IN THE CASE
OF LOANS DENOMINATED IN A FOREIGN CURRENCY OR TO A FOREIGN SUBSIDIARY BORROWER;
PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.06(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE RELEVANT BORROWER A
CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND SUCH BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO SUCH
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON


 


30

--------------------------------------------------------------------------------



 


INTERBANK COMPENSATION (INCLUDING WITHOUT LIMITATION THE OVERNIGHT FOREIGN
CURRENCY RATE IN THE CASE OF LOANS DENOMINATED IN A FOREIGN CURRENCY) OR (II) IN
THE CASE OF SUCH BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH
LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.08.  INTEREST ELECTIONS.  (A)  EACH BORROWING INITIALLY SHALL BE OF
THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EUROCURRENCY BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN
SUCH BORROWING REQUEST.  THEREAFTER, THE RELEVANT BORROWER MAY ELECT TO CONVERT
SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE
CASE OF A EUROCURRENCY REVOLVING BORROWING, MAY ELECT INTEREST PERIODS THEREFOR,
ALL AS PROVIDED IN THIS SECTION.  A BORROWER MAY ELECT DIFFERENT OPTIONS WITH
RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH
PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS
COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE
CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE
BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, A BORROWER, OR THE COMPANY ON
ITS BEHALF, SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE
BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF
SUCH BORROWER WERE REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING FROM
SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE RELEVANT BORROWER, OR THE COMPANY ON ITS BEHALF.  NOTWITHSTANDING
ANY CONTRARY PROVISION HEREIN, THIS SECTION SHALL NOT BE CONSTRUED TO PERMIT ANY
BORROWER TO (I) CHANGE THE CURRENCY OF ANY BORROWING, (II) ELECT AN INTEREST
PERIOD FOR EUROCURRENCY LOANS THAT DOES NOT COMPLY WITH SECTION 2.02(D) OR
(III) CONVERT ANY BORROWING TO A BORROWING OF A TYPE NOT AVAILABLE UNDER THE
CLASS OF COMMITMENTS PURSUANT TO WHICH SUCH BORROWING WAS MADE.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)  THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)  THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)  WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EUROCURRENCY BORROWING; AND

 

(IV)  IF THE RESULTING BORROWING IS A EUROCURRENCY BORROWING, THE INTEREST
PERIOD AND AGREED CURRENCY TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH
ELECTION, WHICH INTEREST PERIOD SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


31

--------------------------------------------------------------------------------



 


(E)  IF THE RELEVANT BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EUROCURRENCY BORROWING PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD (I) IN THE CASE OF A
BORROWING DENOMINATED IN DOLLARS BORROWED BY THE COMPANY, SUCH BORROWING SHALL
BE CONVERTED TO AN ABR BORROWING AND (II) IN THE CASE OF A BORROWING DENOMINATED
IN A FOREIGN CURRENCY (OR IN DOLLARS BY A FOREIGN SUBSIDIARY BORROWER), SUCH
BORROWING SHALL AUTOMATICALLY CONTINUE AS A EUROCURRENCY BORROWING IN THE SAME
AGREED CURRENCY WITH AN INTEREST PERIOD OF ONE MONTH UNLESS SUCH EUROCURRENCY
BORROWING IS OR WAS REPAID IN ACCORDANCE WITH SECTION 2.11.  NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO
NOTIFIES THE COMPANY, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO
OUTSTANDING BORROWING BORROWED BY THE COMPANY MAY BE CONVERTED TO OR CONTINUED
AS A EUROCURRENCY BORROWING, (II) UNLESS REPAID, EACH EUROCURRENCY BORROWING
BORROWED BY THE COMPANY SHALL BE CONVERTED TO AN ABR BORROWING (AND ANY SUCH
EUROCURRENCY BORROWING IN A FOREIGN CURRENCY SHALL BE REDENOMINATED IN DOLLARS
AT THE TIME OF SUCH CONVERSION) AT THE END OF THE INTEREST PERIOD APPLICABLE
THERETO AND (III) UNLESS REPAID, EACH EUROCURRENCY REVOLVING BORROWING BY A
FOREIGN SUBSIDIARY BORROWER SHALL AUTOMATICALLY BE CONTINUED AS A EUROCURRENCY
REVOLVING BORROWING WITH AN INTEREST PERIOD OF ONE MONTH.


 


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, (I) THE TERM LOAN COMMITMENTS SHALL TERMINATE AT 3:00 P.M. (NEW YORK
CITY TIME) ON THE EFFECTIVE DATE AND (II) ALL OTHER COMMITMENTS SHALL TERMINATE
ON THE MATURITY DATE.


 


(B)  THE COMPANY MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
REVOLVING COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND
NOT LESS THAN $1,000,000 AND (II) THE COMPANY SHALL NOT TERMINATE OR REDUCE THE
REVOLVING COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
THE LOANS IN ACCORDANCE WITH SECTION 2.11, THE DOLLAR AMOUNT OF THE SUM OF THE
REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS.


 


(C)  THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE COMPANY PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE COMPANY MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE COMPANY (BY NOTICE TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT. 
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


SECTION 2.10.  REPAYMENT AND AMORTIZATION OF LOANS; EVIDENCE OF DEBT.  (A) EACH
BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH REVOLVING LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF
EACH REVOLVING LOAN MADE TO SUCH  BORROWER ON THE MATURITY DATE IN THE CURRENCY
OF SUCH LOAN AND (II) IN THE CASE OF THE COMPANY, TO THE SWINGLINE LENDER THE
THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE
MATURITY DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE
15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER
SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING
BORROWING IS MADE, THE COMPANY SHALL REPAY ALL SWINGLINE LOANS THEN
OUTSTANDING.  THE COMPANY SHALL REPAY TERM LOANS ON EACH DATE SET FORTH BELOW
(SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 2.18(A)) IN  THE


 


32

--------------------------------------------------------------------------------



 


AGGREGATE PRINCIPAL AMOUNT SET FORTH OPPOSITE SUCH DATE (AS ADJUSTED FROM TIME
TO TIME PURSUANT TO SECTION 2.11(A)):

 

Date

 

Amount

 

June 30, 2008

 

$

1,875,000

 

September 30, 2008

 

$

1,875,000

 

December 31, 2008

 

$

1,875,000

 

March 31, 2009

 

$

1,875,000

 

June 30, 2009

 

$

3,750,000

 

September 30, 2009

 

$

3,750,000

 

December 31, 2009

 

$

3,750,000

 

March 31, 2010

 

$

3,750,000

 

June 30, 2010

 

$

5,625,000

 

September 30, 2010

 

$

5,625,000

 

December 31, 2010

 

$

5,625,000

 

March 31, 2011

 

$

5,625,000

 

June 30, 2011

 

$

7,500,000

 

September 30, 2011

 

$

7,500,000

 

December 31, 2011

 

$

7,500,000

 

March 30, 2012

 

$

7,500,000

 

June 30, 2012

 

$

18,750,000

 

September 30, 2012

 

$

18,750,000

 

December 31, 2012

 

$

37,500,000

 

 

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the Maturity Date.

 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS, AGREED CURRENCY AND TYPE
THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT TO ANY BORROWER BE EVIDENCED
BY A PROMISSORY NOTE.  IN SUCH EVENT, THE RELEVANT BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE
LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT


 


33

--------------------------------------------------------------------------------



 


PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH
FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF ANY SUCH PROMISSORY
NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.11.  PREPAYMENT OF LOANS.


 


(A)  ANY BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO
PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT TO PRIOR NOTICE IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 2.11(A).  THE APPLICABLE BORROWER, OR THE
COMPANY ON BEHALF OF THE APPLICABLE BORROWER, SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EUROCURRENCY BORROWING, NOT LATER THAN 12:00 NOON, LOCAL
TIME, THREE BUSINESS DAYS (IN THE CASE OF A PREPAYMENT OF A EUROCURRENCY
BORROWING DENOMINATED IN DOLLARS TO THE COMPANY) AND FOUR BUSINESS DAYS (IN THE
CASE OF A EUROCURRENCY BORROWING DENOMINATED IN A FOREIGN CURRENCY OR A
EUROCURRENCY BORROWING TO A FOREIGN SUBSIDIARY BORROWER), IN EACH CASE BEFORE
THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT
LATER THAN 12:00 NOON, NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF
PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER
THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED
THAT, (I) IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL
NOTICE OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.09, THEN
SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS
REVOKED IN ACCORDANCE WITH SECTION 2.09 AND (II) A PREPAYMENT NOTICE DELIVERED
BY A BORROWER IN RESPECT OF ANY VOLUNTARY PREPAYMENT OF TERM LOANS MAY STATE
THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY SUCH BORROWER (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A BORROWING (OTHER THAN A NOTICE RELATING TO A SWINGLINE LOAN), THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE
PERMITTED IN THE CASE OF AN ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH VOLUNTARY PREPAYMENT OF A TERM LOAN BORROWING
WILL BE APPLIED RATABLY TO THE REMAINING AMORTIZATION PAYMENTS IN RESPECT OF THE
TERM LOANS.  EACH VOLUNTARY PREPAYMENT OF A REVOLVING BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY (I) ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13 AND
(II) BREAK FUNDING PAYMENTS PURSUANT TO SECTION 2.16.


 


(B)  IF AT ANY TIME, (I) OTHER THAN AS A RESULT OF FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, THE SUM OF THE AGGREGATE PRINCIPAL DOLLAR AMOUNT OF ALL OF THE
REVOLVING CREDIT EXPOSURES (CALCULATED, WITH RESPECT TO THOSE CREDIT EVENTS
DENOMINATED IN FOREIGN CURRENCIES, AS OF THE MOST RECENT COMPUTATION DATE WITH
RESPECT TO EACH SUCH CREDIT EVENT) EXCEEDS THE TOTAL REVOLVING COMMITMENTS AND
(II) SOLELY AS A RESULT OF FLUCTUATIONS IN CURRENCY EXCHANGE RATES, THE SUM OF
THE AGGREGATE PRINCIPAL DOLLAR AMOUNT OF ALL OF THE OUTSTANDING REVOLVING LOANS
AND LC EXPOSURE, IN EACH CASE DENOMINATED IN FOREIGN CURRENCIES (COLLECTIVELY,
“FOREIGN CURRENCY EXPOSURE”), AS OF THE MOST RECENT COMPUTATION DATE WITH
RESPECT TO EACH SUCH CREDIT EVENT, EXCEEDS 105% OF THE REVOLVING COMMITMENT, THE
BORROWERS SHALL IMMEDIATELY REPAY BORROWINGS OR CASH COLLATERALIZE LC
DISBURSEMENTS IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.06(J), AS APPLICABLE, IN AN AGGREGATE PRINCIPAL AMOUNT SUFFICIENT TO
CAUSE THE AGGREGATE DOLLAR AMOUNT OF ALL REVOLVING CREDIT EXPOSURES (SO
CALCULATED) PLUS SUCH CASH COLLATERAL TO BE LESS THAN OR EQUAL TO THE TOTAL
REVOLVING COMMITMENTS.


 


SECTION 2.12.  FEES.  (A)  THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH REVOLVING LENDER A FACILITY FEE, WHICH SHALL ACCRUE AT
THE APPLICABLE RATE ON THE DAILY AMOUNT OF THE REVOLVING COMMITMENT OF SUCH
LENDER (WHETHER USED OR UNUSED) DURING THE PERIOD


 


34

--------------------------------------------------------------------------------



 


FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH
COMMITMENT TERMINATES; PROVIDED THAT, IF SUCH LENDER CONTINUES TO HAVE ANY
REVOLVING CREDIT EXPOSURE AFTER ITS REVOLVING COMMITMENT TERMINATES, THEN SUCH
FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE DAILY AMOUNT OF SUCH LENDER’S
REVOLVING CREDIT EXPOSURE FROM AND INCLUDING THE DATE ON WHICH ITS REVOLVING
COMMITMENT TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY REVOLVING CREDIT EXPOSURE.  ACCRUED FACILITY FEES SHALL BE PAYABLE IN
ARREARS ON THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND
ON THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF; PROVIDED THAT ANY FACILITY FEES
ACCRUING AFTER THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE SHALL BE
PAYABLE ON DEMAND.  ALL FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR
OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(B)  THE COMPANY AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS
IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE USED TO
DETERMINE THE INTEREST RATE APPLICABLE TO EUROCURRENCY REVOLVING LOANS ON THE
AVERAGE DAILY DOLLAR AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION
THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM
AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH
SUCH REVOLVING LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE ON WHICH
SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A
FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE
DAILY DOLLAR AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) ATTRIBUTABLE TO LETTERS OF CREDIT
ISSUED BY THE ISSUING BANK DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE
DATE TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE REVOLVING
COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS
THE ISSUING BANK’S STANDARD FEES AND COMMISSIONS WITH RESPECT TO THE ISSUANCE,
AMENDMENT, CANCELLATION, NEGOTIATION, TRANSFER, PRESENTMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  UNLESS
OTHERWISE SPECIFIED ABOVE, PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH
AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR
SHALL BE PAYABLE ON THE THIRD (3RD) BUSINESS DAY FOLLOWING SUCH LAST DAY,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED
THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
TEN (10) DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)  THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT,
FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE
COMPANY AND THE ADMINISTRATIVE AGENT.


 


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN DOLLARS
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 2.12) AND IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF FACILITY FEES AND
PARTICIPATION FEES, TO THE APPLICABLE LENDERS.  FEES PAID SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE.


 


(B)  THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE (OR, IF THE APPLICABLE BORROWER HAS REQUESTED THAT SUCH
EUROCURRENCY BORROWING


 


35

--------------------------------------------------------------------------------



 


DENOMINATED IN EURO BEAR INTEREST AT THE ADJUSTED EURIBO RATE, THE ADJUSTED
EURIBO RATE) FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


 


(C)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON TERMINATION
OF THE REVOLVING COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
REVOLVING LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EUROCURRENCY REVOLVING LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD
THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE
OF SUCH CONVERSION.


 


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED
LIBO RATE, LIBO RATE, ADJUSTED EURIBO RATE OR EURIBO RATE SHALL BE DETERMINED BY
THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


 


(F)  THE PARTIES HERETO HAVE ASSUMED THAT THE INTEREST PAYABLE UNDER THIS
AGREEMENT IS NOT AND WILL NOT BECOME SUBJECT TO SWISS FEDERAL WITHHOLDING TAX. 
IF A TAX DEDUCTION IS REQUIRED BY LAW IN RESPECT OF ANY INTEREST PAYABLE BY A
SWISS BORROWER UNDER A LOAN DOCUMENT AND SHOULD IT BE UNLAWFUL FOR A SWISS
BORROWER TO COMPLY WITH SECTION 2.17 FOR ANY REASON TAKING INTO ACCOUNT THE
EXCLUSIONS SET OUT IN SECTION 2.17:  (I) THEN THE APPLICABLE INTEREST RATE IN
RELATION TO THAT INTEREST PAYMENT SHALL BE THE INTEREST RATE WHICH WOULD HAVE
APPLIED TO THAT INTEREST PAYMENT AS PROVIDED FOR IN THIS SECTION 2.13 (AS
PROVIDED FOR IN THE ABSENCE OF THIS PARAGRAPH (F)) DIVIDED BY THE FOLLOWING: 1
MINUS THE RELEVANT TAX DEDUCTION IS REQUIRED TO BE MADE UNDER SWISS DOMESTIC TAX
LAW AND/OR APPLICABLE DOUBLE TAXATION TREATIES (WHERE THE RATE AT WHICH THE
RELEVANT TAX DEDUCTION REQUIRED TO BE MADE IS, FOR THIS PURPOSE, EXPRESSED AS A
FRACTION OF ONE (1)), AND (II) THE SWISS BORROWER SHALL PAY THE RELEVANT
INTEREST AT THE ADJUSTED RATE IN ACCORDANCE WITH THE PRECEDING CLAUSE (I), MAKE
THE TAX DEDUCTION ON THE INTEREST SO RECALCULATED AND ALL REFERENCES TO A RATE
OF INTEREST UNDER THE LOAN DOCUMENTS SHALL BE CONSTRUED ACCORDINGLY.


 


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EUROCURRENCY BORROWING:


 


(A)  THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE, LIBO RATE, ADJUSTED EURIBO RATE
OR EURIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD; OR


 


(B)  THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE, LIBO RATE, ADJUSTED EURIBO RATE OR EURIBO RATE, AS
APPLICABLE, FOR SUCH INTEREST


 


36

--------------------------------------------------------------------------------



 


PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR
LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and shall be repaid on the last day of the  then current
Interest Period applicable thereto, (ii) any Eurocurrency Borrowing by a Foreign
Subsidiary Borrower that is requested to be continued shall be repaid on the
last day of the then current Interest Period applicable thereto and (iii) if any
Borrowing Request by the Company requests a Eurocurrency Borrowing in Dollars,
such Borrowing shall be made as an ABR Borrowing (and if any Borrowing  Request
requests a Eurocurrency Borrowing by a Foreign Subsidiary Borrower or
denominated in a Foreign Currency, such Borrowing Request shall be ineffective);
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 


SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I)  IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE OR THE ADJUSTED EURIBO RATE) OR THE ISSUING BANK; OR

 

(II)  IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET
ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EUROCURRENCY LOANS MADE BY SUCH
LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered  For the avoidance of doubt, the
Borrowers will have no obligations under this Section 2.15 with respect to
increased costs resulting from (i) any Indemnified Taxes or Other Taxes (as to
which Section 2.17 shall govern) or (ii) changes in the rate or basis of
imposition of any Excluded Taxes.

 


(B)  IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR


 


37

--------------------------------------------------------------------------------



 


SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING
BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE APPLICABLE
BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK
OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE COMPANY AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE COMPANY SHALL PAY, OR CAUSE THE OTHER BORROWERS TO PAY,
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE COMPANY SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 


(E)  NOTWITHSTANDING THE FOREGOING, THE RIGHTS OF ANY LENDER AND THE ISSUING
BANK TO RECEIVE COMPENSATION FROM ANY BORROWER PURSUANT TO THIS SECTION 2.15
SHALL ONLY BE AVAILABLE TO THE EXTENT THAT SUCH COMPENSATION IS REASONABLY
REQUESTED BY SUCH LENDER OR ISSUING BANK AND NOT INVOKED IN AN ARBITRARY OR
CAPRICIOUS MANNER.


 


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT OR AS A
RESULT OF ANY PREPAYMENT PURSUANT TO SECTION 2.11), (B) THE CONVERSION OF ANY
EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR PREPAY ANY EUROCURRENCY
LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED PURSUANT HERETO (REGARDLESS
OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION 2.11(B) AND IS REVOKED IN
ACCORDANCE THEREWITH) OR (D) THE ASSIGNMENT OF ANY EUROCURRENCY LOAN OTHER THAN
ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A
REQUEST BY THE COMPANY PURSUANT TO SECTION 2.19, THEN, IN ANY SUCH EVENT, THE
BORROWERS SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE
ATTRIBUTABLE TO SUCH EVENT.  SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE
DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY,
OF (I) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT
OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE OR ADJUSTED
EURIBO RATE (AS APPLICABLE) THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR
THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR
CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH
LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH PRINCIPAL
AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD BID WERE IT
TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DEPOSITS IN THE RELEVANT
CURRENCY OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EUROCURRENCY
MARKET.  A CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT
SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED
TO THE APPLICABLE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
APPLICABLE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF.


 


38

--------------------------------------------------------------------------------



 


SECTION 2.17.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF EACH BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF ANY
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR
ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE
SUCH DEDUCTIONS AND (III) SUCH BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.  FOR THE
AVOIDANCE OF DOUBT, EACH APPLICABLE BORROWER SHALL BE ENTITLED TO DEDUCT AND
WITHHOLD FROM ANY PAYMENT UNDER ANY LOAN DOCUMENT THE AMOUNT OF ANY EXCLUDED
TAXES REQUIRED TO BE DEDUCTED AND WITHHELD UNDER APPLICABLE LAW.


 


(B)  IN ADDITION, EACH BORROWER SHALL PAY ANY OTHER TAXES RELATED TO SUCH
BORROWER AND IMPOSED ON OR INCURRED BY THE ADMINISTRATIVE AGENT, A LENDER OR THE
ISSUING BANK TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(C)  THE RELEVANT BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE ISSUING BANK, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR
WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH BORROWER
HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST
AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR
NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE COMPANY BY A LENDER OR THE ISSUING
BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER
OR THE ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL DELIVER
TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED
BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH A BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO SUCH BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY SUCH BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE.  AT THE REQUEST OF THE COMPANY OR THE
ADMINISTRATIVE AGENT, EACH LENDER THAT IS NOT A FOREIGN LENDER AND IS NOT AN
“EXEMPT RECIPIENT” (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6049-4(C)(1)(II) (WITHOUT REGARD TO THE THIRD SENTENCE THEREOF)) SHALL
DELIVER AN INTERNAL REVENUE SERVICE FORM W-9 OR OTHER SUCH DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT AS WILL ENABLE THE COMPANY OR ADMINISTRATIVE AGENT TO
DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR
INFORMATION REPORTING REQUIREMENTS.


 


(F)  IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE DISCRETION,
THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY THE BORROWERS OR WITH RESPECT TO WHICH A BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17, IT SHALL PAY OVER SUCH REFUND
TO SUCH BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION 2.17 WITH RESPECT
TO THE TAXES OR OTHER TAXES GIVING


 


39

--------------------------------------------------------------------------------



 


RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT
SUCH BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER PERSON.


 


(G)  TO THE EXTENT THAT INTEREST PAYABLE BY A SWISS BORROWER UNDER A LOAN
DOCUMENT BECOMES SUBJECT TO SWISS FEDERAL WITHHOLDING TAX, EACH RELEVANT LENDER
AND SUCH SWISS BORROWER SHALL PROMPTLY COOPERATE IN COMPLETING ANY PROCEDURAL
FORMALITIES (INCLUDING SUBMITTING FORMS AND DOCUMENTS REQUIRED BY THE
APPROPRIATE TAX AUTHORITIES) TO THE EXTENT POSSIBLE AND NECESSARY FOR SUCH SWISS
BORROWER TO OBTAIN AUTHORIZATION TO MAKE INTEREST PAYMENTS WITHOUT THEM BEING
SUBJECT TO SWISS FEDERAL WITHHOLDING TAX OR TO BEING SUBJECT TO SWISS FEDERAL
WITHHOLDING TAX AT A RATE REDUCED UNDER AN APPLICABLE DOUBLE TAXATION TREATY.


 


SECTION 2.18.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.


 


(A)  EACH BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR
OF AMOUNTS PAYABLE UNDER SECTION 2.15, 2.16 OR 2.17, OR OTHERWISE) PRIOR TO
(I) IN THE CASE OF PAYMENTS DENOMINATED IN DOLLARS BY THE COMPANY, 12:00 NOON,
NEW YORK CITY TIME AND (II) IN THE CASE OF PAYMENTS DENOMINATED IN A FOREIGN
CURRENCY OR BY A FOREIGN SUBSIDIARY BORROWER, 12:00 NOON, LOCAL TIME, IN THE
CITY OF THE ADMINISTRATIVE AGENT’S EUROCURRENCY PAYMENT OFFICE FOR SUCH
CURRENCY, IN EACH CASE ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS,
WITHOUT SET-OFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY
DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE (I) IN THE SAME CURRENCY IN
WHICH THE APPLICABLE CREDIT EVENT WAS MADE (OR WHERE SUCH CURRENCY HAS BEEN
CONVERTED TO EURO, IN EURO) AND (II) TO THE ADMINISTRATIVE AGENT AT ITS OFFICES
AT 10 SOUTH DEARBORN STREET, CHICAGO, ILLINOIS 60603 OR, IN THE CASE OF A CREDIT
EVENT DENOMINATED IN A FOREIGN CURRENCY OR TO A FOREIGN SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT’S EUROCURRENCY PAYMENT OFFICE FOR SUCH CURRENCY, EXCEPT
PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR SWINGLINE LENDER AS
EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.15,
2.16, 2.17 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS DENOMINATED IN THE SAME
CURRENCY RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, IF, AFTER THE MAKING
OF ANY CREDIT EVENT IN ANY FOREIGN CURRENCY, CURRENCY CONTROL OR EXCHANGE
REGULATIONS ARE IMPOSED IN THE COUNTRY WHICH ISSUES SUCH CURRENCY WITH THE
RESULT THAT THE TYPE OF CURRENCY IN WHICH THE CREDIT EVENT WAS MADE (THE
“ORIGINAL CURRENCY”) NO LONGER EXISTS OR ANY BORROWER IS NOT ABLE TO MAKE
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS IN SUCH
ORIGINAL CURRENCY, THEN ALL PAYMENTS TO BE MADE BY SUCH BORROWER HEREUNDER IN
SUCH CURRENCY SHALL INSTEAD BE MADE WHEN DUE IN DOLLARS IN AN AMOUNT EQUAL TO
THE DOLLAR AMOUNT (AS OF THE DATE OF REPAYMENT) OF SUCH PAYMENT DUE, IT BEING
THE INTENTION OF THE PARTIES HERETO THAT THE BORROWERS TAKE ALL RISKS OF THE
IMPOSITION OF ANY SUCH CURRENCY CONTROL OR EXCHANGE REGULATIONS.


 


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE


 


40

--------------------------------------------------------------------------------



 


HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST
AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN
SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF
ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED
INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY
SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED,  SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY ANY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  EACH BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
RELEVANT BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RELEVANT LENDERS OR THE ISSUING BANK
HEREUNDER THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
RELEVANT LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN
SUCH EVENT, IF SUCH BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
RELEVANT LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED
TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION (INCLUDING WITHOUT
LIMITATION THE OVERNIGHT FOREIGN CURRENCY RATE IN THE CASE OF LOANS DENOMINATED
IN A FOREIGN CURRENCY).


 


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E), 2.07(B), 2.18(D) OR 9.03(C), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN


 


41

--------------------------------------------------------------------------------



 


SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE
FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE,
IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE COMPANY
HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE COMPANY MAY,
AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE
COMPANY SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD OR DELAYED, (II) SUCH
LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING
PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO
IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE COMPANY (IN THE CASE OF ALL OTHER AMOUNTS) AND
(III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17,
SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF,
PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE COMPANY TO REQUIRE SUCH  ASSIGNMENT AND DELEGATION
CEASE TO APPLY.


 


SECTION 2.20.  EXPANSION OPTION.  THE COMPANY MAY FROM TIME TO TIME ELECT TO
INCREASE THE REVOLVING COMMITMENTS OR ENTER INTO ONE OR MORE TRANCHES OF TERM
LOANS (EACH AN “INCREMENTAL TERM LOAN”), IN EACH CASE IN MINIMUM INCREMENTS OF
$20,000,000 SO LONG AS, AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF
SUCH INCREASES AND ALL SUCH INCREMENTAL TERM LOANS DOES NOT EXCEED
$100,000,000.  THE COMPANY MAY ARRANGE FOR ANY SUCH INCREASE OR TRANCHE TO BE
PROVIDED BY ONE OR MORE LENDERS (EACH LENDER SO AGREEING TO AN INCREASE IN ITS
REVOLVING COMMITMENT, OR TO PARTICIPATE IN SUCH INCREMENTAL TERM LOANS, AN
“INCREASING LENDER”), OR BY ONE OR MORE NEW BANKS, FINANCIAL INSTITUTIONS OR
OTHER ENTITIES (EACH SUCH NEW BANK, FINANCIAL INSTITUTION OR OTHER ENTITY, AN
“AUGMENTING LENDER”), TO INCREASE THEIR EXISTING REVOLVING COMMITMENTS, OR TO
PARTICIPATE IN SUCH INCREMENTAL TERM LOANS, OR EXTEND REVOLVING COMMITMENTS, AS
THE CASE MAY BE; PROVIDED THAT (I) EACH AUGMENTING LENDER SHALL BE SUBJECT TO
THE APPROVAL OF THE COMPANY AND THE ADMINISTRATIVE AGENT AND (II) (X) IN THE
CASE OF AN INCREASING LENDER, THE COMPANY AND SUCH INCREASING LENDER EXECUTE AN
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO, AND (Y) IN THE CASE OF
AN AUGMENTING LENDER, THE COMPANY AND SUCH AUGMENTING LENDER EXECUTE AN
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO.  INCREASES AND NEW
REVOLVING COMMITMENTS AND INCREMENTAL TERM LOANS CREATED PURSUANT TO THIS
SECTION 2.20 SHALL BECOME EFFECTIVE ON THE DATE AGREED BY THE COMPANY, THE
ADMINISTRATIVE AGENT AND THE RELEVANT INCREASING LENDERS OR AUGMENTING LENDERS
AND THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER THEREOF.  NOTWITHSTANDING
THE FOREGOING, NO INCREASE IN THE REVOLVING COMMITMENTS (OR IN THE REVOLVING
COMMITMENT OF ANY LENDER) OR TRANCHE OF INCREMENTAL TERM LOANS SHALL BECOME
EFFECTIVE UNDER THIS PARAGRAPH UNLESS, (I) ON THE PROPOSED DATE OF THE
EFFECTIVENESS OF SUCH INCREASE OR INCREMENTAL TERM LOANS, (A) THE CONDITIONS SET
FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02 SHALL BE SATISFIED OR WAIVED BY
THE REQUIRED LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY A FINANCIAL OFFICER
OF THE COMPANY AND (B) THE COMPANY SHALL BE IN COMPLIANCE (ON A PRO FORMA BASIS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT) WITH THE COVENANTS


 


42

--------------------------------------------------------------------------------



 


CONTAINED IN SECTION 6.10 AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
DOCUMENTS CONSISTENT WITH THOSE DELIVERED ON THE EFFECTIVE DATE AS TO THE
CORPORATE POWER AND AUTHORITY OF THE BORROWERS TO BORROW HEREUNDER AFTER GIVING
EFFECT TO SUCH INCREASE.  ON THE EFFECTIVE DATE OF ANY INCREASE IN THE REVOLVING
COMMITMENTS OR ANY INCREMENTAL TERM LOANS BEING MADE, (I) EACH RELEVANT
INCREASING LENDER AND AUGMENTING LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH AMOUNTS IN IMMEDIATELY AVAILABLE FUNDS AS THE
ADMINISTRATIVE AGENT SHALL DETERMINE, FOR THE BENEFIT OF THE OTHER LENDERS, AS
BEING REQUIRED IN ORDER TO CAUSE, AFTER GIVING EFFECT TO SUCH INCREASE AND THE
USE OF SUCH AMOUNTS TO MAKE PAYMENTS TO SUCH OTHER LENDERS, EACH LENDER’S
PORTION OF THE OUTSTANDING REVOLVING LOANS OF ALL THE LENDERS TO EQUAL ITS
APPLICABLE PERCENTAGE OF SUCH OUTSTANDING REVOLVING LOANS, AND (II) EXCEPT IN
THE CASE OF ANY INCREMENTAL TERM LOANS, THE BORROWERS SHALL BE DEEMED TO HAVE
REPAID AND REBORROWED ALL OUTSTANDING REVOLVING LOANS AS OF THE DATE OF ANY
INCREASE IN THE REVOLVING COMMITMENTS (WITH SUCH REBORROWING TO CONSIST OF THE
TYPES OF REVOLVING LOANS, WITH RELATED INTEREST PERIODS IF APPLICABLE, SPECIFIED
IN A NOTICE DELIVERED BY THE APPLICABLE BORROWER, OR THE COMPANY ON BEHALF OF
THE APPLICABLE BORROWER, IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.03). 
THE DEEMED PAYMENTS MADE PURSUANT TO CLAUSE (II) OF THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE ACCOMPANIED BY PAYMENT OF ALL ACCRUED INTEREST ON THE AMOUNT
PREPAID AND, IN RESPECT OF EACH EUROCURRENCY LOAN, SHALL BE SUBJECT TO
INDEMNIFICATION BY THE BORROWERS PURSUANT TO THE PROVISIONS OF SECTION 2.16 IF
THE DEEMED PAYMENT OCCURS OTHER THAN ON THE LAST DAY OF THE RELATED INTEREST
PERIODS.  THE INCREMENTAL TERM LOANS (A) SHALL RANK PARI PASSU IN RIGHT OF
PAYMENT WITH THE REVOLVING LOANS AND THE INITIAL TERM LOANS, (B) SHALL NOT
MATURE EARLIER THAN THE MATURITY DATE (BUT MAY, SUBJECT TO THE NEXT SUCCEEDING
CLAUSE (C), HAVE AMORTIZATION PRIOR TO SUCH DATE), (C) SHALL NOT HAVE A WEIGHTED
AVERAGE LIFE TO MATURITY THAT IS SHORTER THAN THE THEN-REMAINING WEIGHTED
AVERAGE LIFE TO MATURITY OF THE TERM LOANS AND (D) SHALL BE TREATED
SUBSTANTIALLY THE SAME AS (AND IN ANY EVENT NO MORE FAVORABLY THAN) THE
REVOLVING LOANS AND THE INITIAL TERM LOANS; PROVIDED THAT (I) THE TERMS AND
CONDITIONS APPLICABLE TO ANY TRANCHE OF INCREMENTAL TERM LOANS MATURING AFTER
THE MATURITY DATE MAY PROVIDE FOR MATERIAL ADDITIONAL OR DIFFERENT FINANCIAL OR
OTHER COVENANTS OR PREPAYMENT REQUIREMENTS APPLICABLE ONLY DURING PERIODS AFTER
THE MATURITY DATE AND (II) THE INCREMENTAL TERM LOANS MAY BE PRICED DIFFERENTLY
THAN THE REVOLVING LOANS AND THE INITIAL TERM LOANS.  INCREMENTAL TERM LOANS MAY
BE MADE HEREUNDER PURSUANT TO AN AMENDMENT (AN “INCREMENTAL TERM LOAN
AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE, THE OTHER LOAN DOCUMENTS,
EXECUTED BY THE BORROWERS, EACH AUGMENTING LENDER PARTICIPATING IN SUCH TRANCHE,
IF ANY, AND THE ADMINISTRATIVE AGENT.  THE INCREMENTAL TERM LOAN AMENDMENT MAY,
WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT SUCH AMENDMENTS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN
THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT THE PROVISIONS OF
THIS SECTION 2.20.


 


SECTION 2.21.  MARKET DISRUPTION.  NOTWITHSTANDING THE SATISFACTION OF ALL
CONDITIONS REFERRED TO IN ARTICLE II AND ARTICLE IV WITH RESPECT TO ANY CREDIT
EVENT TO BE EFFECTED IN ANY FOREIGN CURRENCY, IF (I) THERE SHALL OCCUR ON OR
PRIOR TO THE DATE OF SUCH CREDIT EVENT ANY CHANGE IN NATIONAL OR INTERNATIONAL
FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE RATES OR
EXCHANGE CONTROLS WHICH WOULD IN THE REASONABLE OPINION OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK (IF SUCH CREDIT EVENT IS A LETTER OF CREDIT) OR THE
REQUIRED LENDERS MAKE IT IMPRACTICABLE FOR THE EUROCURRENCY BORROWINGS OR
LETTERS OF CREDIT COMPRISING SUCH CREDIT EVENT TO BE DENOMINATED IN THE AGREED
CURRENCY SPECIFIED BY THE APPLICABLE BORROWER OR (II) AN EQUIVALENT AMOUNT OF
SUCH CURRENCY IS NOT READILY CALCULABLE, THEN THE ADMINISTRATIVE AGENT SHALL
FORTHWITH GIVE NOTICE THEREOF TO SUCH BORROWER, THE LENDERS AND, IF SUCH CREDIT
EVENT IS A LETTER OF CREDIT, THE ISSUING BANK, AND SUCH CREDIT EVENTS SHALL NOT
BE DENOMINATED IN SUCH AGREED CURRENCY BUT SHALL, EXCEPT AS OTHERWISE SET FORTH
IN SECTION 2.07, BE MADE ON THE DATE OF SUCH CREDIT EVENT IN DOLLARS, (A) IF
SUCH CREDIT EVENT IS A BORROWING, IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
DOLLAR AMOUNT OF THE AGGREGATE PRINCIPAL AMOUNT SPECIFIED IN THE RELATED REQUEST
FOR A CREDIT EVENT OR INTEREST ELECTION REQUEST, AS THE CASE MAY BE, AS ABR
LOANS, UNLESS SUCH BORROWER NOTIFIES THE ADMINISTRATIVE AGENT AT LEAST ONE
BUSINESS DAY BEFORE SUCH DATE THAT (I) IT ELECTS NOT TO BORROW ON SUCH DATE OR
(II) IT ELECTS TO BORROW ON SUCH DATE IN A DIFFERENT AGREED CURRENCY, AS THE
CASE MAY BE, IN WHICH THE DENOMINATION OF SUCH LOANS WOULD IN THE REASONABLE
OPINION OF THE


 


43

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS BE PRACTICABLE AND IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE DOLLAR AMOUNT OF THE AGGREGATE PRINCIPAL AMOUNT
SPECIFIED IN THE RELATED REQUEST FOR A CREDIT EVENT OR INTEREST ELECTION
REQUEST, AS THE CASE MAY BE OR (B) IF SUCH CREDIT EVENT IS A LETTER OF CREDIT,
IN A FACE AMOUNT EQUAL TO THE DOLLAR AMOUNT OF THE FACE AMOUNT SPECIFIED IN THE
RELATED REQUEST OR APPLICATION FOR SUCH LETTER OF CREDIT, UNLESS SUCH BORROWER
NOTIFIES THE ADMINISTRATIVE AGENT AT LEAST ONE (1) BUSINESS DAY BEFORE SUCH DATE
THAT (I) IT ELECTS NOT TO REQUEST THE ISSUANCE OF SUCH LETTER OF CREDIT ON SUCH
DATE OR (II) IT ELECTS TO HAVE SUCH LETTER OF CREDIT ISSUED ON SUCH DATE IN A
DIFFERENT AGREED CURRENCY, AS THE CASE MAY BE, IN WHICH THE DENOMINATION OF SUCH
LETTER OF CREDIT WOULD IN THE REASONABLE OPINION OF THE ISSUING BANK, THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS BE PRACTICABLE AND IN FACE AMOUNT
EQUAL TO THE DOLLAR AMOUNT OF THE FACE AMOUNT SPECIFIED IN THE RELATED REQUEST
OR APPLICATION FOR SUCH LETTER OF CREDIT, AS THE CASE MAY BE.


 


SECTION 2.22.  JUDGMENT CURRENCY.  IF FOR THE PURPOSES OF OBTAINING JUDGMENT IN
ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE FROM ANY BORROWER HEREUNDER IN
THE CURRENCY EXPRESSED TO BE PAYABLE HEREIN (THE “SPECIFIED CURRENCY”) INTO
ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY
EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT COULD
PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER CURRENCY AT THE ADMINISTRATIVE
AGENT’S MAIN NEW YORK CITY OFFICE ON THE BUSINESS DAY PRECEDING THAT ON WHICH
FINAL, NON-APPEALABLE JUDGMENT IS GIVEN.  THE OBLIGATIONS OF EACH BORROWER IN
RESPECT OF ANY SUM DUE TO ANY LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER
SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY OTHER THAN THE SPECIFIED
CURRENCY, BE DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING
RECEIPT BY SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) OF ANY
SUM ADJUDGED TO BE SO DUE IN SUCH OTHER CURRENCY SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAY IN ACCORDANCE WITH NORMAL,
REASONABLE BANKING PROCEDURES PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER
CURRENCY.  IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED IS LESS THAN THE
SUM ORIGINALLY DUE TO SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, IN THE SPECIFIED CURRENCY, EACH BORROWER AGREES, TO THE FULLEST EXTENT THAT
IT MAY EFFECTIVELY DO SO, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, TO INDEMNIFY SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, AGAINST SUCH LOSS, AND IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED
EXCEEDS (A) THE SUM ORIGINALLY DUE TO ANY LENDER OR THE ADMINISTRATIVE AGENT, AS
THE CASE MAY BE, IN THE SPECIFIED CURRENCY AND (B) ANY AMOUNTS SHARED WITH OTHER
LENDERS AS A RESULT OF ALLOCATIONS OF SUCH EXCESS AS A DISPROPORTIONATE PAYMENT
TO SUCH LENDER UNDER SECTION 2.18, SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS
THE CASE MAY BE, AGREES TO REMIT SUCH EXCESS TO SUCH BORROWER.


 


SECTION 2.23.  DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS.  THE COMPANY MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE ANY ELIGIBLE FOREIGN SUBSIDIARY AS A
FOREIGN SUBSIDIARY BORROWER BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A
BORROWING SUBSIDIARY AGREEMENT EXECUTED BY SUCH SUBSIDIARY AND THE COMPANY AND
THE SATISFACTION OF THE OTHER CONDITIONS PRECEDENT SET FORTH IN SECTION 4.03,
AND UPON SUCH DELIVERY AND SATISFACTION SUCH SUBSIDIARY SHALL FOR ALL PURPOSES
OF THIS AGREEMENT BE A FOREIGN SUBSIDIARY BORROWER AND A PARTY TO THIS AGREEMENT
UNTIL THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT
A BORROWING SUBSIDIARY TERMINATION WITH RESPECT TO SUCH SUBSIDIARY, WHEREUPON
SUCH SUBSIDIARY SHALL CEASE TO BE A FOREIGN SUBSIDIARY BORROWER AND A PARTY TO
THIS AGREEMENT.  NOTWITHSTANDING THE PRECEDING SENTENCE, NO BORROWING SUBSIDIARY
TERMINATION WILL BECOME EFFECTIVE AS TO ANY FOREIGN SUBSIDIARY BORROWER AT A
TIME WHEN ANY PRINCIPAL OF OR INTEREST ON ANY LOAN TO SUCH BORROWER SHALL BE
OUTSTANDING HEREUNDER, PROVIDED THAT SUCH BORROWING SUBSIDIARY TERMINATION SHALL
BE EFFECTIVE TO TERMINATE THE RIGHT OF SUCH FOREIGN SUBSIDIARY BORROWER TO MAKE
FURTHER BORROWINGS UNDER THIS AGREEMENT.  AS SOON AS PRACTICABLE UPON RECEIPT OF
A BORROWING SUBSIDIARY AGREEMENT, THE ADMINISTRATIVE AGENT SHALL FURNISH A COPY
THEREOF TO EACH REVOLVING LENDER.


 


SECTION 2.24.  SENIOR DEBT.  THE COMPANY HEREBY DESIGNATES ALL OBLIGATIONS NOW
OR HEREINAFTER INCURRED OR OTHERWISE OUTSTANDING, AND AGREES THAT THE
OBLIGATIONS SHALL AT ALL TIMES CONSTITUTE,


 


44

--------------------------------------------------------------------------------



 


SENIOR INDEBTEDNESS AND DESIGNATED SENIOR INDEBTEDNESS, OR TERMS OF SIMILAR
IMPORT, WHICH ARE ENTITLED TO THE BENEFITS OF THE SUBORDINATION PROVISIONS OF
ALL SUBORDINATED INDEBTEDNESS.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

Each Borrower represents and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS; SUBSIDIARIES.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (TO THE
EXTENT SUCH CONCEPT IS APPLICABLE IN THE RELEVANT JURISDICTION) UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION, (EXCEPT, IN THE CASE OF SUBSIDIARIES
THAT ARE NOT LOAN PARTIES, WHERE THE FAILURE TO SO BE IN GOOD STANDING,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT), HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON
ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING (TO THE EXTENT SUCH CONCEPT IS APPLICABLE) IN, EVERY JURISDICTION WHERE
SUCH QUALIFICATION IS REQUIRED.  SCHEDULE 3.01 HERETO (AS SUPPLEMENTED FROM TIME
TO TIME) IDENTIFIES EACH SUBSIDIARY, NOTING WHETHER SUCH SUBSIDIARY IS A
MATERIAL SUBSIDIARY, THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AS
THE CASE MAY BE, THE PERCENTAGE OF ISSUED AND OUTSTANDING SHARES OF EACH CLASS
OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS OWNED BY THE COMPANY AND THE
OTHER SUBSIDIARIES AND, IF SUCH PERCENTAGE IS NOT 100% (EXCLUDING DIRECTORS’
QUALIFYING SHARES AS REQUIRED BY LAW), A DESCRIPTION OF EACH CLASS ISSUED AND
OUTSTANDING.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK AND OTHER EQUITY
INTERESTS OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND OUTSTANDING AND FULLY PAID
AND NONASSESSABLE AND ALL SUCH SHARES AND OTHER EQUITY INTERESTS INDICATED ON
SCHEDULE 3.01 AS OWNED BY THE COMPANY OR ANOTHER SUBSIDIARY ARE OWNED,
BENEFICIALLY AND OF RECORD, BY THE COMPANY OR ANY SUBSIDIARY FREE AND CLEAR OF
ALL LIENS, OTHER THAN LIENS CREATED UNDER THE PLEDGE AGREEMENTS.  EXCEPT AS SET
FORTH ON SCHEDULE 3.01, THERE ARE NO OUTSTANDING COMMITMENTS OR OTHER
OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY TO ISSUE, AND NO OPTIONS, WARRANTS
OR OTHER RIGHTS OF ANY PERSON TO ACQUIRE, ANY SHARES OF ANY CLASS OF CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF THE COMPANY OR ANY SUBSIDIARY.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN EACH
LOAN PARTY’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND, IF REQUIRED, SHAREHOLDER ACTION.  THE LOAN DOCUMENTS TO WHICH
EACH LOAN PARTY IS A PARTY HAVE BEEN DULY EXECUTED AND DELIVERED BY SUCH LOAN
PARTY AND CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR (EXCEPT
AS SET FORTH ON SCHEDULE 3.03) ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY,
EXCEPT (I) SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT,
(II) THE FILINGS OF THE CERTIFICATES OF MERGER OR OTHER SIMILAR FILINGS WITH
APPROPRIATE GOVERNMENTAL AUTHORITIES IN CONNECTION WITH THE BIOSPIN ACQUISITION,
AND (III) FILINGS NECESSARY TO PERFECT LIENS CREATED UNDER THE LOAN DOCUMENTS,
(B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR
OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
ORDER OF ANY GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT
UNDER ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO
REQUIRE ANY PAYMENT (OTHER THAN PAYMENTS CONTEMPLATED BY THE BIOSPIN ACQUISITION
AND THE LOAN DOCUMENTS) TO BE MADE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES,
AND (D) WILL


 


45

--------------------------------------------------------------------------------



 


NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES, OTHER THAN LIENS CREATED UNDER THE PLEDGE
AGREEMENTS.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE
COMPANY HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS (I) AS OF AND FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2006 REPORTED ON BY ERNST & YOUNG LLP,
INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER AND
THE PORTION OF THE FISCAL YEAR ENDED SEPTEMBER 30, 2007, CERTIFIED BY ITS CHIEF
FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS
IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE
OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE.


 


(B)  SINCE DECEMBER 31, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, OF THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


SECTION 3.05.  PROPERTIES.  (A)  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS
GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL
PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT
INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO
UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES AND LIENS PERMITTED BY
SECTION 6.2.


 


(B)  EACH OF THE COMPANY AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO USE OR HAS
A RIGHT TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE
COMPANY AND ITS SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER
PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A) THERE ARE NO ACTIONS,
SUITS, PROCEEDINGS OR INVESTIGATIONS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED
AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES (I) AS TO WHICH
THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT OR (II) THAT INVOLVE THIS
AGREEMENT OR THE TRANSACTIONS.  THERE ARE NO LABOR CONTROVERSIES PENDING AGAINST
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY
OR ANY OF ITS SUBSIDIARIES (I) WHICH COULD REASONABLY BE EXPECTED, INDIVIDUALLY
OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT, OR (II) THAT
INVOLVE THIS AGREEMENT OR THE TRANSACTIONS.


 


(B)  EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY
WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT,
LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME
SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM
WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY
ENVIRONMENTAL LIABILITY.


 


(C)  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS PARTY OR SUBJECT TO ANY LAW,
REGULATION, RULE OR ORDER, OR ANY OBLIGATION UNDER ANY AGREEMENT OR INSTRUMENT,
THAT HAS A MATERIAL ADVERSE EFFECT.


 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES,
AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS


 


46

--------------------------------------------------------------------------------



 


PROPERTY, EXCEPT IN ANY CASE WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  EACH OF THE SWISS BORROWERS REPRESENTS AND WARRANTS THAT IT DOES NOT
HAVE AT ANY TIME OUTSTANDING LOANS IN RELATION TO WHICH THE TOTAL NUMBER OF ALL
CREDITORS WHICH ARE SWISS NON-QUALIFYING BANKS EXCEEDS TWENTY UNDER THE SWISS
TWENTY NON-BANK REGULATIONS.


 


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.09.  TAXES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS TIMELY FILED
OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED
AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT,
EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH THE COMPANY OR SUCH SUBSIDIARY, AS APPLICABLE, HAS SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT THAT THE FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.11.  DISCLOSURE.  THE COMPANY HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY
OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE
OTHER REPORTS, FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED
BY OR ON BEHALF OF THE COMPANY OR ANY SUBSIDIARY TO THE ADMINISTRATIVE AGENT OR
ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED
HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED OR
FILED WITH THE SEC) WHEN TAKEN AS A WHOLE AND WHEN TAKEN TOGETHER WITH THE
COMPANY’S FILINGS WITH THE SEC PRIOR TO THE DATE HEREOF CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, THE BORROWERS REPRESENT ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME (IT
BEING UNDERSTOOD THAT SUCH PROJECTIONS MAY VARY FROM ACTUAL RESULTS AND SUCH
VARIANCES MAY BE MATERIAL).


 


SECTION 3.12.  FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOAN
HAVE BEEN USED OR WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE
THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING
REGULATIONS T, U AND X.

 

SECTION 3.13.  Liens.  There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.


 


SECTION 3.14.  NO DEFAULT.  EACH BORROWER IS IN FULL COMPLIANCE WITH THIS
AGREEMENT AND NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 3.15.  NO BURDENSOME RESTRICTIONS.  ON THE DATE HEREOF, NO BORROWER IS
SUBJECT TO ANY BURDENSOME RESTRICTIONS EXCEPT BURDENSOME RESTRICTIONS PERMITTED
UNDER SECTION 6.08.


 


SECTION 3.16.  SOLVENCY.


 


47

--------------------------------------------------------------------------------



 


(A)  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS TO OCCUR ON THE
EFFECTIVE DATE, THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, ARE AND WILL
BE SOLVENT.


 


(B)  THE COMPANY DOES NOT INTEND TO, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES
TO, AND THE COMPANY DOES NOT BELIEVE THAT IT OR ANY OF ITS SUBSIDIARIES WILL,
INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE, TAKING INTO
ACCOUNT THE TIMING OF AND AMOUNTS OF CASH TO BE RECEIVED BY IT OR ANY SUCH
SUBSIDIARY AND THE TIMING OF THE AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT
OF ITS INDEBTEDNESS OR THE INDEBTEDNESS OF ANY SUCH SUBSIDIARY.


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 9.02):


 


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM (I) EACH
PARTY HERETO EITHER (A) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY OR (B) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY OR ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF
THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND
(II) EACH INITIAL SUBSIDIARY GUARANTOR EITHER (A) A COUNTERPART OF THE
SUBSIDIARY GUARANTY SIGNED ON BEHALF OF SUCH SUBSIDIARY GUARANTOR OR (B) WRITTEN
EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY OR
ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THE SUBSIDIARY GUARANTY)
THAT SUCH SUBSIDIARY GUARANTOR HAS SIGNED A COUNTERPART OF THE SUBSIDIARY
GUARANTY.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE
DATE) OF EACH OF (I) NIXON PEABODY LLP, SPECIAL U.S. COUNSEL FOR THE LOAN
PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1, (II) STAIGER, SCHWALD &
PARTNER AG, SPECIAL SWISS COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY IN THE
FORM OF EXHIBIT B-2, AND (III) CMS HASCHE SIGLE, SPECIAL GERMAN COUNSEL FOR THE
LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-3, AND COVERING SUCH OTHER
MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE TRANSACTIONS AS
THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.  THE COMPANY HEREBY REQUESTS
SUCH COUNSELS TO DELIVER SUCH OPINIONS.


 


(C)  THE LENDERS SHALL HAVE RECEIVED (I) SATISFACTORY AUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE COMPANY AND THE TARGET FOR THEIR 2004, 2005 AND 2006
FISCAL YEARS, (II) SATISFACTORY UNAUDITED INTERIM CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AND THE TARGET FOR EACH QUARTERLY PERIOD ENDED
SUBSEQUENT TO THE DATE OF THE LATEST FINANCIAL STATEMENTS DELIVERED PURSUANT TO
CLAUSE (I) OF THIS PARAGRAPH AS TO WHICH SUCH FINANCIAL STATEMENTS ARE PUBLICLY
AVAILABLE AND (III) FINANCIAL STATEMENT PROJECTIONS (GIVING EFFECT TO THE
BIOSPIN ACQUISITION) THROUGH AND INCLUDING THE COMPANY’S NEXT FIVE (5) FISCAL
YEARS, SUCH PROJECTIONS SHALL BE CONSISTENT IN ALL MATERIAL RESPECTS WITH THE
FORECASTS AND OTHER INFORMATION PREVIOUSLY PROVIDED TO LENDERS, TOGETHER WITH
SUCH INFORMATION AS THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL REASONABLY
REQUEST (INCLUDING, WITHOUT LIMITATION, A DETAILED DESCRIPTION OF THE
ASSUMPTIONS USED IN PREPARING SUCH PROJECTIONS).


 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE INITIAL LOAN
PARTIES, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER


 


48

--------------------------------------------------------------------------------



 


LEGAL MATTERS RELATING TO SUCH LOAN PARTIES, THE LOAN DOCUMENTS OR THE
TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL AND AS FURTHER DESCRIBED IN THE LIST OF
CLOSING DOCUMENTS ATTACHED AS EXHIBIT E.


 


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE COMPANY, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02.


 


(F)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT
THAT ANY CREDIT FACILITY CURRENTLY IN EFFECT FOR THE COMPANY SHALL HAVE BEEN
TERMINATED AND CANCELLED AND ALL INDEBTEDNESS THEREUNDER SHALL HAVE BEEN FULLY
REPAID (EXCEPT TO THE EXTENT BEING SO REPAID WITH THE INITIAL REVOLVING LOANS)
AND ANY AND ALL LIENS THEREUNDER SHALL HAVE BEEN TERMINATED.


 


(G)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT ALL GOVERNMENTAL AND THIRD PARTY APPROVALS NECESSARY IN
CONNECTION WITH THE TRANSACTIONS AND THE CONTINUING OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT.


 


(H)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT THE COMPANY’S AND THE TARGET’S DIRECTORS AND, IF
REQUIRED, THE COMPANY’S AND THE TARGET’S SHAREHOLDERS, SHALL HAVE APPROVED THE
BIOSPIN ACQUISITION.


 


(I)  THE PURCHASE AGREEMENTS IN RESPECT OF THE BIOSPIN ACQUISITION SHALL CONTAIN
TERMS AND CONDITIONS WHICH ARE CONSISTENT WITH THE LETTER OF INTENT THEREFOR
PREVIOUSLY FURNISHED TO THE ADMINISTRATIVE AGENT AND OTHERWISE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT (INCLUDING WITHOUT LIMITATION THE AMOUNT
AND FORMS OF THE CONSIDERATION TO BE PAID IN CONNECTION WITH THE BIOSPIN
ACQUISITION), THE REPRESENTATIONS AND WARRANTIES IN SUCH PURCHASE AGREEMENTS
SHALL BE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE DATE OF THE BIOSPIN
ACQUISITION CLOSING DATE AND THE CONDITIONS THEREIN SHALL HAVE BEEN SATISFIED OR
WAIVED (WITH THE ADMINISTRATIVE AGENT’S WRITTEN CONSENT, NOT TO BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED) AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AN OPINION OF COUNSEL FROM NIXON PEABODY, LLP AS TO THE ENFORCEABILITY
OF THE U.S. PURCHASE AGREEMENT AND ITS COMPLIANCE WITH ALL APPLICABLE LAWS,
SUBJECT TO CUSTOMARY EXCEPTIONS, ASSUMPTIONS, QUALIFICATIONS AND LIMITATIONS.


 


(J)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY OF ANY FAIRNESS OPINION
RELATING TO THE TERMS OF THE BIOSPIN ACQUISITION, IF ANY SUCH OPINION IS
DELIVERED IN CONNECTION WITH THE BIOSPIN ACQUISITION.


 


(K)  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED A WRITTEN
CERTIFICATION FROM AN OFFICER OF THE COMPANY THAT, AFTER GIVING EFFECT TO THE
BIOSPIN ACQUISITION AND ANY INCURRENCE OF INDEBTEDNESS IN CONNECTION THEREWITH,
(I) THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, ARE SOLVENT AND WILL BE
SOLVENT SUBSEQUENT TO INCURRING THE INDEBTEDNESS IN CONNECTION WITH THE BIOSPIN
ACQUISITION, WILL BE ABLE TO PAY THEIR DEBTS AND LIABILITIES AS THEY BECOME DUE
AND WILL NOT BE LEFT WITH UNREASONABLY SMALL CAPITAL WITH WHICH TO ENGAGE IN
THEIR BUSINESS AND (II) THE COMPANY’S AND ITS SUBSIDIARIES’ ASSETS (TAKEN AS A
WHOLE) EXCEED THEIR LIABILITIES (TAKEN AS A WHOLE).


 


(L)  THE BIOSPIN ACQUISITION SHALL HAVE BEEN CONSUMMATED OR SHALL BE CONSUMMATED
SIMULTANEOUSLY WITH THE INITIAL FUNDING OF THE LOANS ON THE EFFECTIVE DATE AND
THE CAPITALIZATION, STRUCTURE AND EQUITY OWNERSHIP OF THE COMPANY AND EACH
GUARANTOR AFTER THE BIOSPIN ACQUISITION


 


49

--------------------------------------------------------------------------------



 


SHALL BE AS DISCLOSED TO THE LENDERS PRIOR TO THE EFFECTIVE DATE OR OTHERWISE
SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ALL RESPECTS.


 


(M)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLIANCE CERTIFICATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT I, DEMONSTRATING, TO THE ADMINISTRATIVE
AGENT’S REASONABLE SATISFACTION, PRO FORMA COMPLIANCE WITH ALL FINANCIAL
COVENANTS SET FORTH IN SECTION 6.10.


 


(N)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT WITH RESPECT TO THE ABSENCE OF ANY INJUNCTION OR TEMPORARY
RESTRAINING ORDER OR ANY LITIGATION OR THREATENED LITIGATION WHICH, IN THE
JUDGMENT OF THE ADMINISTRATIVE AGENT, COULD PROHIBIT THE MAKING OF THE LOANS
HEREUNDER OR THE CONSUMMATION OF THE BIOSPIN ACQUISITION.


 


(O)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY THE COMPANY HEREUNDER.


 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 


(A)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS SET FORTH IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF SUCH LETTER OF CREDIT, AS APPLICABLE, UNLESS SPECIFICALLY STATED TO HAVE BEEN
MADE ON A PREVIOUS DATE, IN WHICH CASE SUCH REPRESENTATION AND WARRANTY SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE.


 


(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(C)  NO LAW OR REGULATION SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR DECREE OF
ANY GOVERNMENTAL AUTHORITY SHALL ENJOIN, PROHIBIT OR RESTRAIN, ANY LENDER FROM
MAKING THE REQUESTED LOAN OR THE ISSUING BANK OR ANY LENDER FROM ISSUING,
RENEWING, EXTENDING OR INCREASING THE FACE AMOUNT OF OR PARTICIPATING IN THE
LETTER OF CREDIT REQUESTED TO BE ISSUED, RENEWED, EXTENDED OR INCREASED.


 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 


SECTION 4.03.  DESIGNATION OF A FOREIGN SUBSIDIARY BORROWER.  THE DESIGNATION OF
A FOREIGN SUBSIDIARY BORROWER PURSUANT TO SECTION 2.23 IS SUBJECT TO THE
CONDITION PRECEDENT THAT THE COMPANY OR SUCH PROPOSED FOREIGN SUBSIDIARY
BORROWER SHALL HAVE FURNISHED OR CAUSED TO BE FURNISHED TO THE ADMINISTRATIVE
AGENT:


 


50

--------------------------------------------------------------------------------



 


(A)  COPIES, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF SUCH
SUBSIDIARY, OF ITS BOARD OF DIRECTORS’ RESOLUTIONS (AND RESOLUTIONS OF OTHER
BODIES, IF ANY ARE DEEMED NECESSARY BY COUNSEL FOR THE ADMINISTRATIVE AGENT)
APPROVING THE BORROWING SUBSIDIARY AGREEMENT AND ANY OTHER LOAN DOCUMENTS TO
WHICH SUCH SUBSIDIARY IS BECOMING A PARTY;


 


(B)  AN INCUMBENCY CERTIFICATE, EXECUTED BY THE SECRETARY OR ASSISTANT SECRETARY
OF SUCH SUBSIDIARY, WHICH SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE
SIGNATURE OF THE OFFICERS OF SUCH SUBSIDIARY AUTHORIZED TO REQUEST BORROWINGS
HEREUNDER AND SIGN THE BORROWING SUBSIDIARY AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH SUBSIDIARY IS BECOMING A PARTY, UPON WHICH CERTIFICATE
THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY UNTIL
INFORMED OF ANY CHANGE IN WRITING BY THE COMPANY OR SUCH SUBSIDIARY;


 


(C)  OPINIONS OF COUNSEL TO SUCH SUBSIDIARY, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL, WITH RESPECT TO THE
LAWS OF ITS JURISDICTION OF ORGANIZATION AND SUCH OTHER MATTERS AS ARE
REASONABLY REQUESTED BY COUNSEL TO THE ADMINISTRATIVE AGENT AND ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS.


 


(D)  ANY PROMISSORY NOTES REQUESTED BY ANY REVOLVING LENDER, AND ANY OTHER
INSTRUMENTS AND DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.


 

ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated  (or otherwise
become subject to cash collateralization or other arrangements reasonably
satisfactory to the Administrative Agent and Issuing Bank) and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE COMPANY WILL
FURNISH TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH LENDER:


 


(A)  WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY ERNST & YOUNG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(B)  WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, ITS UNAUDITED CONSOLIDATED BALANCE
SHEET AND UNAUDITED RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND
CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED
PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE
BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE
OF ITS FINANCIAL OFFICERS (WHICH CERTIFICATION SHALL BE SATISFIED BY THE
CERTIFICATION PROVIDED IN EXHIBIT 31.2 TO THE COMPANY’S APPLICABLE QUARTERLY
REPORT ON FORM 10-Q) AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE


 


51

--------------------------------------------------------------------------------



 


FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;


 


(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE COMPANY, SUBSTANTIALLY IN
THE FORM OF EXHIBIT I, (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND,
IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN
OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY
DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTION 6.10 AND
(III) STATING WHETHER, TO THE KNOWLEDGE OF SUCH FINANCIAL OFFICER, ANY CHANGE IN
GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS
OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE;


 


(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH CERTIFICATE MAY
BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES);


 


(E)  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT MORE THAN SEVENTY-FIVE (75) DAYS
FOLLOWING THE BEGINNING OF EACH FISCAL YEAR OF THE COMPANY, A COPY OF THE PLAN
AND FORECAST (INCLUDING A PROJECTED CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET, INCOME STATEMENT AND FUNDS FLOW STATEMENT) OF THE COMPANY FOR EACH MONTH
OF THE UPCOMING FISCAL YEAR IN FORM AS PRESENTED TO THE BOARD OF DIRECTORS OF
THE COMPANY;


 


(F)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE COMPANY OR
ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL
AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH
ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE COMPANY TO ITS
SHAREHOLDERS GENERALLY, AS THE CASE MAY BE; AND


 


(G)  PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE COMPANY OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Sections 5.01(a), (b) and (f) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents on the SEC’s
website at www.sec.gov or on the Company’s website at the address communicated
to the Administrative Agent and the Lenders in accordance with Section 9.01 or
(ii) on which similar website, if any, to which the Administrative Agent and
each Lender has access (whether a commercial, third-party website or whether a
website sponsored by the Administrative Agent), provided that the Company shall
have notified (which notice may be by facsimile or electronic mail and shall be
given in accordance with Section 9.01) the Administrative Agent of the posting
of any such documents.  Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE COMPANY WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


52

--------------------------------------------------------------------------------



 


(A)  THE OCCURRENCE OF ANY DEFAULT;


 


(B)  THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST, OR TO THE KNOWLEDGE OF A
FINANCIAL OFFICER, AFFECTING THE COMPANY OR ANY AFFILIATE THEREOF THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;


 


(C)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND


 


(D)  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 


SECTION 5.03.  EXISTENCE; CONDUCT OF BUSINESS.  THE COMPANY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS (A) LEGAL EXISTENCE AND
(B) THE RIGHTS, QUALIFICATIONS, LICENSES, PERMITS, PRIVILEGES, FRANCHISES,
GOVERNMENTAL AUTHORIZATIONS AND INTELLECTUAL PROPERTY RIGHTS MATERIAL TO THE
CONDUCT OF ITS BUSINESS, AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS
BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED; EXCEPT, IN THE
CASE OF CLAUSE (B), TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; PROVIDED THAT THE FOREGOING
SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION
PERMITTED UNDER SECTION 6.03.


 


SECTION 5.04.  PAYMENT OF OBLIGATIONS.  THE COMPANY WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, PAY ITS OBLIGATIONS, INCLUDING TAX LIABILITIES, THAT, IF
NOT PAID, COULD RESULT IN A MATERIAL ADVERSE EFFECT BEFORE THE SAME SHALL BECOME
DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE COMPANY OR
SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH
CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.05.  MAINTENANCE OF PROPERTIES; INSURANCE.  THE COMPANY WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN IN ALL MATERIAL
RESPECTS ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING
ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS
AND AGAINST SUCH RISKS AS ARE CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE
SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS.


 


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  THE COMPANY WILL, AND WILL
CAUSE EACH OF ITS MATERIAL SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND
ACCOUNT FROM WHICH FINANCIAL STATEMENTS MAY BE PREPARED IN ACCORDANCE WITH GAAP
AND, IN ANY EVENT, CONSISTENT WITH THE COMPANY’S (OR SUCH SUBSIDIARY’S, AS THE
CASE MAY BE) PAST PRACTICE OR CHANGES IN SUCH PRACTICE NECESSARY TO MEET THE
REQUIREMENTS OF GAAP.  THE COMPANY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES
TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO
EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS,
ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED, PROVIDED
THAT, EXCLUDING ANY SUCH VISITS AND INSPECTIONS


 


53

--------------------------------------------------------------------------------



 


DURING THE CONTINUATION OF AN EVENT OF DEFAULT, (A) ONLY THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS (OR A LENDER TO THE EXTENT SUCH VISIT OR
INSPECTION IS COORDINATED THROUGH THE ADMINISTRATIVE AGENT) MAY EXERCISE THE
RIGHTS UNDER THIS SECTION 5.06, (B) THE ADMINISTRATIVE AGENT AND THE LENDERS,
COLLECTIVELY, SHALL NOT EXERCISE SUCH RIGHTS MORE OFTEN THAN TWO TIMES DURING
ANY CALENDAR YEAR ABSENT THE EXISTENCE OF AN EVENT OF DEFAULT AND ONLY ONE SUCH
TIME SHALL BE AT THE COMPANY’S EXPENSE ABSENT THE EXISTENCE OF AN EVENT OF
DEFAULT AND (C) THE PERSON EXERCISING SUCH RIGHTS SHALL ATTEMPT NOT TO EXERCISE
SUCH RIGHTS DURING THE FIRST THIRTY (30) DAYS OF ANY OF THE COMPANY’S FISCAL
QUARTERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 5.06 OR ANY
OTHER LOAN DOCUMENT, NONE OF THE COMPANY OR ANY SUBSIDIARY SHALL BE REQUIRED TO
DISCLOSE, PERMIT THE INSPECTION, EXAMINATION OR MAKING OF COPIES OR ABSTRACTS
OF, OR DISCUSSION OF, ANY DOCUMENT, INFORMATION OR OTHER MATTER (A) THAT
CONSTITUTES NON-FINANCIAL TRADE SECRETS OR NON-FINANCIAL PROPRIETARY INFORMATION
(IN EACH CASE, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
PROVIDED THAT, IN SUCH CASE, SUCH INFORMATION SHALL BE AVAILABLE TO THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS (OR TO ANY LENDER TO THE EXTENT
SUCH VISIT OR INSPECTION IS COORDINATED THROUGH THE ADMINISTRATIVE AGENT,
PROVIDED THAT, IN CONNECTION WITH SUCH INFORMATION, EACH SUCH LENDER SHALL BE
SUBJECT TO CUSTOMARY “CLEAN-ROOM” RESTRICTIONS THAT ARE REASONABLY SATISFACTORY
TO EACH OF THE ADMINISTRATIVE AGENT AND THE COMPANY)), (B) IN RESPECT OF WHICH
DISCLOSURE TO THE ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES) IS PROHIBITED BY ANY LAW OR ANY BINDING CONTRACTUAL AGREEMENT
OR (C) IS SUBJECT TO ATTORNEY-CLIENT OR SIMILAR PRIVILEGE OR CONSTITUTES
ATTORNEY WORK PRODUCT.


 


SECTION 5.07.  COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS.  THE
COMPANY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) COMPLY WITH ALL
LAWS, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO
IT OR ITS PROPERTY (INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS) AND
(II) PERFORM IN ALL MATERIAL RESPECTS ITS OBLIGATIONS UNDER MATERIAL AGREEMENTS
TO WHICH IT IS A PARTY, IN CASE OF (I) AND (II), EXCEPT WHERE THE FAILURE TO DO
SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.  EACH OF THE SWISS BORROWERS SHALL AT ALL TIMES
ENSURE THAT IT COMPLIES WITH THE SWISS TWENTY NON-BANK REGULATIONS.


 


SECTION 5.08.  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS WILL BE USED ONLY TO
FINANCE THE BIOSPIN ACQUISITION AND THE WORKING CAPITAL NEEDS, AND FOR GENERAL
CORPORATE PURPOSES, OF THE COMPANY AND ITS SUBSIDIARIES IN THE ORDINARY COURSE
OF BUSINESS, INCLUDING PERMITTED ACQUISITIONS.  NO PART OF THE PROCEEDS OF ANY
LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS
A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U
AND X.


 


SECTION 5.09.  SUBSIDIARY GUARANTY.  AS PROMPTLY AS POSSIBLE BUT IN ANY EVENT
WITHIN THIRTY (30) DAYS (OR SUCH LATER DATE AS MAY BE AGREED UPON BY THE
ADMINISTRATIVE AGENT) AFTER ANY PERSON BECOMES A SUBSIDIARY OR ANY SUBSIDIARY
QUALIFIES INDEPENDENTLY AS, OR IS DESIGNATED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT AS, A SUBSIDIARY GUARANTOR PURSUANT TO THE DEFINITIONS OF
“MATERIAL SUBSIDIARY” AND “SUBSIDIARY GUARANTOR”, THE COMPANY SHALL PROVIDE THE
ADMINISTRATIVE AGENT WITH WRITTEN NOTICE THEREOF SETTING FORTH INFORMATION IN
REASONABLE DETAIL DESCRIBING THE MATERIAL ASSETS OF SUCH PERSON AND SHALL CAUSE
EACH SUCH SUBSIDIARY WHICH ALSO QUALIFIES AS A SUBSIDIARY GUARANTOR TO DELIVER
TO THE ADMINISTRATIVE AGENT A JOINDER TO THE SUBSIDIARY GUARANTY (IN THE FORM
CONTEMPLATED THEREBY) PURSUANT TO WHICH SUCH SUBSIDIARY AGREES TO BE BOUND BY
THE TERMS AND PROVISIONS OF THEREOF, SUCH JOINDER TO THE SUBSIDIARY GUARANTY TO
BE ACCOMPANIED BY APPROPRIATE CORPORATE RESOLUTIONS, OTHER CORPORATE
DOCUMENTATION AND LEGAL OPINIONS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


SECTION 5.10.  PLEDGE AGREEMENTS.  EACH BORROWER SHALL EXECUTE OR CAUSE TO BE
EXECUTED, BY NO LATER THAN THIRTY (30) DAYS (IN THE CASE OF A PLEDGE OF EQUITY
INTERESTS OF A DOMESTIC SUBSIDIARY) OR SIXTY (60) DAYS (IN THE CASE OF A PLEDGE
OF EQUITY INTERESTS OF A MATERIAL FOREIGN SUBSIDIARY) (OR, IN EACH CASE, SUCH
LATER DATE AS IS AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS REASONABLE


 


54

--------------------------------------------------------------------------------



 


DISCRETION) AFTER THE DATE ON WHICH ANY SUBSIDIARY WOULD QUALIFY AS A PLEDGE
SUBSIDIARY, A PLEDGE AGREEMENT IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SECURED PARTIES WITH RESPECT TO THE APPLICABLE PLEDGE PERCENTAGE
OF ALL OF THE OUTSTANDING EQUITY INTERESTS OF SUCH PLEDGE SUBSIDIARY; PROVIDED
THAT NO SUCH PLEDGE OF THE EQUITY INTERESTS OF A FOREIGN SUBSIDIARY OR A
DOMESTIC SUBSIDIARY WHICH IS A SUBSIDIARY OF A FOREIGN SUBSIDIARY SHALL BE
REQUIRED HEREUNDER, AS RELATES TO ANY OF THE LOANS MADE TO, OR ANY OTHER
OBLIGATION INCURRED SOLELY BY OR ON BEHALF OF, THE COMPANY OR ANY DOMESTIC
SUBSIDIARY, TO THE EXTENT SUCH PLEDGE WOULD CAUSE A DEEMED DIVIDEND PROBLEM OR
IS PROHIBITED BY APPLICABLE LAW OR THE ADMINISTRATIVE AGENT AND ITS COUNSEL
REASONABLY DETERMINE THAT, IN LIGHT OF THE COST AND EXPENSE ASSOCIATED
THEREWITH, SUCH PLEDGE WOULD NOT PROVIDE MATERIAL PLEDGED EQUITY FOR THE BENEFIT
OF THE SECURED PARTIES PURSUANT TO LEGALLY BINDING, VALID AND ENFORCEABLE PLEDGE
AGREEMENTS.  THE COMPANY FURTHER AGREES TO DELIVER TO THE ADMINISTRATIVE AGENT
ALL SUCH PLEDGE AGREEMENTS, TOGETHER WITH APPROPRIATE CORPORATE RESOLUTIONS AND
OTHER DOCUMENTATION (INCLUDING LEGAL OPINIONS, THE STOCK CERTIFICATES
REPRESENTING THE EQUITY INTERESTS SUBJECT TO SUCH PLEDGE, STOCK POWERS WITH
RESPECT THERETO EXECUTED IN BLANK, AND SUCH OTHER DOCUMENTS AS SHALL BE
REASONABLY REQUESTED TO PERFECT THE LIEN OF SUCH PLEDGE) IN EACH CASE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND IN A
MANNER THAT THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT IT HAS A
FIRST PRIORITY PERFECTED PLEDGE OF OR CHARGE OVER THE PLEDGED EQUITY RELATED
THERETO.  NOTWITHSTANDING THE FOREGOING, THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT NO PLEDGE AGREEMENT IN RESPECT OF THE PLEDGE OF EQUITY INTERESTS OF A
PLEDGE SUBSIDIARY WHICH IS A FOREIGN SUBSIDIARY SHALL BE REQUIRED UNTIL
MARCH 26, 2008 (OR SUCH LATER DATE AS IS AGREED TO BY THE ADMINISTRATIVE AGENT
IN ITS REASONABLE DISCRETION).


 

Nothing in a Pledge Agreement shall oblige a Swiss Borrower to make any payment
in respect of such Pledge Agreement for any other Loan Party which is not a
Subsidiary of such Swiss Borrower unless such payments are limited to the amount
of the freely disposable shareholders equity of such Swiss Borrower at the time
of the enforcement of the obligations and liabilities under such Pledge
Agreement.  The freely disposable shareholder equity shall be determined in
accordance with Swiss law and Swiss accounting principles and shall correspond
to such Swiss Borrower’s total shareholder equity less the total of (i) its
aggregate share capital and (ii) its statutory reserves (including reserves for
own shares and revaluations as well as agio) to the extent such reserves are not
available for distribution at the time of the enforcement of the obligations and
liabilities of such Swiss Borrower under Such Pledge Agreement for the
obligations under the Loan Documents of any other Loan Party which is not a
subsidiary of such Swiss Borrower, which amount shall be (a) determined on the
basis of an audited annual or interim balance sheet of each Swiss Borrower,
(b) approved by the auditors of each Swiss Borrower as distributable amount and
(c) approved by a shareholders’ resolution of each Swiss Borrower in accordance
with the provisions of the Swiss Code of Obligations.

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or otherwise become subject to
cash collateralization or other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank), and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 


SECTION 6.01.  INDEBTEDNESS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS,
EXCEPT:


 


(A)  THE OBLIGATIONS AND ANY OTHER INDEBTEDNESS CREATED UNDER THE LOAN
DOCUMENTS;


 


55

--------------------------------------------------------------------------------



 


(B)  INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS WITH INDEBTEDNESS
OF A SIMILAR TYPE THAT DOES NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;


 


(C)  INDEBTEDNESS OF THE COMPANY TO ANY SUBSIDIARY AND OF ANY SUBSIDIARY TO THE
COMPANY OR ANY OTHER SUBSIDIARY; PROVIDED THAT INDEBTEDNESS OF ANY SUBSIDIARY
THAT IS NOT A LOAN PARTY TO ANY LOAN PARTY SHALL BE SUBJECT TO THE LIMITATIONS
SET FORTH IN SECTION 6.04(D);


 


(D)  GUARANTEES BY THE COMPANY OF INDEBTEDNESS OF ANY SUBSIDIARY AND BY ANY
SUBSIDIARY OF INDEBTEDNESS OF THE COMPANY OR ANY OTHER SUBSIDIARY;


 


(E)  INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
(INCLUDING ANY REPLACEMENT THEREOF, AND ADDITIONS AND ACCESSIONS TO SUCH ASSET
AND THE PROCEEDS AND PRODUCTS THEREOF (AND ANY CUSTOMARY SECURITY DEPOSITS MADE
IN CONNECTION THEREWITH)) PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS,
RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS IS
INCURRED PRIOR TO OR WITHIN NINETY (90) DAYS AFTER SUCH ACQUISITION OR THE
COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL
AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (E) SHALL NOT EXCEED $25,000,000
AT ANY TIME OUTSTANDING;


 


(F)  INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY AS AN ACCOUNT PARTY IN
RESPECT OF LETTERS OF CREDIT (OTHER THAN LETTERS OF CREDIT ISSUED UNDER THIS
AGREEMENT) OR BANKERS’ ACCEPTANCES OR SIMILAR INSTRUMENTS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $100,000,000 AT ANY TIME;


 


(G)  INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY AND INDEBTEDNESS OF
THE COMPANY OR ANY SUBSIDIARY SECURED BY A LIEN ON ANY ASSET OF THE COMPANY OR
ANY SUBSIDIARY; PROVIDED THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (G) SHALL NOT IN THE AGGREGATE EXCEED
$25,000,000 AT ANY TIME;


 


(H)  UNSECURED INDEBTEDNESS OF ANY LOAN PARTY IN AN AGGREGATE PRINCIPAL AMOUNT
NOT EXCEEDING $25,000,000 AT ANY TIME OUTSTANDING; PROVIDED THAT NO SUCH DOLLAR
LIMITATION SHALL APPLY IF THE COMPANY HAS COMPLIED AND REMAINS IN COMPLIANCE
WITH THE ADJUSTED COVENANT REQUIREMENT;


 


(I)  INDEBTEDNESS OWED TO ANY PERSON (INCLUDING OBLIGATIONS IN RESPECT OF
LETTERS OF CREDIT FOR THE BENEFIT OF SUCH PERSON) PROVIDING WORKERS’
COMPENSATION, HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY,
CASUALTY OR LIABILITY INSURANCE, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION
OBLIGATIONS TO SUCH PERSON, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;


 


(J)  INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY (INCLUDING OBLIGATIONS IN
RESPECT OF LETTERS OF CREDIT FOR THE BENEFIT OF THE ISSUER THEREOF) IN RESPECT
OF PERFORMANCE BONDS, BID BONDS, APPEAL BONDS, SURETY BONDS, PERFORMANCE AND
COMPLETION GUARANTEES AND SIMILAR OBLIGATIONS (OTHER THAN IN RESPECT OF OTHER
INDEBTEDNESS), IN EACH CASE PROVIDED IN THE ORDINARY COURSE OF BUSINESS;


 


(K)  INDEBTEDNESS IN RESPECT OF SWAP AGREEMENTS PERMITTED BY SECTION 6.05;


 


56

--------------------------------------------------------------------------------



 


(L)  INDEBTEDNESS ARISING IN CONNECTION WITH CUSTOMARY CASH MANAGEMENT SERVICES
AND FROM THE HONORING BY A BANK OR FINANCIAL INSTITUTION OF A CHECK, DRAFT OR
SIMILAR INSTRUMENT DRAWN AGAINST INSUFFICIENT FUNDS, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS, PROVIDED THAT SUCH INDEBTEDNESS IS EXTINGUISHED
WITHIN FIVE BUSINESS DAYS AFTER ITS INCURRENCE;


 


(M)  INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO EMPLOYEES OF THE COMPANY
OR ANY SUBSIDIARY INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(N)  INDEBTEDNESS CONSISTING OF PROMISSORY NOTES ISSUED BY THE COMPANY OR ANY
SUBSIDIARY TO CURRENT OR FORMER OFFICERS, DIRECTORS OR EMPLOYEES OR TO THEIR
RESPECTIVE ESTATES, SPOUSES OR FORMER SPOUSES, IN EACH CASE TO FINANCE THE
PURCHASE OR REDEMPTION OF EQUITY INTERESTS (OR ANY OPTION, WARRANT OR OTHER
RIGHT TO ACQUIRE ANY EQUITY INTERESTS) PERMITTED BY SECTION 6.07;


 


(O)  CUSTOMER DEPOSITS AND ADVANCE PAYMENTS RECEIVED BY THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS FROM CUSTOMERS FOR GOODS OR
SERVICES PURCHASED IN THE ORDINARY COURSE OF BUSINESS;


 


(P)  INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY CONSISTING OF
(A) INDEBTEDNESS OWED TO ANY INSURANCE PROVIDER FOR THE FINANCING OF INSURANCE
PREMIUMS SO LONG AS SUCH INDEBTEDNESS SHALL NOT BE IN EXCESS OF THE AMOUNT OF
SUCH PREMIUMS, AND SHALL BE INCURRED ONLY TO DEFER THE COST OF SUCH PREMIUMS,
FOR THE ANNUAL PERIOD IN WHICH SUCH INDEBTEDNESS IS INCURRED OR (B) TAKE-OR-PAY
OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN EACH CASE INCURRED IN THE
ORDINARY COURSE OF BUSINESS; AND


 


(Q)  INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
OR IS MERGED WITH AND INTO THE COMPANY OR ANY SUBSIDIARY, PROVIDED THAT SUCH
INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OR IS MERGED
WITH AND INTO THE COMPANY OR SUCH SUBSIDIARY, AS THE CASE MAY BE, AND IS NOT
CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A
SUBSIDIARY OR BEING MERGED WITH AND INTO THE COMPANY OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, AND EXTENSIONS, RENEWALS, REPLACEMENTS AND REFINANCINGS OF ANY SUCH
INDEBTEDNESS SO LONG AS THE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE)
OF SUCH EXTENSIONS, RENEWALS, REPLACEMENTS AND REFINANCINGS DOES NOT EXCEED THE
PRINCIPAL (OR ACCRETED VALUE, IF APPLICABLE) OF THE INDEBTEDNESS BEING EXTENDED,
RENEWED, REPLACED OR REFINANCED (PLUS ANY ACCRUED BUT UNPAID INTEREST AND
REDEMPTION PREMIUM PAYABLE BY THE TERMS OF SUCH INDEBTEDNESS THEREON AND OTHER
REASONABLE AMOUNTS PAID, AND REASONABLE FEES AND EXPENSES INCURRED, IN
CONNECTION WITH SUCH EXTENSION, RENEWAL, REPLACEMENT OR REFINANCING; PROVIDED
FURTHER THAT, IMMEDIATELY AFTER GIVING EFFECT TO SUCH INCURRENCE OF INDEBTEDNESS
PURSUANT TO THIS CLAUSE (Q), NO EVENT OF DEFAULT EXISTS AND THE COVENANTS IN
SECTION 6.10 WOULD BE MET ON A PRO FORMA BASIS.


 


SECTION 6.02.  LIENS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET
NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 


(A)  PERMITTED ENCUMBRANCES AND LIENS CREATED UNDER THE PLEDGE AGREEMENTS;


 


(B)  ANY LIEN ON ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY EXISTING
ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT (I) SUCH LIEN
SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY
AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE
DATE HEREOF AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (PLUS ANY ACCRUED BUT UNPAID


 


57

--------------------------------------------------------------------------------



 


INTEREST AND PREMIUM PAYABLE BY THE TERMS OF SUCH OBLIGATIONS THEREON AND OTHER
REASONABLE AMOUNTS PAID, AND REASONABLE FEES AND EXPENSES INCURRED, IN
CONNECTION WITH SUCH EXTENSION, RENEWAL, REPLACEMENT OR REFINANCING);


 


(C)  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE COMPANY OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF ANY
PERSON THAT BECOMES A SUBSIDIARY OR IS MERGED WITH AND INTO THE COMPANY OR ANY
SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A
SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN
CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE
CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE COMPANY OR ANY SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;


 


(D)  LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE
COMPANY OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS SECURE
INDEBTEDNESS PERMITTED BY CLAUSE (E) OF SECTION 6.01, (II) SUCH SECURITY
INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN
NINETY (90) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION
OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST
OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND
(IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE COMPANY OR ANY SUBSIDIARY;


 


(E)  LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
SECTION 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW YORK
(OR, IF APPLICABLE, THE CORRESPONDING SECTION OF THE UNIFORM COMMERCIAL CODE IN
EFFECT IN THE RELEVANT JURISDICTION), IN EACH CASE COVERING ONLY THE ITEMS BEING
COLLECTED UPON;


 


(F)  LIENS REPRESENTING ANY INTEREST OR TITLE OF A LICENSOR, LESSOR, SUBLICENSOR
OR SUBLESSOR UNDER ANY LEASE OR LICENSE PERMITTED BY THIS AGREEMENT (SO LONG AS
ANY SUCH LIEN DOES NOT SECURE INDEBTEDNESS);


 


(G)  LIENS ATTACHING TO COMMODITY TRADING ACCOUNTS OR BROKERAGE ACCOUNTS
INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(H)  PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS SECURING LIABILITY
FOR REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO (INCLUDING OBLIGATIONS IN
RESPECT OF LETTERS OF CREDIT OR BANK GUARANTEES FOR THE BENEFIT OF) INSURANCE
CARRIERS PROVIDING PROPERTY, CASUALTY OR LIABILITY INSURANCE TO THE COMPANY OR
ANY SUBSIDIARY;


 


(I)  LIENS REPRESENTING ANY INTEREST OF A LICENSEE, LESSEE, SUBLICENSE OR
SUBLESSEE ARISING BY VIRTUE OF BEING GRANTED A LICENSE, SUBLEASE, SUBLICENSE OR
SUBLEASE (INCLUDING THE PROVISION OF SOFTWARE UNDER AN OPEN SOURCE LICENSE)
PERMITTED BY THIS AGREEMENT (SO LONG AS ANY SUCH LIEN DOES NOT SECURE ANY
INDEBTEDNESS);


 


(J)  LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF
LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF
GOODS IN THE ORDINARY COURSE OF BUSINESS;


 


58

--------------------------------------------------------------------------------



 


(K)  LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION, CONSIGNMENT OR
SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED INTO BY THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;


 


(L)  LIENS THAT ARE CUSTOMARY CONTRACTUAL LIENS (INCLUDING RIGHTS OF SET-OFF AND
PLEDGES) ENCUMBERING DEPOSITS AND ACCOUNTS AND (A) RELATING TO THE ESTABLISHMENT
OF DEPOSITORY RELATIONS WITH BANKS OR OTHER FINANCIAL INSTITUTIONS NOT GIVEN IN
CONNECTION WITH THE INCURRENCE OF ANY INDEBTEDNESS, (B) RELATING TO POOLED
DEPOSIT OR SWEEP ACCOUNTS OF THE COMPANY OR ANY SUBSIDIARY TO PERMIT
SATISFACTION OF OVERDRAFT OR SIMILAR OBLIGATIONS INCURRED BY THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS OR (C) RELATING TO PURCHASE ORDERS
AND OTHER AGREEMENTS ENTERED INTO WITH CUSTOMERS OF THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;


 


(M)  LIENS SOLELY ON CASH EARNEST MONEY DEPOSITS OR DEPOSITS IN CONNECTION WITH
INDEMNITY OBLIGATIONS MADE BY THE COMPANY OR ANY SUBSIDIARY IN CONNECTION WITH
ANY LETTER OF INTENT OR PURCHASE AGREEMENT ENTERED INTO IN CONNECTION WITH ANY
ACQUISITION BY THE COMPANY OR ANY SUBSIDIARY PERMITTED HEREUNDER;


 


(N)  LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT FILINGS SOLELY AS A PRECAUTIONARY MEASURE IN CONNECTION WITH OPERATING
LEASES OR CONSIGNMENT OF GOODS;


 


(O)  LIENS ON INSURANCE POLICIES AND THE PROCEEDS THEREOF GRANTED IN THE
ORDINARY COURSE OF BUSINESS TO SECURE THE FINANCING OF INSURANCE PREMIUMS WITH
RESPECT THERETO AS PERMITTED UNDER SECTION 6.01(P);


 


(P)  CUSTOMARY LIENS SECURING ANY OVERDRAFT AND RELATED LIABILITIES ARISING FROM
TREASURY, DEPOSITORY OR CASH MANAGEMENT SERVICES OR AUTOMATED CLEARING HOUSE
TRANSFERS OF FUNDS, ALL IN FAVOR OF THE PROVIDER OF SUCH SERVICES;


 


(Q)  ANY ENCUMBRANCE OR RESTRICTION (INCLUDING PUT AND CALL ARRANGEMENTS) WITH
RESPECT TO THE TRANSFER OF THE EQUITY INTERESTS OF ANY JOINT VENTURE OR SIMILAR
ARRANGEMENT PURSUANT TO THE TERMS THEREOF;


 


(R)  LIENS ON SPECIFIC ITEMS OF INVENTORY OR OTHER GOODS AND THE PROCEEDS
THEREOF SECURING OBLIGATIONS IN RESPECT OF DOCUMENTARY LETTERS OF CREDIT OR
BANKERS’ ACCEPTANCES ISSUED OR CREATED FOR THE ACCOUNT OF THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS TO FACILITATE THE PURCHASE,
SHIPMENT OR STORAGE OF SUCH INVENTORY OR OTHER GOODS;


 


(S)  LIENS ARISING BY OPERATION OF LAW UNDER §1120 OF THE GERMAN CIVIL CODE
(BÜRGERLICHES GESETZBUCH), UNDER §369 OF THE GERMAN COMMERCIAL CODE
(HANDELSGESETZBUCH) OR UNDER SIMILAR PROVISIONS OF SWISS LAW; AND


 


(T)  LIENS ON ASSETS OF THE COMPANY AND ITS SUBSIDIARIES NOT OTHERWISE PERMITTED
ABOVE SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SUBJECT TO
SUCH LIENS DOES NOT AT ANY TIME EXCEED $25,000,000.


 


SECTION 6.03.  FUNDAMENTAL CHANGES AND ASSET SALES.  (A) THE COMPANY WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER
PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR
SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ANY OF ITS ASSETS, (INCLUDING PURSUANT TO A SALE AND LEASEBACK


 


59

--------------------------------------------------------------------------------



 


TRANSACTION), OR ANY OF THE EQUITY INTERESTS OF ANY OF ITS SUBSIDIARIES (IN EACH
CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED), OR LIQUIDATE OR DISSOLVE, EXCEPT
THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING:


 

(I)  ANY PERSON MAY MERGE INTO THE COMPANY IN A TRANSACTION IN WHICH THE COMPANY
IS THE SURVIVING CORPORATION;

 

(II)  ANY SUBSIDIARY MAY MERGE INTO A LOAN PARTY IN A TRANSACTION IN WHICH THE
SURVIVING ENTITY IS SUCH LOAN PARTY (PROVIDED THAT ANY SUCH MERGER INVOLVING THE
COMPANY MUST RESULT IN THE COMPANY AS THE SURVIVING ENTITY);

 

(III)  ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS
ASSETS TO A LOAN PARTY;

 

(IV)  THE COMPANY AND ITS SUBSIDIARIES MAY (A) SELL INVENTORY IN THE ORDINARY
COURSE OF BUSINESS, (B) EFFECT SALES, TRADE-INS OR DISPOSITIONS OF USED
EQUIPMENT FOR VALUE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, (C) ENTER INTO LICENSES OF TECHNOLOGY IN THE ORDINARY COURSE OF
BUSINESS, AND (D) MAKE ANY OTHER SALES, TRANSFERS, LEASES OR DISPOSITIONS THAT,
TOGETHER WITH ALL OTHER PROPERTY OF THE COMPANY AND ITS SUBSIDIARIES PREVIOUSLY
LEASED, SOLD OR DISPOSED OF AS PERMITTED BY THIS CLAUSE (D) DURING ANY FISCAL
YEAR OF THE COMPANY, DOES NOT EXCEED 10% OF CONSOLIDATED TOTAL ASSETS
(DETERMINED AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL QUARTER OF THE
COMPANY);

 

(V)  ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF THE COMPANY DETERMINES IN GOOD
FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE
COMPANY AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS;

 

(VI)  THE COMPANY MAY (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) TRANSFER
THE EQUITY INTERESTS IN BRUKER BIOSPIN INVEST AG TO BRUKER BIOSPIN CORP.
FOLLOWING THE BIOSPIN ACQUISITION; OR

 

(VII)  SO LONG AS NO DEFAULT HAS OCCURRED AND IS THEN CONTINUING OR WOULD ARISE
AFTER GIVING EFFECT (INCLUDING PRO FORMA EFFECT) THERETO, THE COMPANY AND ITS
SUBSIDIARIES MAY CONSUMMATE THE PARTIAL SALE OF THE SUPERCONDUCTING WIRE
BUSINESS OF BRUKER BIOSPIN GMBH, EAS EUROPEAN ADVANCED SUPERCONDUCTORS
VERWALTUNGS GMBH, EAS EUROPEAN ADVANCED SUPERCONDUCTORS GMBH & CO. KG AND EHTS
EUROPEAN HIGH TEMPERATURE SUPERCONDUCTORS GMBH & CO. KG.

 


(B)  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS
AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.


 


(C)  THE COMPANY WILL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, CHANGE
ITS FISCAL YEAR FROM THE BASIS IN EFFECT ON THE EFFECTIVE DATE.


 


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE, HOLD
OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A
WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR


 


60

--------------------------------------------------------------------------------



 


PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS)
ANY PERSON OR ANY ASSETS OF ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT,
EXCEPT:


 


(A)  PERMITTED INVESTMENTS;


 


(B)  PERMITTED ACQUISITIONS;


 


(C)  INVESTMENTS BY THE BORROWERS EXISTING ON THE DATE HEREOF IN THE CAPITAL
STOCK OF THEIR SUBSIDIARIES;


 


(D)  INVESTMENTS, LOANS OR ADVANCES MADE BY THE COMPANY IN OR TO ANY SUBSIDIARY
AND MADE BY ANY SUBSIDIARY TO THE COMPANY (PROVIDED THAT NOT MORE THAN
$25,000,000 IN INVESTMENTS, LOANS OR ADVANCES OR CAPITAL CONTRIBUTIONS MAY BE
MADE AND REMAIN OUTSTANDING, DURING THE TERM OF THIS AGREEMENT, BY ANY LOAN
PARTY TO A SUBSIDIARY WHICH IS NOT A LOAN PARTY).


 


(E)  GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01; AND


 


(F)   ANY OTHER INVESTMENT, LOAN OR ADVANCE (OTHER THAN ACQUISITIONS) SO LONG AS
THE AGGREGATE AMOUNT OF ALL SUCH INVESTMENTS, LOANS AND ADVANCES DOES NOT EXCEED
$50,000,000 DURING ANY FISCAL YEAR OF THE COMPANY; PROVIDED THAT NO SUCH DOLLAR
LIMITATION SHALL APPLY IF THE COMPANY HAS COMPLIED AND REMAINS IN COMPLIANCE
WITH THE ADJUSTED COVENANT REQUIREMENT.


 


SECTION 6.05.  SWAP AGREEMENTS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP
AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE COMPANY OR ANY
SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF EQUITY INTERESTS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES), AND (B) SWAP AGREEMENTS ENTERED INTO
IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO
FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE)
WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF THE COMPANY OR
ANY SUBSIDIARY.


 


SECTION 6.06.  TRANSACTIONS WITH AFFILIATES.  THE COMPANY WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS
AND CONDITIONS NOT LESS FAVORABLE TO THE COMPANY OR SUCH SUBSIDIARY THAN COULD
BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES,
(B) TRANSACTIONS BETWEEN OR AMONG THE COMPANY AND ITS WHOLLY OWNED SUBSIDIARIES
NOT INVOLVING ANY OTHER AFFILIATE, (C)  ANY RESTRICTED PAYMENT PERMITTED BY
SECTION 6.07; (D) LOANS OR ADVANCES TO EMPLOYEES PERMITTED UNDER SECTION 6.04,
(E) PAYROLL, TRAVEL, MOVING AND SIMILAR ADVANCES TO COVER MATTERS PERMITTED
UNDER SECTION 6.04, (F) THE PAYMENT OF REASONABLE FEES TO, AND THE REIMBURSEMENT
OF REASONABLE OUT-OF-POCKET EXPENSES (TO THE EXTENT INCURRED IN ANY SUCH
PERSON’S CAPACITY AS A DIRECTOR) OF, DIRECTORS OF THE COMPANY OR ANY SUBSIDIARY
WHO ARE NOT EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY, AND COMPENSATION,
SEVERANCE AND EMPLOYEE BENEFIT ARRANGEMENTS PAID TO, AND INDEMNITIES PROVIDED
FOR THE BENEFIT OF, DIRECTORS, OFFICERS OR EMPLOYEES OF THE COMPANY OR THE
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, (G) ANY ISSUANCES OF SECURITIES
OR OTHER PAYMENTS, AWARDS  OR GRANTS IN CASH, SECURITIES OR OTHERWISE PURSUANT
TO, OR THE FUNDING OF, EMPLOYMENT AGREEMENTS, STOCK OPTIONS AND STOCK OWNERSHIP
PLANS APPROVED BY THE COMPANY’S BOARD OF DIRECTORS (OR A COMMITTEE THEREOF),
(H) EMPLOYMENT AND SEVERANCE ARRANGEMENTS OR SIMILAR ARRANGEMENTS ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS BETWEEN THE COMPANY OR ANY SUBSIDIARY AND ANY
THEREOF, PROVIDED THAT (I) IN THE CASE OF ANY SUCH ARRANGEMENT ENTERED INTO WITH
AN EMPLOYEE OF THE COMPANY, SUCH ARRANGEMENT SHALL HAVE BEEN APPROVED BY THE
COMPANY’S BOARD OF DIRECTORS (OR A COMMITTEE THEREOF), (II) IN THE CASE OF ANY
SUCH ARRANGEMENT ENTERED INTO WITH AN EMPLOYEE OF ANY OTHER LOAN PARTY (OTHER
THAN ANY SUCH EMPLOYEE THAT IS ALSO AN


 


61

--------------------------------------------------------------------------------



 


EMPLOYEE OF THE COMPANY (IN WHICH CASE SUBCLAUSE (I) OF THIS CLAUSE (H) WOULD
APPLY) THAT COULD RESULT IN CASH PAYMENTS TO SUCH EMPLOYEE IN EXCESS OF
$500,000, SUCH ARRANGEMENT SHALL HAVE BEEN APPROVED BY THE COMPANY’S BOARD OF
DIRECTORS (OR A COMMITTEE THEREOF) AND (III) IN THE CASE OF ANY SUCH ARRANGEMENT
ENTERED INTO WITH AN EMPLOYEE OF A SUBSIDIARY THAT IS NOT A LOAN PARTY (OTHER
THAN ANY SUCH EMPLOYEE THAT IS ALSO AN EMPLOYEE OF THE COMPANY (IN WHICH CASE
SUBCLAUSE (I) OF THIS CLAUSE (H) WOULD APPLY) OR ANY OTHER LOAN PARTY (IN WHICH
CASE SUBCLAUSE (II) OF THIS CLAUSE (H) WOULD APPLY)) THAT COULD RESULT IN CASH
PAYMENTS TO SUCH EMPLOYEE IN EXCESS OF $1,000,000, SUCH ARRANGEMENT SHALL HAVE
BEEN APPROVED BY THE COMPANY’S BOARD OF DIRECTORS (OR A COMMITTEE THEREOF) (IT
BEING UNDERSTOOD, FOR PURPOSES OF CLARITY, THAT THE TERM “EMPLOYEE” AS USED IN
THIS CLAUSE (H) SHALL REFER ONLY TO SUCH EMPLOYEES THAT ARE AFFILIATES OF THE
COMPANY OR THE APPLICABLE SUBSIDIARY, AS THE CASE MAY BE), AND (I) ALL PAYMENTS
AND OTHER CONSIDERATION (WHETHER IN THE FORM OF CASH, STOCK OR OTHERWISE) MADE
ON THE EFFECTIVE DATE TO CONSUMMATE THE BIOSPIN ACQUISITION.


 


SECTION 6.07.  RESTRICTED PAYMENTS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY
OR INDIRECTLY, ANY RESTRICTED PAYMENT, (IT BEING UNDERSTOOD AND AGREED THAT THE
COMPANY AND THE SUBSIDIARIES SHALL BE PERMITTED TO AGREE TO PAY OR MAKE A
RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO,
SO LONG AS THE ACTUAL PAYMENT OR MAKING OF SUCH RESTRICTED PAYMENT IS CONTINGENT
UPON (X) RECEIPT OF THE CONSENT THEREFOR (VIA A WAIVER OR AMENDMENT TO THIS
SECTION 6.07) FROM THE REQUISITE NUMBER OF LENDERS IN ACCORDANCE WITH
SECTION 9.02 OR (Y) THE COMMITMENTS HAVING EXPIRED OR BEEN TERMINATED AND THE
PRINCIPAL OF AND INTEREST ON EACH LOAN AND ALL FEES, EXPENSES AND OTHER AMOUNTS
PAYABLE (OTHER THAN CONTINGENT AMOUNTS NOT YET DUE) UNDER ANY LOAN DOCUMENT
HAVING BEEN PAID IN FULL AND ALL LETTERS OF CREDIT HAVING EXPIRED OR BEEN
TERMINATED (OR OTHERWISE HAVING BECOME SUBJECT TO CASH COLLATERALIZATION OR
OTHER ARRANGEMENTS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
ISSUING BANK (INCLUDING IN RESPECT OF FEES THAT WOULD OTHERWISE BE PAYABLE IN
CONNECTION WITH SUCH LETTERS OF CREDIT PURSUANT TO THE TERMS OF THIS AGREEMENT),
AND ALL LC DISBURSEMENTS HAVING BEEN REIMBURSED, EXCEPT (A) THE COMPANY MAY
DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS EQUITY INTERESTS PAYABLE SOLELY IN
ADDITIONAL SHARES OF ITS COMMON STOCK, (B) SUBSIDIARIES MAY DECLARE AND PAY
DIVIDENDS RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS, (C) THE COMPANY MAY
MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH STOCK OPTION PLANS
OR OTHER BENEFIT PLANS FOR MANAGEMENT OR EMPLOYEES OF THE COMPANY AND ITS
SUBSIDIARIES, (D) THE COMPANY MAY PAY THE CONSIDERATION IN RESPECT OF THE
BIOSPIN ACQUISITION ON THE EFFECTIVE DATE; AND (E) THE COMPANY AND ITS
SUBSIDIARIES MAY MAKE ANY OTHER RESTRICTED PAYMENT SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING PRIOR TO MAKING SUCH RESTRICTED
PAYMENT OR WOULD ARISE AFTER GIVING EFFECT (INCLUDING PRO FORMA EFFECT) THERETO
AND THE AGGREGATE AMOUNT OF SUCH RESTRICTED PAYMENTS DOES NOT EXCEED $25,000,000
DURING ANY FISCAL YEAR OF THE COMPANY; PROVIDED THAT NO SUCH DOLLAR LIMITATION
SHALL APPLY IF THE COMPANY HAS COMPLIED AND REMAINS IN COMPLIANCE WITH THE
ADJUSTED COVENANT REQUIREMENT


 


SECTION 6.08.  RESTRICTIVE AGREEMENTS.  THE COMPANY WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE COMPANY OR ANY SUBSIDIARY TO
CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR
(B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO HOLDERS OF ITS EQUITY INTERESTS OR TO MAKE OR REPAY LOANS OR ADVANCES
TO THE COMPANY OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
COMPANY OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT APPLY
TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY ANY LOAN DOCUMENT, (II) THE
FOREGOING SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN
AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH
RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND
SUCH SALE IS PERMITTED HEREUNDER, (III) CLAUSE (A) OF THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, (IV) CLAUSE
(A) OF THE FOREGOING


 


62

--------------------------------------------------------------------------------



 


SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS
RESTRICTING THE ASSIGNMENT THEREOF, (V) THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS ON CASH OR OTHER DEPOSITS IMPOSED BY CUSTOMERS OF THE COMPANY OR
ANY SUBSIDIARY UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS,
(V) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS (A) SET FORTH IN ANY
INSTRUMENT OR AGREEMENT GOVERNING THE TERMS OF INDEBTEDNESS PERMITTED UNDER
SECTION 6.01(Q) OR (B) THAT ARE BINDING ON A NON-LOAN PARTY SUBSIDIARY AT THE
TIME SUCH PERSON FIRST BECOMES A SUBSIDIARY OR ANY ASSETS ACQUIRED BY A NON-LOAN
PARTY SUBSIDIARY AT THE TIME SUCH ASSETS ARE ACQUIRED, IN THE CASE OF EACH OF
CLAUSES (A) AND (B), SO LONG AS SUCH RESTRICTIONS WERE NOT CREATED IN
CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY OR THE ACQUISITION OF SUCH
ASSETS AND APPLY ONLY TO THE ASSETS OF SUCH SUBSIDIARY OR SUCH ASSETS SO
ACQUIRED, AS THE CASE MAY BE, (VI) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS
ARISING IN CONNECTION WITH THE INCURRENCE OF INDEBTEDNESS PERMITTED UNDER
SECTION 6.01 BY ANY SUBSIDIARY THAT IS NOT A LOAN PARTY, AND (VIII) THE FORGOING
SHALL NOT APPLY TO RESTRICTIONS UNDER ARRANGEMENTS WITH ANY GOVERNMENTAL
AUTHORITY IMPOSED ON ANY FOREIGN SUBSIDIARY IN CONNECTION WITH GOVERNMENT
GRANTS, FINANCIAL AID, SUBSIDIES, TAX HOLIDAYS OR OTHER SIMILAR BENEFITS OR
ECONOMIC INCENTIVES (SO LONG AS SUCH RESTRICTIONS APPLY ONLY TO THE ASSETS OF
SUCH FOREIGN SUBSIDIARY).

 

SECTION 6.09.  Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Company will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents.  Furthermore, the Company will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:


 

(a)           increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

 

(b)           shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

(c)           shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

 

(d)           increases the rate of interest accruing on such Indebtedness;

 

(e)           provides for the payment of additional fees or increases existing
fees;

 

(f)            amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Company or any Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Company or such Subsidiary or which is otherwise
materially adverse to the Company, any Subsidiary and/or the Lenders or, in the
case of any such covenant, which places material additional restrictions on the
Company or such Subsidiary or which requires the Company or such Subsidiary to
comply with more restrictive financial ratios or which requires the Company to
better its financial performance, in each case from that set forth in the
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

 

63

--------------------------------------------------------------------------------


 

(g)           amends, modifies or adds any affirmative covenant in a manner
which (i) when taken as a whole, is materially adverse to the Company, any
Subsidiary and/or the Lenders or (ii) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

 


SECTION 6.10.  FINANCIAL COVENANTS.


 


(A)  MAXIMUM LEVERAGE RATIO.   THE COMPANY WILL NOT PERMIT THE RATIO (THE
“LEVERAGE RATIO”), DETERMINED AS OF THE END OF EACH OF ITS FISCAL QUARTERS
ENDING ON AND AFTER MARCH 31, 2008, OF (I) CONSOLIDATED TOTAL INDEBTEDNESS TO
(II) CONSOLIDATED EBITDA FOR THE PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS
ENDING WITH THE END OF SUCH FISCAL QUARTER, ALL CALCULATED FOR THE COMPANY AND
ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, TO BE GREATER THAN 3.00 TO 1.00.


 


(B)  MINIMUM INTEREST COVERAGE RATIO.  THE COMPANY WILL NOT PERMIT THE RATIO
(THE “INTEREST COVERAGE RATIO”), DETERMINED AS OF THE END OF EACH OF ITS FISCAL
QUARTERS ENDING ON AND AFTER MARCH 31, 2008, OF (I) CONSOLIDATED EBIT TO
(II) CONSOLIDATED INTEREST EXPENSE, IN EACH CASE FOR THE PERIOD OF FOUR
(4) CONSECUTIVE FISCAL QUARTERS ENDING WITH THE END OF SUCH FISCAL QUARTER, ALL
CALCULATED FOR THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, TO BE
LESS THAN 3.00 TO 1.00.


 


ARTICLE VII


 


EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 


(A)  ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)  ANY BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS
DAYS;


 


(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER
HEREUNDER OR THEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR
OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;


 


(D)  (I) ANY BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION
OR AGREEMENT CONTAINED IN SECTION 5.02, 5.03 (WITH RESPECT TO ANY BORROWER’S
EXISTENCE), 5.08, 5.09 OR 5.10, IN ARTICLE VI OR IN ARTICLE X OR (II) ANY LOAN
DOCUMENT SHALL FOR ANY REASON NOT BE OR SHALL CEASE TO BE IN FULL FORCE AND
EFFECT OR IS DECLARED TO BE NULL AND VOID, OR ANY PARTY THERETO TAKES ANY ACTION
FOR THE PURPOSE OF TERMINATING, REPUDIATING OR RESCINDING ANY LOAN DOCUMENT OR
ANY OF ITS OBLIGATIONS THEREUNDER;


 


(E)  ANY BORROWER OR ANY SUBSIDIARY GUARANTOR, AS APPLICABLE, SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE)
OR ANY OTHER LOAN DOCUMENT, AND SUCH FAILURE SHALL CONTINUE


 


64

--------------------------------------------------------------------------------



 


UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM THE
ADMINISTRATIVE AGENT TO THE COMPANY (WHICH NOTICE WILL BE GIVEN AT THE REQUEST
OF ANY LENDER);


 


(F)  THE COMPANY OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE AFTER GIVING
EFFECT TO ANY APPLICABLE GRACE PERIOD;


 


(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OR OTHER DISPOSITION
(INCLUDING AS A RESULT OF A CASUALTY OR CONDEMNATION EVENT) OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;


 


(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE COMPANY OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL PART
OF ITS ASSETS, UNDER ANY  FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE COMPANY OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED;


 


(I)  THE COMPANY OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING
OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER
ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR
LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED
IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF
A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE COMPANY OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS,
(IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


 


(J)  THE COMPANY OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN WRITING ITS
INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)  WITHOUT PREJUDICE TO THE PROVISIONS OF CLAUSES (H) TO (J) (EACH INCLUSIVE),
ANY OF THE FOLLOWING OCCURS IN RESPECT OF A GERMAN BORROWER OR A GERMAN
SUBSIDIARY: (I) IT IS OR ADMITS TO BE, UNABLE TO PAY ITS DEBTS AS THEY FALL DUE
(ZAHLUNGSUNFÄHIGKEIT) WITHIN THE MEANING OF SECTION 17 OF THE GERMAN INSOLVENCY
CODE (INSOLVENZORDUNG), OR IT SUSPENDS (AUSSETZEN) MAKING PAYMENTS ON ALL OR A
MATERIAL PART OF ITS DEBTS OR IT ANNOUNCES AN INTENTION TO DO SO OR COMMENCES
NEGOTIATIONS WITH ONE OR MORE OF ITS CREDITORS WITH A VIEW TO RESCHEDULING ANY
OF ITS INDEBTEDNESS; OR (II) IT IS OVER-INDEBTED (ÜBERSCHULDUNG) WITHIN THE
MEANING OF SECTION 19 OF THE GERMAN INSOLVENCY CODE (INSOLVENZORDUNG); OR
(III) FOR ANY OF THE REASONS SET OUT IN SECTION 17 THROUGH 19 (INCLUSIVE) OF THE
GERMAN INSOLVENCY CODE (INSOLVENZORDUNG), IT FILES FOR INSOLVENCY IN ACCORDANCE
WITH THE GERMAN INSOLVENCY CODE (ANTRAG AUF ERÖFFNUNG EINES INSOLVENZVERFAHRENS)
OR ITS DIRECTORS ARE REQUIRED BY LAW TO FILE FOR INSOLVENCY; OR (IV) A THIRD
PARTY CREDITOR FILES FOR INSOLVENCY AGAINST IT UNLESS THE PETITION IS FRIVOLOUS
OR VEXATIOUS AND IS DISCHARGED OR DISMISSED WITHIN 60 DAYS OF COMMENCEMENT OR,
IF EARLIER, THE DATE ON WHICH IT IS ADVERTISED; OR (V) A COMPETENT COURT TAKES
ANY OF THE ACTIONS SET OUT IN SECTION 21 OF THE GERMAN INSOLVENCY CODE


 


65

--------------------------------------------------------------------------------



 


(INSOLVENZORDUNG) OR A COMPETENT COURT INSTITUTES OR REJECTS (FOR REASON OF
INSUFFICIENCY OF ITS FUNDS TO IMPLEMENT SUCH PROCEEDINGS) INSOLVENCY PROCEEDINGS
AGAINST IT (ERÖFFNUNG DES INSOLVENZVERFAHRENS);


 


(L)  WITHOUT PREJUDICE TO THE PROVISIONS OF CLAUSES (H) TO (J) INCLUSIVE, ANY OF
THE FOLLOWING OCCURS IN RESPECT OF A SWISS BORROWER OR A SWISS SUBSIDIARY:
(I) IT IS DEEMED UNABLE OR ADMITS INABILITY TO PAY ITS DEBTS AS THEY FALL DUE OR
IS DEEMED TO OR DECLARED TO BE UNABLE TO PAY ITS DEBTS OR INSOLVENT
(ZAHLUNGSUNFÄHIG) UNDER APPLICABLE LAW, (II) IT CEASES OR SUSPENDS MAKING
PAYMENTS ON ANY OF ITS DEBTS OR ANNOUNCES ANY INTENTION TO DO SO (OR IS SO
DEEMED FOR THE PURPOSES OF ANY LAW APPLICABLE TO IT), (III) BY REASON OF ACTUAL
OR ANTICIPATED FINANCIAL DIFFICULTIES, IT COMMENCES NEGOTIATIONS WITH ONE OR
MORE OF ITS CREDITORS WITH A VIEW TO RESCHEDULING ANY OF ITS INDEBTEDNESS OR
(IV) IT FILES A PETITION FOR THE OPENING OF BANKRUPTCY PROCEEDINGS BECAUSE OF
INSOLVENCY (ZAHLUNGSUNFÄHIGKEIT) PURSUANT TO SECTION 191(1) OF THE SWISS FEDERAL
DEBT ENFORCEMENT AND BANKRUPTCY ACT (BUNDESGESETZ ÜBER SCHULDBETREIBUNG UND
KONKURS);


 


(M)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $15,000,000 (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE AS TO WHICH THE INSURER HAS BEEN NOTIFIED OF SUCH JUDGMENT AND HAS NOT
DENIED OR FAILED TO ACKNOWLEDGE COVERAGE THEREOF) SHALL BE RENDERED AGAINST THE
COMPANY, ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF SIXTY (60) CONSECUTIVE DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A
JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF THE COMPANY OR ANY
SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;


 


(N)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(O)  A CHANGE IN CONTROL SHALL OCCUR;


 


(P)  THE OCCURRENCE OF ANY “DEFAULT”, AS DEFINED IN ANY LOAN DOCUMENT (OTHER
THAN THIS AGREEMENT) OR THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF ANY LOAN
DOCUMENT (OTHER THAN THIS AGREEMENT), WHICH DEFAULT OR BREACH CONTINUES BEYOND
ANY PERIOD OF GRACE THEREIN PROVIDED;


 


(Q)  ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT FOR ANY REASON CEASES TO BE
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; OR


 


(R)  ANY PLEDGE AGREEMENT SHALL FOR ANY REASON FAIL TO CREATE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY PLEDGED EQUITY PURPORTED TO BE
COVERED THEREBY, OR ANY ACTION SHALL BE TAKEN BY OR ON BEHALF OF ANY BORROWER OR
ANY SUBSIDIARY TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF
ANY PLEDGE AGREEMENT;


 

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become  due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or

 

66

--------------------------------------------------------------------------------


 

(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

 

Any proceeds of Pledged Equity received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank, each in its capacity
as such, from the Loan Parties, second, to pay any fees or expense
reimbursements then due to the Lenders from the Loan Parties, third, to pay
interest then due and payable on the Loans ratably, fourth, on a ratable basis,
to repay and prepay principal on the Loans and unreimbursed LC Disbursements, to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements to be held as cash
collateral for such Obligations, to payment of any amounts owing with respect to
Banking Services Obligations and Swap Obligations, and fifth, to the payment of
any other Obligation due to the Administrative Agent or any Lender by the Loan
Parties.  The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.


 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of

 

67

--------------------------------------------------------------------------------


 

any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or (vi) the
creation, perfection or priority of Liens on the Pledged Equity or the existence
of the Pledged Equity.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate,

 

68

--------------------------------------------------------------------------------


 

continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Pledge Agreements to which it is a party and to take
all action contemplated by such documents.  Each Lender agrees that no Secured
Parties (other than the Administrative Agent) shall have the right individually
to seek to realize upon the security granted by any Pledge Agreement, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Pledge Agreements.  In the event that any Pledged Equity is hereafter
pledged by any Person as collateral security for the Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such Pledged
Equity in favor of the Administrative Agent on behalf of the Secured Parties. 
The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Pledged Equity (i) as permitted by, but only in accordance with, the
terms of the applicable Loan Document; or (ii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder.  Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Pledged Equity
pursuant hereto.  Upon any sale or transfer of assets constituting Pledged
Equity which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Company to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Parties herein or pursuant hereto upon the
Pledged Equity that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of the Company or any Subsidiary in respect of) all
interests retained by the Company or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Pledged Equity.

 

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of

 

69

--------------------------------------------------------------------------------


 

indebtedness that may be issued by any Borrower or any Subsidiary and pledged in
favor of the Secured Parties in connection with this Agreement.  Notwithstanding
the provisions of Section 32 of the An Act respecting the special powers of
legal persons (Quebec), JPMorgan Chase Bank, N.A. as Administrative Agent may
acquire and be the holder of any bond issued by any Borrower or any Subsidiary
in connection with this Agreement (i.e., the fondé de pouvoir may acquire and
hold the first bond issued under any deed of hypothec by any Borrower or any
Subsidiary).

 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt.  The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

 

Without prejudice to the provisions of this Agreement and the other Loan
Documents, the parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of German law governed pledges
(Pfandrechte) with the creation of parallel debt obligations of the Company as
will be further described in a German law governed parallel debt undertaking. 
The Administrative Agent shall (i) hold such parallel debt undertaking as
fiduciary agent (Treuhänder) and (ii) administer and hold as fiduciary agent
(Treuhänder) any pledge created under a German law governed Pledge Agreement
which is created in favor of any Secured Party or transferred to any Secured
Party due to its accessory nature (Akzessorietät), in each case in its own name
and for the account of the Secured Parties.  Each Lender (on behalf of itself
and its affiliated Secured Parties) hereby authorizes the Administrative Agent
to enter as its representative in its name and on its behalf into any German law
governed Pledge Agreement, accept as its representative in its name and on its
behalf any pledge under such Pledge Agreement and to agree to and execute on its
behalf as its representative in its name and on its behalf amendments,
supplements and other alterations to any such Pledge Agreement and to release on
behalf of any such Lender or Secured Party any such Pledge Agreement and any
pledge created under any such Pledge Agreement in accordance with the provisions
herein and/or the provisions in such Pledge Agreement.

 

Without prejudice to the provisions of this Agreement and the other Loan
Documents, the parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of Swiss law governed pledges, the
Administrative Agent shall hold: (i) the security that it holds under a Swiss
law governed pledge that is accessory in nature (akzessorisch) for itself and
for and on behalf of the Secured Parties as a direct representative (direkte
Stellvertretung) and (ii) the security that it holds under a Swiss law governed
pledge that is non-accessory in nature (nicht-akzessorisch) as an agent for the
benefit of the Secured Parties (Halten unter einem Treuhandverhältnis). With
regards to each pledge governed by Swiss law, each Lender (on behalf of itself
and its affiliated Secured Parties) hereby appoints and

 

70

--------------------------------------------------------------------------------


 

authorizes the Administrative Agent (i) to enter into, do all actions required
in connection with and enforce (all in accordance with this Agreement) each Loan
Document that is non-accessory in nature (nicht-akzessorisch) in its own name,
but for the benefit of the other Secured Parties, and (ii) to enter into, do all
actions required in connection with and enforce (all in accordance with this
Agreement) each Loan Document that is accessory in nature (akzessorisch) for
itself and for and on behalf of the other Secured Parties as a direct
representative (direkter Stellvertreter) and each of the Lenders (on behalf of
itself and its affiliated Secured Parties) and the Borrowers acknowledge that
each Secured Party (including, without limitation, any future Secured Party)
will be a party to such Loan Document.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01.  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

(I)   IF TO ANY BORROWER, TO IT C/O BRUKER BIOSCIENCES CORPORATION, 40 MANNING
PARK, BILLERCA, MASSACHUSETTS 01821, ATTENTION OF WILLIAM J. KNIGHT, CHIEF
FINANCIAL OFFICER (TELECOPY NO. (978) 667-5993; TELEPHONE NO. (978) 663-3660
EXT. 1122), WITH A COPY TO THE ATTENTION OF BRIAN MONAHAN, VICE
PRESIDENT-CORPORATE CONTROLLER, (TELECOPY NO. (978) 663-2471; TELEPHONE
NO. (978) 663-3660 EXT. 1126;

 

(II)   IF TO THE ADMINISTRATIVE AGENT, (A) IN THE CASE OF BORROWINGS BY THE
COMPANY DENOMINATED IN DOLLARS, TO JPMORGAN CHASE BANK, N.A., 10 SOUTH DEARBORN,
7TH FLOOR, CHICAGO, ILLINOIS 60603, ATTENTION OF TERESITA SIAO (TELECOPY
NO. (312) 385-7096) AND (B) IN THE CASE OF BORROWINGS BY ANY FOREIGN SUBSIDIARY
BORROWER OR BORROWINGS DENOMINATED IN FOREIGN CURRENCIES, TO J.P. MORGAN EUROPE
LIMITED, 125 LONDON WALL, LONDON EC2Y 5AJ, ATTENTION OF MAXINE GRAVES (TELECOPY
NO. 44 207 777 2360), AND IN EACH CASE WITH A COPY TO JPMORGAN CHASE BANK, N.A.,
TWO CORPORATE DRIVE, SUITE 730, SHELTON, CT 06484, ATTENTION OF SCOTT FARQUHAR
(TELECOPY NO.(203) 944-8495);

 

(III)   IF TO THE ISSUING BANK, TO IT AT JPMORGAN CHASE BANK, N.A., 10 SOUTH
DEARBORN, 7TH FLOOR, CHICAGO, ILLINOIS 60603, ATTENTION OF TERESITA SIAO
(TELECOPY NO. (312) 385-7096);

 

(IV)   IF TO THE SWINGLINE LENDER, TO IT AT JPMORGAN CHASE BANK, N.A., 10 SOUTH
DEARBORN, 7TH FLOOR, CHICAGO, ILLINOIS 60603, ATTENTION OF TERESITA SIAO
(TELECOPY NO. (312) 385-7096); AND

 

(V)   IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET
FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)   NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE COMPANY MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 


71

--------------------------------------------------------------------------------



 


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  ALL
NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE
OF RECEIPT.


 


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO
ANY DEPARTURE BY ANY BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.


 


(B)  EXCEPT AS PROVIDED IN SECTION 2.20 WITH RESPECT TO AN INCREMENTAL TERM LOAN
AMENDMENT OR PURSUANT TO ANY FEE LETTER ENTERED INTO BY THE COMPANY IN
CONNECTION WITH THIS AGREEMENT, NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF
MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS
IN WRITING ENTERED INTO BY THE BORROWERS AND THE REQUIRED LENDERS OR BY THE
BORROWERS AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS;
PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE  ANY COMMITMENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE OR FORGIVE THE PRINCIPAL
AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR
REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE
PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY
FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH
PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY, (IV) CHANGE
SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF
PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER (IT BEING UNDERSTOOD THAT, SOLELY WITH THE CONSENT OF THE PARTIES
PRESCRIBED BY SECTION 2.20 TO BE PARTIES TO AN INCREMENTAL TERM LOAN AMENDMENT,
INCREMENTAL TERM LOANS MAY BE INCLUDED IN THE DETERMINATION OF REQUIRED LENDERS
ON SUBSTANTIALLY THE SAME BASIS AS THE COMMITMENTS AND THE LOANS ARE INCLUDED ON
THE EFFECTIVE DATE) OR (VI) RELEASE THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF
THE SUBSIDIARY GUARANTORS FROM THEIR OBLIGATIONS UNDER ARTICLE X OR THE
SUBSIDIARY GUARANTY OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE PLEDGED EQUITY,
AS APPLICABLE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT
NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES
OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR THE SWINGLINE LENDER, AS THE CASE MAY BE.


 


(C)  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT
MAY BE AMENDED (OR AMENDED AND RESTATED) WITH THE WRITTEN CONSENT OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND EACH BORROWER TO EACH RELEVANT
LOAN DOCUMENT (X) TO ADD INCREMENTAL TERM LOANS TO SHARE RATABLY IN THE BENEFITS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH THE LOANS


 


72

--------------------------------------------------------------------------------



 


AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF AND (Y) TO INCLUDE
APPROPRIATELY THE LENDERS HOLDING SUCH INCREMENTAL TERM LOANS IN ANY
DETERMINATION OF THE REQUIRED LENDERS AND LENDERS.


 


(D)  IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, WAIVER OR
TERMINATION (A “PROPOSED CHANGE”) REQUIRING THE CONSENT OF ALL LENDERS OR ALL
AFFECTED LENDERS, IF THE CONSENT OF THE REQUIRED LENDERS TO SUCH PROPOSED CHANGE
IS OBTAINED, BUT THE CONSENT TO SUCH PROPOSED CHANGE OF OTHER LENDERS WHOSE
CONSENT IS REQUIRED IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT
OBTAINED AS DESCRIBED IN THIS SECTION BEING REFERRED TO AS A “NON-CONSENTING
LENDER”), THEN, SO LONG AS THE LENDER THAT IS ACTING AS ADMINISTRATIVE AGENT IS
NOT A NON-CONSENTING LENDER, THE COMPANY MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH NON-CONSENTING LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH NON-CONSENTING LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL
ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT (A) THE COMPANY SHALL HAVE RECEIVED THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND, IF A REVOLVING
COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK), WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD OR DELAYED, (B) SUCH NON-CONSENTING LENDER SHALL HAVE
RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED AND UNPAID
INTEREST THEREON, ACCRUED AND UNPAID FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED AND UNPAID INTEREST AND FEES) OR THE COMPANY (IN THE CASE OF ALL OTHER
AMOUNTS), AND (C) SUCH ASSIGNEE SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
PROCESSING AND RECORDATION FEE SPECIFIED IN SECTION 9.04(B).


 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE COMPANY SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION AND
DISTRIBUTION (INCLUDING, WITHOUT LIMITATION, VIA THE INTERNET OR THROUGH A
SERVICE SUCH AS INTRALINKS) OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE
PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE
PRIMARY COUNSEL AND ONE ADDITIONAL LOCAL COUNSEL IN EACH APPLICABLE JURISDICTION
FOR THE ADMINISTRATIVE AGENT AND THE ISSUING BANK AND ONE ADDITIONAL COUNSEL FOR
ALL THE LENDERS (OTHER THAN THE ADMINISTRATIVE AGENT) AND ADDITIONAL COUNSEL IN
LIGHT OF ACTUAL OR POTENTIAL CONFLICTS OF INTEREST OR THE AVAILABILITY OF
DIFFERENT CLAIMS OF DEFENSES) IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION
OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS
SECTION, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED
HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING  ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


 


(B)  THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED REASONABLE
AND DOCUMENTED OUT-OF-POCKET EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY


 


73

--------------------------------------------------------------------------------



 


REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH
OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ITS AFFILIATES OR CONTROLLING
PERSONS OR ANY OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR MEMBERS OF ANY
OF THE FOREGOING, ANY MATERIAL BREACH BY ANY OF THEM OF THE LOAN DOCUMENTS OR
DISPUTES BETWEEN AND AMONG INDEMNITEES (NOT ARISING AS A RESULT OF ANY ACT OR
OMISSION BY THE COMPANY OR ANY OF ITS AFFILIATES).


 


(C)  TO THE EXTENT THAT THE COMPANY FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, AND EACH REVOLVING LENDER SEVERALLY AGREES TO PAY
TO THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY BE, IN EACH CASE,
SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT (IT BEING UNDERSTOOD THAT THE COMPANY’S FAILURE TO PAY ANY SUCH AMOUNT
SHALL NOT RELIEVE THE COMPANY OF ANY DEFAULT IN THE PAYMENT THEREOF); PROVIDED
THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR
RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER IN ITS CAPACITY
AS SUCH.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND
EACH BORROWER HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN FIFTEEN
(15) DAYS AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) NO BORROWER
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY ANY BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT),
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement

 

74

--------------------------------------------------------------------------------


 

(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C) the Issuing Bank;  provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E) a Lender may only assign or transfer any of such Lender’s rights and
benefits in respect of a Loan made to a Swiss Borrower to an assignee which is a
Swiss Qualifying Bank.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary

 

75

--------------------------------------------------------------------------------


 

course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(III)  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.04
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

 

(IV)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF EACH
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE COMPANY, THE ISSUING BANK AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER; PROVIDED THAT IF
EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E),
2.07(B), 2.18(D) OR 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION
TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION THEREIN IN
THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL,
TOGETHER WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE
FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH.

 

(c)  (i)  Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrowers, the Administrative Agent, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) a Lender or Participant, as the case may be, may only sell
participations to one or more Swiss Qualifying Banks in respect of a Loan made
to a Swiss Borrower.  Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of

 

76

--------------------------------------------------------------------------------


 

the Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF
CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR
TERMINATED.  THE PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND
ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY PROVISION HEREOF OR THEREOF.


 


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS


 


77

--------------------------------------------------------------------------------



 


AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF ANY LOAN DOCUMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS THEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION
IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL AND IN WHATEVER CURRENCY DENOMINATED) AT ANY TIME HELD AND
OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY BORROWER AGAINST ANY OF AND ALL THE OBLIGATIONS OF
SUCH BORROWER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT HELD BY SUCH
LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND
UNDER THE LOAN DOCUMENTS AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE
RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.


 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, WITHOUT PREJUDICE TO THE REFERENCES TO LEGAL CONCEPTS OF
CERTAIN OTHER JURISDICTIONS IN ARTICLE VIII HEREOF.


 


(B)  EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)  EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  EACH FOREIGN SUBSIDIARY
BORROWER IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED
AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO
IN SECTION 9.09(B) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK
CITY.  THE COMPANY HEREBY REPRESENTS, WARRANTS AND CONFIRMS THAT THE COMPANY HAS
AGREED TO ACCEPT SUCH APPOINTMENT (AND ANY


 


78

--------------------------------------------------------------------------------



 


SIMILAR APPOINTMENT BY A SUBSIDIARY GUARANTOR WHICH IS A FOREIGN SUBSIDIARY). 
SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH FOREIGN
SUBSIDIARY BORROWER UNTIL ALL LOANS, ALL REIMBURSEMENT OBLIGATIONS, INTEREST
THEREON AND ALL OTHER AMOUNTS PAYABLE BY SUCH FOREIGN SUBSIDIARY BORROWER
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL IN
ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF AND SUCH FOREIGN SUBSIDIARY
BORROWER SHALL HAVE BEEN TERMINATED AS A BORROWER HEREUNDER PURSUANT TO
SECTION 2.23.  EACH FOREIGN SUBSIDIARY BORROWER HEREBY CONSENTS TO PROCESS BEING
SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN
SECTION 9.09(B) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY
BY SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS SECTION 9.09(D);
PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON
SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO THE COMPANY AND (IF APPLICABLE TO) SUCH FOREIGN
SUBSIDIARY BORROWER AT ITS ADDRESS SET FORTH IN THE BORROWING SUBSIDIARY
AGREEMENT TO WHICH IT IS A PARTY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN
SUBSIDIARY BORROWER SHALL HAVE GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT
(WITH A COPY THEREOF TO THE COMPANY).  EACH FOREIGN SUBSIDIARY BORROWER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR
BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT SUCH SERVICE SHALL
BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH FOREIGN
SUBSIDIARY BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN SUBSIDIARY BORROWER.  TO THE
EXTENT ANY FOREIGN SUBSIDIARY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH FOREIGN SUBSIDIARY BORROWER HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  CONFIDENTIALITY.  (A) EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) ON
A NEED-TO-KNOW BASIS TO ITS AND ITS AFFILIATES’ DIRECTORS AND ADVISORS TO SUCH
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL
AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE
IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND
INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL IN ACCORDANCE WITH THIS
SECTION (WITH THE DISCLOSING ADMINISTRATIVE AGENT, ISSUING BANK OR LENDER, AS
APPLICABLE, RESPONSIBLE FOR SUCH PERSON’S COMPLIANCE WITH THIS SECTION)), (B) TO
THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA


 


79

--------------------------------------------------------------------------------



 


OR SIMILAR LEGAL PROCESS (IN WHICH CASE SUCH DISCLOSING PERSON AGREES, TO THE
EXTENT PRACTICABLE AND NOT PROHIBITED BY LAW, TO USE COMMERCIALLY REASONABLE
EFFORTS TO INFORM THE COMPANY PROMPTLY THEREOF PRIOR TO SUCH DISCLOSURE), (D) TO
ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY
REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER,
(F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO ANY BORROWER AND ITS
OBLIGATIONS, (G) WITH THE CONSENT OF THE COMPANY OR (H) TO THE EXTENT SUCH
INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
COMPANY.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION
RECEIVED FROM THE COMPANY RELATING TO THE COMPANY OR ITS BUSINESS, OTHER THAN
ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE
COMPANY; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE COMPANY
AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF
DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY
OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES, ITS OBLIGATIONS TO THE COMPANY AND THE LOAN
PARTIES UNDER THE LOAN DOCUMENTS AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES, ITS OBLIGATIONS TO THE COMPANY AND THE LOAN PARTIES
UNDER THE LOAN DOCUMENTS AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 


SECTION 9.13.  USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES EACH LOAN PARTY THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES SUCH LOAN PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS
OF SUCH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY
SUCH LOAN PARTY IN ACCORDANCE WITH THE ACT.


 


80

--------------------------------------------------------------------------------


 

ARTICLE X

 

Cross-Guarantee

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last two sentences of this Article X, each
Borrower hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, irrespective of the validity of the Obligations,
waiving all rights of objection and defense arising from the Obligations, the
payment when and as due of the Obligations of such other Borrowers.  Each
Borrower further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.

 

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Borrower or any other Person.

 

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

 

Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is

 

81

--------------------------------------------------------------------------------


 

rescinded or must otherwise be restored by the Administrative Agent, the Issuing
Bank or any Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  Each Borrower further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, such Borrower shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

 

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Bank
and the Lenders.

 

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

 

Nothing in this Article X shall oblige a German GmbH Obligor to make a payment
in respect of this Article X if and to the extent that the obligations under
this Article X secure obligations of such German GmbH Obligor’s
shareholder(s) and/or affiliated companies (verbundene Unternehmen) of such
shareholder(s) within the meaning of Section 15 of the German Stock Corporation
Act (Aktiengesetz) (other than the Subsidiaries of such German GmbH Obligor) and
such payment would cause such German GmbH Obligor not to have sufficient net
assets (Reinvermögen) to maintain its stated share capital (Stammkapital) and as
a result cause a violation of Sections 30, 31 of the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung).

 

Nothing in this Article X shall oblige a Swiss Borrower to make any payment in
respect of this Article X for any other Loan Party which is not a Subsidiary of
such Swiss Borrower unless such payments are limited to the amount of the freely
disposable shareholders equity of such Swiss Borrower at the time of the
enforcement of the obligations and liabilities under this Article X.  The freely
disposable shareholder equity shall be determined in accordance with Swiss law
and Swiss accounting principles and shall correspond to such Swiss Borrower’s
total shareholder equity less the total of (i) its aggregate share capital and
(ii) its statutory reserves (including reserves for own shares and revaluations
as well as agio) to the extent such reserves are not available for distribution
at the time of the enforcement of the obligations and liabilities of such Swiss
Borrower under this Article X for the obligations under the Loan

 

82

--------------------------------------------------------------------------------


 

Documents of any other Loan Party which is not a subsidiary of such Swiss
Borrower, which amount shall be (a) determined on the basis of an audited annual
or interim balance sheet of each Swiss Borrower, (b) approved by the auditors of
each Swiss Borrower as distributable amount and (c) approved by a shareholders’
resolution of each Swiss Borrower in accordance with the provisions of the Swiss
Code of Obligations.

 

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is an Affected Foreign Subsidiary shall be liable
hereunder for any of the Loans made to, or any other Obligation of, the Company
or any Subsidiary Guarantor which is a Domestic Subsidiary.

 

[Signature Pages Follow]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BRUKER BIOSCIENCES CORPORATION (to
be renamed BRUKER CORPORATION), as the
Company

 

 

 

By

  /s/ Frank H. Laukien, Ph.D

 

 

 Name: Frank H. Laukien, Ph.D

 

 

 Title: President and Chief Executive Officer

 

 

 

BRUKER AXS GmbH, as a Foreign Subsidiary
Borrower

 

 

 

By

  /s/ Stephan Westermann

 

 

 Name: Stephan Westermann

 

 

 Title: Managing Director

 

 

 

By

  /s/ Dr. Frank Burgazy

 

 

 Name: Dr. Frank Burgazy

 

 

 Title: Managing Director

 

 

 

BRUKER DALTONIK GmbH, as a Foreign
Subsidiary Borrower

 

 

 

By

  /s/ Stefan Ruge

 

 

 Name: Stefan Ruge

 

 

 Title: Managing Director

 

 

 

By

ppa

  /s/ Andrea Geerken

 

 

 Name: Andrea Geerken

 

 

 

 Title: Procurist

 

 

 

BRUKER OPTIK GmbH, as a Foreign Subsidiary Borrower

 

 

 

By

  /s/ Dr. Arno Simon

 

 

 Name: Dr. Arno Simon

 

 

 Title: Managing Director

 

 

 

By

ppa.

  /s/ Rolf Lang

 

 

 Name: Rolf Lang

 

 

 

 Title: Procurist

 

 

 

BRUKER PHYSIK GmbH, as a Foreign
Subsidiary Borrower

 

 

Signature Page to Credit Agreement

Bruker BioSciences Corporation et al

 

--------------------------------------------------------------------------------


 

 

By

  /s/ Jorg C. Laukien

 

 

 Name: Jorg C. Laukien

 

 

 Title: Managing Director

 

 

 

BRUKER BIOSPIN INVEST AG, as a Foreign
Subsidiary Borrower

 

 

 

By

  /s/ Dr. Toni Keller

 

 

 Name: Dr. Toni Keller

 

 

 Title: Chairman of the Board

 

 

 

By

  /s/ Dr. Daniel Sauter

 

 

 Name: Dr. Daniel Sauter

 

 

 Title: Board Member

 

 

 

 

 

BRUKER BIOSPIN AG, as a Foreign Subsidiary
Borrower

 

 

 

By

  /s/ Dr. Toni Keller

 

 

 Name: Dr. Toni Keller

 

 

 Title: Chairman of the Board

 

 

 

By

  /s/ Dr. Daniel Sauter

 

 

 Name: Dr. Daniel Sauter

 

 

 Title: Board Member

 

 

 

BRUKER BIOSPIN INTERNATIONAL AG, as
a Foreign Subsidiary Borrower

 

 

 

By

  /s/ Dr. Christoph Straub

 

 

 Name: Dr. Christoph Straub

 

 

 Title: Chairman of the Board

 

 

 

By

  /s/ Roger Deutsch

 

 

 Name: Roger Deutsch

 

 

 Title: Board Member

 

 

 

JPMORGAN CHASE BANK, N.A., individually
as a Lender, as Swingline Lender, as Issuing
Bank and as Administrative Agent

 

 

 

By

  /s/ D. Scott Farquhar

 

 

 Name: D. Scott Farquhar

 

 

 Title: Vice President

 

 

 

CITIBANK, N.A., individually as a Lender and

 

2

--------------------------------------------------------------------------------


 

 

as Syndication Agent

 

 

 

By

  /s/ Thomas Hackett

 

 

 Name: Thomas Hackett

 

 

 Title: Vice President

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION,
individually as a Lender and as a Co-
Documentation Agent

 

 

 

By

  /s/ Marc J. Lubelezyk

 

 

 Name: Marc J. Lubelezyk

 

 

 Title: Senior Vice President

 

 

 

DEUTSCHE BANK SECURITIES INC., as a
Co-Documentation Agent

 

 

 

By

  /s/ Douglas Weir

 

 

 Name: Douglas Weir

 

 

 Title: Director

 

 

 

By

  /s/ Ming K. Chu

 

 

 Name: Ming K. Chu

 

 

 Title: Vice President

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender

 

 

 

By

  /s/ Douglas Weir

 

 

 Name: Douglas Weir

 

 

 Title: Director

 

 

 

 

By

  /s/ Ming K. Chu

 

 

 Name: Ming K. Chu

 

 

 Title: Vice President

 

 

 

DRESDNER BANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES, individually
as a Lender and as a Co-Documentation Agent

 

 

 

By

  /s/ Andrea Stockemer

 

 

 Name: Andrea Stockemer

 

 

 Title: Vice President

 

 

 

By

  /s/ Bianca Bethke

 

 

 Name: Bianca Bethke

 

 

 Title: Analyst

 

 

 

COMMERZBANK Aktiengesellschaft, Bremen
Branch as a Lender

 

3

--------------------------------------------------------------------------------


 

 

By

  /s/ Michael T. Kruger

 

 

 Name: Michael T. Kruger

 

 

 Title: Managing Director

 

 

 

By

  /s/ Ted R. Kreymborg

 

 

 Name: Ted R. Kreymborg

 

 

 Title: Vice President

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By

  /s/ Linda Alto

 

 

 Name: Linda Alto

 

 

 Title: Senior Vice President

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

By

  /s/ Patricia S. Gaudreau

 

 

 Name: Patricia S. Gaudreau

 

 

 Title: Senior Vice President

 

 

 

CREDIT SUISSE, ZURICH/SWITZERLAND,
as a Lender

 

 

 

By

  /s/ Gudio Bischof

 

 

 Name: Gudio Bischof

 

 

 Title: Director

 

 

 

By

  /s/ Martina Gerber

 

 

 Name: Martina Gerber

 

 

 Title: Assistant Vice President

 

 

 

TD BANKNORTH, N.A., as a Lender

 

 

 

By

  /s/ Jeffrey R. Westling

 

 

 Name: Jeffrey R. Westling

 

 

 Title: Senior Vice President

 

 

 

THE NORTHERN TRUST COMPANY, as a
Lender

 

 

 

By

  /s/ Jeffrey B. Clark

 

 

 Name: Jeffrey B. Clark

 

 

 Title: Senior Vice President

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

TERM LOAN
COMMITMENT

 

REVOLVING
COMMITMENT

 

TOTAL
COMMITMENT

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

22,697,369.00

 

$

34,802,631.00

 

$

57,500,000.00

 

CITIBANK, N.A.

 

$

22,697,369.00

 

$

34,802,631.00

 

$

57,500,000.00

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

$

17,763,158.00

 

$

27,236,842.00

 

$

45,000,000.00

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$

13,815,789.00

 

$

21,184,211.00

 

$

35,000,000.00

 

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

$

13,815,789.00

 

$

21,184,211.00

 

$

35,000,000.00

 

COMMERZBANK AG

 

$

13,815,789.00

 

$

21,184,211.00

 

$

35,000,000.00

 

BANK OF AMERICA, N.A.

 

$

10,855,263.00

 

$

16,644,737.00

 

$

27,500,000.00

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

$

10,855,263.00

 

$

16,644,737.00

 

$

27,500,000.00

 

CREDIT SUISSE, ZURICH/SWITZERLAND

 

$

8,881,579.00

 

$

13,618,421.00

 

$

22,500,000.00

 

TD BANKNORTH, N.A.

 

$

8,881,579.00

 

$

13,618,421.00

 

$

22,500,000.00

 

THE NORTHERN TRUST COMPANY

 

$

5,921,053.00

 

$

9,078,947.00

 

$

15,000,000.00

 

 

 

 

 

 

 

 

 

AGGREGATE COMMITMENT

 

$

150,000,000.00

 

$

230,000,000.00

 

$

380,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

 

MANDATORY COST

 

1.           The Mandatory Cost is an addition to the interest rate to
compensate Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2.           On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Associated Costs Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Associated Costs
Rates (weighted in proportion to the percentage participation of each Lender in
the relevant Loan) and will be expressed as a percentage rate per annum.

 

3.           The Associated Costs Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent.  This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

 

4.           The Associated Costs Rate for any Lender lending from a Facility
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

(a)             in relation to a Loan in Pounds Sterling:

[g65851ka11i001.gif] per cent. per annum

 

(b)            in relation to a Loan in any currency other than Pounds Sterling:

[g65851ka11i002.gif] per cent. per annum.

 

Where:

 

A         is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

B          is the percentage rate of interest (excluding the Applicable Rate and
the Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

C          is the percentage (if any) of Eligible Liabilities which that Lender
is required from time to time to maintain as interest bearing Special Deposits
with the Bank of England.

 

--------------------------------------------------------------------------------


 

D         is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

E          is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 

5.           For the purposes of this Schedule:

 

(a)             “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;

 

(b)            “Facility Office” means the office or offices notified by a
Lender to the Administrative Agent in writing on or before the date it becomes a
Lender (or, following that date, by not less than five Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement.

 

(c)             “Fees Rules” means the rules on periodic fees contained in the
FSA Supervision Manual or such other law or regulation as may be in force from
time to time in respect of the payment of fees for the acceptance of deposits;

 

(d)            “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate);

 

(e)             “Participating Member State” means any member state of the
European Union that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Union relating to economic and
monetary union.

 

(f)             “Reference Banks” means, in relation to Mandatory Cost, the
principal London offices of JPMorgan Chase Bank, N.A.

 

(g)            “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.

 

(h)            “Unpaid Sum” means any sum due and payable but unpaid by any
Borrower under the Loan Documents.

 

6.           In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5 per cent. will be included in
the formula as 5 and not as 0.05).  A negative result obtained by subtracting D
from B shall be taken as zero.  The resulting figures shall be rounded to four
decimal places.

 

7.           If requested by the Administrative Agent, each Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent, the rate of

 

2

--------------------------------------------------------------------------------


 

charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 

8.           Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Associated Costs Rate. 
In particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

 

(a)             the jurisdiction of its Facility Office; and

 

(b)             any other information that the Administrative Agent may
reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.           The percentages of each Lender for the purpose of A and C above and
the rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 

10.         The Administrative Agent shall have no liability to any person if
such determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.         The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Associated Costs Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.         Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Associated Costs Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13.         The Administrative Agent may from time to time, after consultation
with the Company and the relevant Lenders, determine and notify to all parties
hereto any amendments which are required to be made to this Schedule 2.02 in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

3

--------------------------------------------------------------------------------


EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

Bruker BioSciences Corporation and certain Foreign Subsidiary Borrowers

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of February 26, 2008 among Bruker BioSciences
Corporation, the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of Commitment/
Loans Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

$

 

%

 

 

 

$

 

$

 

%

 

 

 

$

 

$

 

%

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

(3) Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

Consented to and Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:](4)

 

 

 

 

 

BRUKER BIOSCIENCES CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

 

2

--------------------------------------------------------------------------------

 


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including, to the extent applicable, that it is a Swiss Qualifying Bank),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 

--------------------------------------------------------------------------------


 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

                INCREASING LENDER SUPPLEMENT, dated                     ,
20       (this “Supplement”), by and among each of the signatories hereto, to
the Credit Agreement, dated as of February 26, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Bruker BioSciences Corporation, a Delaware corporation (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment and/or to participate
in such a tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[                    ], thereby
making the aggregate amount of its total Revolving Commitments equal to
$[                    ]] [and] [participate in a tranche of Incremental Term
Loans with a commitment amount equal to $[                    ] with respect
thereto].

 

2.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

BRUKER BIOSCIENCES CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), to the Credit Agreement, dated as of February 26, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Bruker BioSciences Corporation, a Delaware
corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of
$[                    ]] [and] [a commitment with respect to Incremental Term
Loans of $[                    ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[                      ]

 

--------------------------------------------------------------------------------


 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

By:

 

Name:

Title:

 

 

Accepted and agreed to as of the date first written above:

 

BRUKER BIOSCIENCES CORPORATION

 

By:

 

Name:

Title:

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

 

By:

 

Name:

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [          ], among Bruker
BioSciences Corporation, a Delaware corporation (the “Company”), [Name of
Foreign Subsidiary Borrower], a [                    ] (the “New Borrowing
Subsidiary”), and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of February 26, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower.  In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.  [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [                            ].]

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
 [The Company and the New Borrowing Subsidiary further represent and warrant
that the execution, delivery and performance by the New Borrowing Subsidiary of
the transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with the provisions of section 151 of the Companies Act 1985 of England
and Wales (as amended).](5)[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the Guarantee of
the Company contained in the Credit Agreement will apply to the Obligations of
the New Borrowing Subsidiary.  Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(5) To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

BRUKER BIOSCIENCES CORPORATION

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
1 Chase Tower

Chicago, Illinois 60603

Attention:  [                    ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Bruker BioSciences Corporation, a Delaware corporation (the
“Company”), refers to the Credit Agreement dated as of February 26, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Company hereby terminates the status of [                            ] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement.  [The Company represents and warrants that no Loans made to
the Terminated Borrowing Subsidiary are outstanding as of the date hereof and
that all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

BRUKER BIOSCIENCES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

Copy to: JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of February 26, 2008, by and among
each of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Obligations
(as defined below), under the Credit Agreement referred to below.

 

WITNESSETH

 

WHEREAS, Bruker BioSciences Corporation, a Delaware corporation (the “Company”),
the Foreign Subsidiary Borrowers parties thereto (the “Foreign Subsidiary
Borrowers” and, together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as lenders (the “Lenders”), and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”) have entered
into a certain Credit Agreement dated as of February 26, 2008 (as the same may
be amended, modified, supplemented and/or restated, and as in effect from time
to time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit and other financial accommodations to be made
by the Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Definitions.  Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 

SECTION 2.  Representations, Warranties and Covenants.  Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:

 

--------------------------------------------------------------------------------


 

(A)  It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

 

(B)  It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder.  The execution and delivery by each Guarantor of this Guaranty and
the performance by each of its obligations hereunder have been duly authorized
by proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

(C)  Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrowers or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or
(ii) conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document).  No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable each of the
Borrowers to, fully comply with those covenants and agreements of such Borrower
applicable to such Guarantor set forth in the Credit Agreement.

 

SECTION 3.  The Guaranty.  Each of the Guarantors hereby unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as a surety, irrespective of the validity of the
Obligations, waiving all rights of objection and defense arising from the
Obligations, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to any
Borrower pursuant to the Credit Agreement, (ii) any obligations of any Borrower
to reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all
obligations of any Borrower owing to any Lender or any affiliate of any Lender
under any Swap Agreement or Banking Services Agreement, (iv) all other amounts
payable by any Borrower or any of its Subsidiaries under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement and the other Loan Documents
and (v) the punctual and faithful performance, keeping, observance, and
fulfillment by any Borrower of all of the agreements, conditions, covenants, and
obligations of such Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the

 

2

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” and the holders from time to time of the Guaranteed
Obligations being referred to collectively as the “Holders of Guaranteed
Obligations”).  Upon (x) the failure by any Borrower or any of its Affiliates,
as applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
relevant Loan Document, as the case may be.  Each of the Guarantors hereby
agrees that this Guaranty is an absolute, irrevocable and unconditional guaranty
of payment and is not a guaranty of collection.

 

SECTION 4.  Guaranty Unconditional.  The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(A)  any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 

(B)  any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;

 

(C)  any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

 

(D)  any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting such Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Borrower or any other guarantor of any of
the Guaranteed Obligations;

 

(E)  the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

 

(F)  the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,

 

3

--------------------------------------------------------------------------------


 

any Banking Services Agreement, any other Loan Document, or any provision of
applicable law decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

 

(G)  the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

 

(H)  the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;

 

(I)  any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

(J)  the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(K)  the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

 

(L)  any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

 

SECTION 5.  Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances.  Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired.  If at any time any payment
of the principal of or interest on any Loan, any Reimbursement Obligation or any
other amount payable by any Borrower or any other party under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, each of
the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.  The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 

 

4

--------------------------------------------------------------------------------


 

SECTION 6.  General Waivers; Additional Waivers.

 

(A)  General Waivers.  Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

 

(B)  Additional Waivers.  Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

 

(i)  any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

 

(ii)  (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of any Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

 

(iii)  its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any Pledged Equity provided by the other Guarantors, or
any third party; and each Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

 

(iv)  (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of:  the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder

 

5

--------------------------------------------------------------------------------


 

or the enforcement thereof, and any act which shall defer or delay the operation
of any statute of limitations applicable to the Guaranteed Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

 

(v)  any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.

 

SECTION 7.  Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)  Subordination of Subrogation.  Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Bank or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and (iii) waive any benefit of, and any right to participate in, any security or
collateral given to the Holders of Guaranteed Obligations, the Issuing Bank and
the Administrative Agent to secure the payment or performance of all or any part
of the Guaranteed Obligations or any other liability of any Borrower to the
Holders of Guaranteed Obligations or the Issuing Bank.  Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Guarantor hereby expressly and irrevocably (i) subordinates any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and
(ii) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are indefeasibly paid
in full in cash.  Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Holders of
Guaranteed Obligations and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

 

(B)  Subordination of Intercompany Indebtedness.  Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness.  Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall

 

6

--------------------------------------------------------------------------------


 

have been fully paid and satisfied (in cash) and all financing arrangements
pursuant to any Loan Document, any Swap Agreement or any Banking Services
Agreement have been terminated.  If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among any Borrower and the
Holders of Guaranteed Obligations, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Guaranteed
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Guaranteed Obligations, in precisely the form
received (except for the endorsement or assignment of the Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Guarantor
as the property of the Holders of Guaranteed Obligations.  If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same.  Each Guarantor agrees that until the Guaranteed
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document among any Borrower and the Holders of Guaranteed Obligations have been
terminated, no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor.

 

SECTION 8.  Contribution with Respect to Guaranteed Obligations.

 

(A)  To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

(B)  As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of

 

7

--------------------------------------------------------------------------------


 

Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.

 

(C)  This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(D)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(E)  The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.

 

SECTION 9.  Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of such Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

SECTION 10.  Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Company at the address
of the Company set forth in the Credit Agreement or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such
Article IX.

 

SECTION 11.  No Waivers.  No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 12.  Successors and Assigns.  This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

 

SECTION 13.  Changes in Writing.  Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form

 

8

--------------------------------------------------------------------------------


 

attached as Annex I, neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated orally, but only in writing signed by
each of the Guarantors and the Administrative Agent with the consent of the
Required Lenders under the Credit Agreement.

 

SECTION 14.  GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 15.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

 

(A)  CONSENT TO JURISDICTION.  EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

 

(B)  EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH
MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN
CLAUSE (A) ABOVE.  SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH
SUCH FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF.  EACH FOREIGN
GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS
UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (B); PROVIDED THAT, TO THE EXTENT
LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY
REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO
THE COMPANY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE
GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE
COMPANY).  EACH FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH
MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH FOREIGN

 

9

--------------------------------------------------------------------------------


 

GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE FULLEST
EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL SERVICE UPON
AND PERSONAL DELIVERY TO SUCH FOREIGN GUARANTOR.  NOTHING HEREIN WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(C)  WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES  TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

 

(D)  TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

 

SECTION 16.  No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty.  In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 17.  Taxes, Expenses of Enforcement, etc.

 

(A)  Taxes.

 

(i)  All payments by any Guarantor to or for the account of any Lender, the
Issuing Bank, the Administrative Agent or any other Holder of Guaranteed
Obligations hereunder or under any promissory note or application for a Letter
of Credit shall be made free and clear of and without deduction for any and all
Taxes.  If any Guarantor shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the Issuing Bank, the
Administrative Agent or any other Holder of Guaranteed Obligations, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 17(A)) such Lender, the Issuing Bank, the Administrative Agent or
any other Holder of Guaranteed Obligations (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) such Guarantor shall make such deductions, (c) such Guarantor shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (d) such Guarantor shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.

 

(ii)  In addition, the Guarantors hereby agree to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any
promissory note or application for a Letter of Credit or from the execution or
delivery of, or otherwise with respect to, this Guaranty or any

 

10

--------------------------------------------------------------------------------


 

promissory note or application for a Letter of Credit (“Other Taxes”).  For the
avoidance of doubt, each applicable Guarantor shall be entitled to deduct and
withhold from any payment under this Guaranty the amount of any Excluded Taxes
required to be deducted and withheld under applicable law.

 

(iii)  The Guarantors hereby agree to indemnify the Administrative Agent, the
Issuing Bank, each Lender and any other Holder of Guaranteed Obligations for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 17(A)) paid by the
Administrative Agent, the Issuing Bank, such Lender or such other Holder of
Guaranteed Obligations and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent, the Issuing Bank, such Lender or such other Holder of
Guaranteed Obligations makes demand therefor.

 

(iv)  By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(e) of the Credit Agreement.

 

(B)  Expenses of Enforcement, Etc.  Subject to the terms of the Credit
Agreement, after the occurrence of an Event of Default under the Credit
Agreement, the Lenders shall have the right at any time to direct the
Administrative Agent to commence enforcement proceedings with respect to the
Guaranteed Obligations.  The Guarantors agree to reimburse the Administrative
Agent and the other Holders of Guaranteed Obligations for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent and the other Holders of
Guaranteed Obligations, which attorneys may be employees of the Administrative
Agent or the other Holders of Guaranteed Obligations) paid or incurred by the
Administrative Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.  The Administrative Agent agrees to
distribute payments received from any of the Guarantors hereunder to the other
Holders of Guaranteed Obligations on a pro rata basis for application in
accordance with the terms of the Credit Agreement.

 

SECTION 18.  Setoff.  At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations then due and payable (i) any indebtedness due or to
become due from such Holder of Guaranteed Obligations or the Administrative
Agent to any Guarantor, and (ii) any moneys, credits or other property belonging
to any Guarantor, at any time held by or coming into the possession of such
Holder of Guaranteed Obligations (including the Administrative Agent) or any of
their respective affiliates.

 

SECTION 19.  Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Borrowers and any and all endorsers and/or other Guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Guaranteed Obligations (including the Administrative Agent) shall
have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances.  In the event any Holder of
Guaranteed Obligations (including the Administrative Agent), in its sole
discretion, undertakes

 

11

--------------------------------------------------------------------------------


 

at any time or from time to time to provide any such information to a Guarantor,
such Holder of Guaranteed Obligations (including the Administrative Agent) shall
be under no obligation (i) to undertake any investigation not a part of its
regular business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 

SECTION 20.  Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 21.  Merger.  This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

 

SECTION 22.  Headings.  Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

SECTION 23.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

 

SECTION 24.  Limitation of Liability of German Guarantor.  Nothing in this
Guaranty shall oblige a Guarantor that is a German GmbH Obligor to make a
payment in respect of this Guaranty if and to the extent that this Guaranty
shall secure obligations of such Guarantor’s shareholders and/or affiliated
companies (verbundene Unternehmen) of such shareholder within the meaning of
Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than the
Subsidiaries of such Guarantor) and

 

12

--------------------------------------------------------------------------------


 

such payment would cause such Guarantor not to have sufficient net assets
(Reinvermögen) to maintain its stated share capital (Stammkapital) and as a
result cause a violation of Sections 30, 31 of the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung).

 

SECTION 25.  Limitation of Liability of Swiss Guarantor.  Nothing in this
Guaranty shall oblige a Guarantor which is a Swiss Subsidiary (a “Swiss
Guarantor”) to make any payment in respect of this Guaranty for any other Loan
Party which is not a Subsidiary of such Swiss Guarantor unless such payments are
limited to the amount of the freely disposable shareholders equity of such Swiss
Guarantor at the time of the enforcement of the obligations and liabilities
under this Guarantor.  The freely disposable shareholder equity shall be
determined in accordance with Swiss law and Swiss accounting principles and
shall correspond to such Swiss Guarantor’s total shareholder equity less the
total of (i) its aggregate share capital and (ii) its statutory reserves
(including reserves for own shares and revaluations as well as agio) to the
extent such reserves are not available for distribution at the time of the
enforcement of the obligations and liabilities of such Swiss Guarantor under
this Guaranty for the obligations under the Loan Documents of any other Loan
Party which is not a subsidiary of such Swiss Guarantor, which amount shall be
(a) determined on the basis of an audited annual or interim balance sheet of
each Swiss Guarantor, (b) approved by the auditors of each Swiss Guarantor as
distributable amount and (c) approved by a shareholders’ resolution of each
Swiss Guarantor in accordance with the provisions of the Swiss Code of
Obligations.

 

SECTION 26.  Limitation of Liability of Foreign Guarantor.  Notwithstanding
anything contained in this Guaranty to the contrary, no Guarantor which is an
Affected Foreign Subsidiary shall be liable hereunder for any of the Loan made
to, or any other Guaranteed Obligation of, the Company or any Subsidiary
Guarantor which is a Domestic Subsidiary.

 

Remainder of Page Intentionally Blank.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

[GUARANTORS]

 

 

 

By:

 

 

Name:

 

Title:

 

14

--------------------------------------------------------------------------------

 


 

Acknowledged and Agreed

as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

15

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

 

Reference is hereby made to the Guaranty (the “Guaranty”) made as of
February 26, 2008, by and among [GUARANTORS TO COME] (the “Initial Guarantors”
and along with any additional Subsidiaries of the Company, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement.  Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty.  By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto.  By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this                      day of                   ,
20      .

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

By:

 

 

Its:

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT H

 

 

[FORM OF]

 

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of February 26, 2008 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), is entered into by and between Bruker BioSciences
Corporation, a Delaware corporation (the “Company”) and the other Subsidiaries
of the Company listed on the signature pages hereof (together with the Company,
the “Initial Pledgors”), and certain other Subsidiaries of the Company from time
to time signatories hereto pursuant to a supplement in the form of Exhibit A
(the Initial Pledgors and each such other Subsidiary is individually referred to
herein as a “Pledgor” and collectively as the “Pledgors”), and JPMorgan Chase
Bank, N.A., acting in its capacity as contractual representative (the
“Administrative Agent”) for itself and for the Secured Parties (as defined in
the Credit Agreement identified below).  Capitalized terms used herein and not
otherwise defined herein (including, without limitation, Section 1 hereof) shall
have the respective meanings ascribed to such terms in the Credit Agreement.

 

RECITALS:

 

WHEREAS, the Company, certain Subsidiaries of the Company from time to time
parties thereto as borrowers (together with the Company, the “Borrowers”), the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), and Administrative Agent have entered into that certain Credit
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement” and
the agreements, documents and instruments executed and/or delivered pursuant
thereto or in connection therewith, including, without limitation, any guaranty
delivered in connection therewith, the “Loan Documents”), which Credit Agreement
provides, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to or for the
benefit of the Borrowers;

 

WHEREAS, the Pledgors wish to secure their obligations to the Secured Parties
pursuant to the terms of this Pledge Agreement;

 

WHEREAS, each of the Pledgors is willing to pledge its capital stock, membership
interests or partnership interests in certain of its Subsidiaries to the
Administrative Agent, for the benefit of the Secured Parties, as security for
the Obligations pursuant to the terms of this Pledge Agreement;

 

WHEREAS, Schedule I hereto sets forth certain of the Pledgors’ Subsidiaries (the
“Initial Pledged Subsidiaries”);

 

WHEREAS, additional Subsidiaries of the Company may become Pledgors under this
Pledge Agreement by executing and delivering to the Administrative Agent a
supplement to this Pledge Agreement substantially in the form of Exhibit A
hereto (each such supplement, a “Pledge Supplement”) setting forth additional
Subsidiaries of such Pledgor (the “Supplemental Pledged Subsidiaries”);

 

WHEREAS, each Pledgor may from time to time execute and deliver to the
Administrative Agent an amendment to this Pledge Agreement substantially in the
form of Exhibit B hereto (each such amendment, a “Pledge Amendment”) setting
forth additional Subsidiaries of such Pledgor (the “Additional Pledged
Subsidiaries”) (the Initial Pledged Subsidiaries, the Additional Pledged

 

 

--------------------------------------------------------------------------------


 

Subsidiaries and the Supplemental Pledged Subsidiaries collectively referred to
herein as the “Pledged Subsidiaries”);

 

NOW, THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal, refinancing or extension of the agreements described
hereinabove or otherwise) heretofore, now or hereafter made to or for the
benefit of any Pledgor pursuant to any Loan Document, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Administrative Agent hereby agree as follows:

 

SECTION 1.                                Definitions.  Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein as therein defined
(and, with respect to such terms, the singular shall include the plural and vice
versa and any gender shall include any other gender as the context may require),
and the following terms shall have the following meaning:

 

“Guarantors” means the Company or any Subsidiary of the Company party to a
Subsidiary Guaranty.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Administrative
Agent’s and the Secured Parties’ security interest in any Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.  Any and all terms used in this Pledge
Agreement which are defined in the UCC shall be construed and defined in
accordance with the meaning and definition ascribed to such terms under the UCC,
unless otherwise defined herein.

 

SECTION 2.                                Pledge.  Each Pledgor hereby pledges
to the Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, a security interest in, the
collateral described in subsections (a) through (c) below (collectively, the
“Pledged Collateral”):

 

(a)                                  (i)                                     All
of the capital stock of the Pledged Subsidiaries listed on Schedule I which are
corporations, now or at any time or times hereafter owned directly by the
Pledgor (such shares being identified on Schedule I attached hereto or on any
Schedule I attached to any applicable Pledge Supplement or Pledge Amendment),
and the certificates representing the shares of such capital stock, all options
and warrants for the purchase of shares of the stock of such Pledged
Subsidiaries now or hereafter held in the name of the Pledgor (all of said
capital stock, options and warrants and all capital stock held in the name of
the Pledgor as a result of the exercise of such options or warrants being
hereinafter collectively referred to as the “Pledged Stock”), herewith, or from
time to time, delivered to the Administrative Agent accompanied by stock powers
in the form of Exhibit C attached hereto and made a part hereof (the “Powers”)
duly executed in blank, and all dividends, cash, instruments, investment
property and other property from time to time received, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged Stock;

 

                                                                                               
(ii)                                  All additional shares of capital stock of
the Pledged Subsidiaries described in Section 2(a)(i) above from time to time
acquired by the Pledgor in any manner, and the certificates, which shall be
delivered to the Administrative Agent accompanied by Powers

 

18

--------------------------------------------------------------------------------


 

duly executed in blank, representing such additional shares (any such additional
shares shall constitute part of the Pledged Stock, and the Administrative Agent
is irrevocably authorized to unilaterally amend Schedule I hereto or any
Schedule I to any applicable Pledge Supplement or Pledge Amendment to reflect
such additional shares), and all options, warrants, dividends, cash,
instruments, investment property and other rights and options from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares;

 

(b)                                 (i)                                     All
of the membership interests of Pledgor in the Pledged Subsidiaries listed on
Schedule I which are limited liability companies now or at any time or times
hereafter owned directly by the Pledgor, and any certificates representing such
membership interests in the Pledged Subsidiaries (such membership interests
being identified on Schedule I attached hereto or  on any Schedule I attached to
any applicable Pledge Supplement or Pledge Amendment), all of the right, title
and interest of the Pledgor in, to and under its respective percentage interest,
shares or units as a member and all investment property in respect of such
membership interests, including, without limitation, Pledgor’s interest in (or
allocation of) the profits, losses, income, gains, deductions, credits or
similar items of such Pledged Subsidiaries and the right to receive
distributions of such Pledged Subsidiary’s cash, other property, assets, and all
options and warrants for the purchase of membership interests, whether now
existing or hereafter arising, whether arising under the terms of the
certificates of formation, the limited liability company agreements or any of
the other organizational documents (such documents hereinafter collectively
referred to as the “Operating Agreements”) of such Pledged Subsidiaries, or at
law or in equity, or otherwise and any and all of the proceeds thereof (all of
said membership interests, certificates, and warrants being hereinafter
collectively referred to as the “Pledged Membership Interests”) herewith
delivered, if applicable, to the Administrative Agent indorsed in blank or
accompanied by appropriate instruments of transfer duly executed in blank, and
all distributions, cash, instruments, investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, any or all of the Pledged Membership Interests;

 

(ii)                                  Any additional membership interests in the
Pledged Subsidiaries described in Section 2(b)(i) above from time to time
acquired by the Pledgor in any manner, and any certificates, which, if
applicable, shall be delivered to the Administrative Agent indorsed in blank or
accompanied by appropriate instruments of transfer duly executed in blank,
representing such additional membership interests or any additional percentage
interests, shares, units, options or warrants of membership interests in Pledged
Subsidiaries (any such additional interests shall constitute part of the Pledged
Membership Interests, and the Administrative Agent is irrevocably authorized to
unilaterally amend Schedule I hereto or any Schedule I to any applicable Pledge
Supplement or Pledge Amendment from time to time to reflect such additional
interests), and all options, warrants, distributions, investment property, cash,
instruments and other rights and options from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests, and the Pledgor shall promptly thereafter deliver to the
Administrative Agent a certificate duly executed by the Pledgor describing such
percentage interests, certificates, units, options or warrants and certifying
that the same have been duly pledged hereunder;

 

(c)                                  (i)                                     All
of the partnership interests of the Pledgor in and to the Pledged Subsidiaries
listed on Schedule I which are partnerships now or at any time or times
hereafter owned directly by the Pledgor (such partnership interests being
identified on Schedule I attached hereto to or on Schedule I to any applicable
Pledge Supplement or Pledge Amendment), the property (and interests in property)
that is owned by such Pledged Subsidiaries, all of the Pledgor’s rights, if any,
to participate in the management of such Pledged Subsidiaries, all rights,

 

19

--------------------------------------------------------------------------------


 

privileges, authority and powers of the Pledgor as owner or holder of its
partnership interests in such Pledged Subsidiaries, including, but not limited
to, all contract rights related thereto, all rights, privileges, authority and
powers relating to the economic interests of the Pledgor as owner or holder of
its partnership interests in such Pledged Subsidiaries, including, without
limitation, all contract rights related thereto, all options and warrants of the
Pledgor for the purchase of any partnership interests in such Pledged
Subsidiaries, all documents and certificates representing or evidencing the
Pledgor’s partnership interests in such Pledged Subsidiaries, all of the
Pledgor’s interest in and to the profits and losses of such Pledged Subsidiaries
and the Pledgor’s right as a partner of such Pledged Subsidiaries to receive
distributions of such Pledged Subsidiaries’ assets, upon complete or partial
liquidation or otherwise, all of the Pledgor’s right, title and interest to
receive payments of principal and interest on any loans and/or other extensions
of credit made by the Pledgor or its Affiliates to such Pledged Subsidiaries,
all distributions, cash, instruments, investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, the Pledgor’s partnership interests in such Pledged
Subsidiaries, and any other right, title, interest, privilege, authority and
power of the Pledgor in or relating to such Pledged Subsidiaries, all whether
now existing or hereafter arising, and whether arising under any partnership
agreements of such Pledged Subsidiaries (as the same may be amended, modified or
restated from time to time, the “Partnership Agreements”) or otherwise, or at
law or in equity and all books and records of the Pledgor pertaining to any of
the foregoing (all of the foregoing being referred to collectively as the
“Pledged Partnership Interests”);

 

(ii)                                  Any additional partnership interests in
the Pledged Subsidiaries described in Section 2(c)(i) above from time to time
acquired by the Pledgor in any manner (any such additional interests shall
constitute part of the Pledged Partnership Interests, and the Administrative
Agent is irrevocably authorized to unilaterally amend Schedule I hereto or any
Schedule I to any applicable Pledge Supplement or Pledge Amendment from time to
time to reflect such additional interests), and all options, warrants,
distributions, investment property, cash, instruments and other rights and
options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests, and the Pledgor
shall promptly thereafter deliver to the Administrative Agent a certificate duly
executed by the Pledgor describing such percentage interests, options or
warrants and certifying that the same have been duly pledged hereunder;

 


THE PROPERTY AND INTERESTS IN PROPERTY DESCRIBED IN SECTION 4 BELOW; AND


 


ALL PROCEEDS OF THE COLLATERAL DESCRIBED IN SUBSECTIONS (A) THROUGH (C) ABOVE.


 

Notwithstanding the foregoing, the Pledged Collateral pledged by the Company or
any Domestic Subsidiary with respect to any Pledged Subsidiary which is an
Affected Foreign Subsidiary shall not exceed 65% of the equity interests of such
Pledged Subsidiary.

 

Nothing in this Pledge Agreement shall oblige a Pledgor which is a Swiss
Subsidiary (a “Swiss Pledgor”) to make any payment in respect of this Pledge
Agreement for any other Loan Party which is not a Subsidiary of such Swiss
Pledgor unless such payments are limited to the amount of the freely disposable
shareholders equity of such Swiss Pledgor at the time of the enforcement of the
obligations and liabilities under this Pledge Agreement.  The freely disposable
shareholder equity shall be determined in accordance with Swiss law and Swiss
accounting principles and shall correspond to such Swiss Pledgor’s total
shareholder equity less the total of (i) its aggregate share capital and
(ii) its statutory reserves (including reserves for own shares and revaluations
as well as agio) to the extent such reserves are not available for distribution
at the time of the enforcement of the obligations and liabilities of such Swiss
Pledgor under this Pledge Agreement for the obligations under the Loan Documents
of any other Loan Party which is

 

20

--------------------------------------------------------------------------------


not a subsidiary of such Swiss Pledgor, which amount shall be (a) determined on
the basis of an audited annual or interim balance sheet of each Swiss Pledgor,
(b) approved by the auditors of each Swiss Pledgor as distributable amount and
(c) approved by a shareholders’ resolution of each Swiss Pledgor in accordance
with the provisions of the Swiss Code of Obligations.

 

SECTION 3.           Security for Obligations; Delivery of Pledged Collateral. 
The Pledged Collateral secures the prompt payment, performance and observance of
the Obligations; provided that the pledge by any Pledgor which is an Affected
Foreign Subsidiary of Pledged Collateral shall not secure any Obligations of the
Company or any Subsidiary Guarantor which is a Domestic Subsidiary.  To the
extent that any Pledged Collateral is now or hereafter becomes evidenced by
certificates or instruments, all such certificates and instruments shall
promptly be physically delivered to and held by or on behalf of the
Administrative Agent, acting for itself and for the Secured Parties pursuant
hereto, together with appropriate signed Powers and other endorsements in form
and substance acceptable to the Administrative Agent.

 

SECTION 4.           Pledged Collateral Adjustments.  If, during the term of
this Pledge Agreement:

 

(a)   Any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of any of the Pledged Subsidiaries, or
any option included within the Pledged Collateral is exercised, or both, or

 

(b)   Any subscription warrants or any other rights or options shall be issued
in connection with the Pledged Collateral,

 

then all new, substituted and additional membership or partnership interests,
certificates, shares, warrants, rights, options, investment property or other
securities, issued by reason of any of the foregoing, shall, if applicable, be
immediately delivered to and held by the Administrative Agent under the terms of
this Pledge Agreement and shall constitute Pledged Collateral hereunder;
provided, however, that nothing contained in this Section 4 shall be deemed to
permit any distribution or stock dividend, issuance of additional membership or
partnership interests or stock, warrants, rights or options, reclassification,
readjustment or other change in the capital structure of any Pledged Subsidiary
which is not expressly permitted by the Loan Documents.

 

SECTION 5.           Subsequent Changes Affecting Pledged Collateral.  Each
Pledgor represents and warrants that it has made its own arrangements for
keeping itself informed of changes or potential changes affecting the Pledged
Collateral (including, but not limited to, rights to convert, rights to
subscribe, payment of dividends, cash distributions or other distributions,
reorganizations or other exchanges, tender offers and voting rights), and each
Pledgor agrees that neither the Administrative Agent nor any of the Secured
Parties shall have any obligation to inform the Pledgors of any such changes or
potential changes or to take any action or omit to take any action with respect
thereto.  The Administrative Agent may, after the occurrence and during the
continuance of an Event of Default, without notice and at its option, transfer
or register the Pledged Collateral or any part thereof into its or its nominee’s
name with or without any indication that such Pledged Collateral is subject to
the security interest hereunder.  In addition, the Administrative Agent may,
after the occurrence and during the continuance of an Event of Default, exchange
certificates or instruments representing or evidencing Pledged Stock, Pledged
Membership Interests or Pledged Partnership Interests for certificates or
instruments of smaller or larger denominations.

 

SECTION 6.           Representations and Warranties.  Each Pledgor represents
and warrants as follows:

 

21

--------------------------------------------------------------------------------


 

(a)   Each Pledgor is the sole legal and beneficial owner of the percentage of
the issued and outstanding common stock, membership interests or partnership
interests, as applicable, of the Pledged Subsidiaries, set forth opposite the
name of such Pledged Subsidiary on Schedule I hereto, free and clear of any Lien
except for the security interest created by this Pledge Agreement;

 

(b)   As of the date hereof, all of the Pledged Collateral is currently
represented by certificates, and Schedule I sets forth a complete and accurate
list of all the Pledged Collateral, all of which has been delivered to the
Administrative Agent;

 

(c)   Each Pledgor (i) is either a corporation, limited partnership or other
type of legal entity as described on Schedule II hereto, (ii) is duly organized
and validly existing solely under the laws of its jurisdiction of organization,
as set forth on Schedule II hereto, (iii) is in good standing (if applicable)
under the laws of its jurisdiction of organization, (iv) has its place of
business or chief executive office (if it has more than one place of business)
at the address set forth on Schedule II hereto, (v) has full corporate,
partnership or limited liability company power and authority to enter into this
Pledge Agreement and to perform each and all of its obligations herein and
(vi) has ensured that the grant of a first priority security interest in the
Pledged Collateral under this Pledge Agreement shall be enforceable and
recognized in the jurisdiction of organization of each applicable Pledged
Subsidiary;

 

(d)   The exact legal name of each Pledgor as it appears in the Pledgors’
organizational documents, as amended, as filed with the Pledgors’ jurisdiction
of organization is set forth on Schedule II hereto, and none of the Pledgors has
conducted business during the last five years under any name other than its
exact legal name as set forth on Schedule II, except for any prior names as
described on Schedule II hereto;

 

(e)   No financing statement naming any Pledgor as debtor and describing or
purporting to cover all or any portion of the Pledged Collateral, which has not
lapsed or been terminated, has been filed in any jurisdiction except for
financing statements naming the Administrative Agent on behalf of the Secured
Parties as secured party;

 

(f)    There are no restrictions upon the voting rights associated with, or upon
the transfer of, any of the Pledged Collateral;

 

(g)   Each Pledgor has the right to vote, pledge and grant a security interest
in or otherwise transfer such Pledged Collateral free of any Liens, except for
the pledge and security interest granted to the Administrative Agent hereunder;

 

(h)   Each Pledgor owns the Pledged Collateral free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest
therein, except for the pledge and security interest granted to the
Administrative Agent hereunder;

 

(i)    The pledge of the Pledged Collateral does not violate (1) the articles or
certificates of incorporation, by-laws, operating agreements or partnership
agreements, as applicable, of the Pledged Subsidiaries, or any indenture,
mortgage, loan or credit agreement to which any Pledgor or any of the Pledged
Subsidiaries is a party or by which any of their respective properties or assets
may be bound; or (2) any restriction on such transfer or encumbrance of such
Pledged Collateral;

 

22

--------------------------------------------------------------------------------


 

(j)    Each Pledgor agrees to execute and deliver to each Pledged Subsidiary
that is a limited liability company or limited partnership a control
acknowledgment (“Control Acknowledgment”) substantially in the form of Exhibit D
hereto.  Each Pledgor shall cause such Pledged Subsidiary to acknowledge in
writing its receipt and acceptance thereof.  Such Control Acknowledgment shall
instruct such Pledged Subsidiary to follow instructions from the Administrative
Agent without the Pledgors’ further consent;

 

(k)   Each Pledgor authorizes the Administrative Agent to file financing
statements pursuant to the UCC as the Administrative Agent may reasonably deem
necessary to perfect the security interest granted hereby;

 

(l)    No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required either
(i) for the pledge of the Pledged Collateral pursuant to this Pledge Agreement
or for the execution, delivery or performance of this Pledge Agreement by the
Pledgors (except for the filing of financing statements contemplated pursuant to
Section 6(k) hereof) or (ii) for the exercise by the Administrative Agent of the
voting or other rights provided for in this Pledge Agreement or the remedies in
respect of the Pledged Collateral pursuant to this Pledge Agreement (except as
may be required in connection with such disposition by laws affecting the
offering and sale of securities generally);

 

(m)  Upon delivery of each of the certificates representing the Pledged
Collateral, or, as applicable, the filing of financing statements pursuant to
Section 6(k) hereof, or upon execution of a control agreement, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest in the Pledged Collateral, in favor
of the Administrative Agent for the benefit of the Administrative Agent and the
Secured Parties, securing the payment and performance of the Obligations;

 

(n)   No Pledgor has (i) registered the Pledged Collateral in the name of any
other Person, (ii) consented to any agreement by any of the Pledged Subsidiaries
in which any such Pledged Subsidiary agrees to act on the instructions of any
other Person, (iii) delivered the Pledged Collateral to any other Person, or
(iv) otherwise granted “control” (as such term is used in Section 8-106 of the
UCC) of the Pledged Collateral to any other Person;

 

(o)   The Powers are duly executed and give the Administrative Agent the
authority they purport to confer; and

 

(p)   No Pledgor has any obligation to make further capital contributions or
make any other payments to the Pledged Subsidiaries with respect to its interest
therein.

 

SECTION 7.           Covenants.

 

(a)   Except to the extent expressly permitted by the terms of the Loan
Documents, each Pledgor agrees that it will (i) not change its name or its
current legal structure, and will not, in one transaction or a series of related
transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, (ii) maintain its due organization and good
standing in its jurisdiction of organization, (iii) not change its jurisdiction
of organization, and (iv) not change its mailing address, place of business or
chief executive office (if it has more than one place of business), unless such
Pledgor shall have given the Administrative Agent not less than 30 day’s prior
written notice of such event or occurrence and the Administrative Agent shall
have either (x) determined that such event or occurrence will not adversely
affect the validity, perfection or priority of the Administrative Agent’s
security interest in the Pledged Collateral, or (y) taken such

 

23

--------------------------------------------------------------------------------


 

steps (with the cooperation of the Pledgors to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Administrative Agent’s security interest in such
Pledged Collateral; provided that the foregoing shall not prohibit Bruker
BioSpin Invest AG from being renamed Bruker BioSpin AG nor from relocating its
statutory domicile from Zug to Fällanden.

 

(b)   No Pledgor will (i) register the Pledged Collateral in the name of any
Person other than the Administrative Agent representing the Secured Parties,
(ii) consent to any agreement between any Pledged Subsidiary and any Person
other than the Administrative Agent in which Pledged Subsidiary agrees to act on
the instructions of any such Person, (iii) deliver the Pledged Collateral or any
related Power or endorsement to any Person other than the Administrative Agent
or (iv) otherwise grant “control” (as such term is used in Section 8-106 of the
UCC) of the Pledged Collateral to any Person other than the Administrative
Agent, provided, however, that each Pledgor shall, at the reasonable request and
direction of the Administrative Agent at any time, promptly take any or all of
such actions as set forth in clause (i) — (iv) above for the benefit of, and in
a manner reasonably acceptable to, the Administrative Agent;

 

(c)   Without limiting the provisions of clause (b), each Pledgor will, at its
expense, promptly execute, authorize, acknowledge and deliver all such
instruments, certificates or other documents, and take all such additional
actions as the Administrative Agent from time to time may reasonably request in
order to ensure to the Administrative Agent the benefits of the first priority
security interest in and to the Pledged Collateral intended to be created by
this Pledge Agreement, including, without limitation, (i) the authorization and
filing of any necessary UCC financing statements, (ii) the delivery to the
Administrative Agent of any certificates that may from time to time evidence the
Pledged Collateral, (iii) the execution in blank and delivery of any necessary
Powers or other endorsements, and (iv) taking such action as required in the
jurisdiction of organization of the applicable Pledged Subsidiary in order to
ensure the enforceability and recognition of such first priority security
interest in such jurisdiction of organization, and will cooperate with the
Administrative Agent, at such Pledgor’s expense, in obtaining all necessary
approvals and consents, and making all necessary filings under federal, state,
local or foreign law in connection with such security interests or any sale or
transfer of the Pledged Collateral;

 

(d)   Each Pledgor has and will defend the title to the Pledged Collateral and
the security interests of the Administrative Agent in the Pledged Collateral
against the claim of any Person and will maintain and preserve such security
interests;

 

(e)   Each Pledgor will, upon obtaining ownership of any additional Pledged
Collateral promptly and in any event within five (5) Business Days deliver to
the Administrative Agent a Pledge Amendment, duly executed by such Pledgor, in
substantially the form of Exhibit B hereto (a “Pledge Amendment”) in respect of
any such additional Pledged Collateral, pursuant to which the Pledgor shall
confirm its grant of a security interest in such additional Pledged Collateral
pursuant to Section 1 hereof to the Administrative Agent, such grant being
deemed effective as of the date hereof, regardless of whether such Pledge
Amendment is ever executed pursuant to this paragraph.  Each Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Pledge Agreement and to unilaterally amend Schedule I hereto pursuant to the
terms of Section 2 hereof, and agrees that all Pledged Collateral listed on any
Pledge Amendment delivered to the Administrative Agent, or amended Schedule I,
shall for all purposes hereunder be considered Pledged Collateral (it being
understood and agreed that the failure by any Pledgor or the Administrative
Agent to prepare or execute any such Pledge Amendment shall not prevent the
creation or attachment of the Administrative Agent’s lien and security interest
in any such shares

 

24

--------------------------------------------------------------------------------


 

which creation and attachment shall automatically, and be deemed to, occur
pursuant to Section 1 hereof);

 

(f)    Each Pledgor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any filing office in any UCC
jurisdiction any financing statements or amendments thereto that (a) describe
the Pledged Collateral and (b) contain any other information required by
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment.  Each Pledgor also ratifies its authorization
for the Administrative Agent to have filed any financing statements or
amendments thereto if filed prior to the date hereof;

 

(g)   Each Pledgor will (i) deliver to the Administrative Agent immediately upon
execution of this Pledge Agreement, a Pledge Supplement or a Pledge Amendment,
as applicable, the originals of all certificates or other instruments
constituting Pledged Collateral and (ii) hold in trust for the Administrative
Agent upon receipt and immediately thereafter deliver to the Administrative
Agent any certificates or other instruments constituting Pledged Collateral;

 

(h)   Each Pledgor will permit the Administrative Agent from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
investment property not represented by certificates which are Pledged Collateral
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of investment property not represented
by certificates and all rollovers and replacements therefor to reflect the
pledge of such Pledged Collateral granted pursuant to this Pledge Agreement. 
Each Pledgor will take any actions necessary to cause (i) the issuers of
uncertificated securities which are Pledged Collateral and (ii) any financial
intermediary which is the holder of any investment property, to cause the
Administrative Agent to have and retain control over such securities or other
investment property.  Without limiting the foregoing, each Pledgor will, with
respect to investment property held with a financial intermediary, cause such
financial intermediary to enter into a control agreement with the Administrative
Agent in form and substance satisfactory to the Administrative Agent;

 

(i)    Except as otherwise permitted by the terms of the Loan Documents, each
Pledgor will not (i) permit or suffer any issuer of privately held corporate
securities or other ownership interests in a corporation, partnership, joint
venture or limited liability company constituting Pledged Collateral over which
it has voting control to dissolve, liquidate, retire any of its capital stock or
other instruments or securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the instruments,
securities or other investment property in favor of any of the foregoing;

 

(j)    Each Pledgor will permit any registerable Pledged Collateral to be
registered in the name of the Administrative Agent or its nominee at any time
after the occurrence and continuance of an Event of Default; and

 

(k)   Each Pledgor agrees that it will not (i) except as otherwise permitted by
the Loan Documents, sell or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral without the prior written consent of
the Administrative Agent, or (ii) create or permit to exist any Lien upon or
with respect to any of the Pledged Collateral, except for the security interest
under this Pledge Agreement.

 

SECTION 8.           Voting Rights.  During the term of this Pledge Agreement,
and except as provided in this Section 8 below, each Pledgor shall have (i) the
right to vote the Pledged Stock, Pledged

 

25

--------------------------------------------------------------------------------


 

Membership Interests or Pledged Partnership Interests on all governing questions
in a manner not inconsistent with the terms of this Pledge Agreement or any Loan
Documents and (ii) the right to be a member or a partner of all the Pledged
Subsidiaries which are limited liability companies or partnerships,
respectively.  After the occurrence and during the continuance of an Event of
Default, the Administrative Agent or the Administrative Agent’s nominee may, at
the Administrative Agent’s or such nominee’s option and following written notice
from the Administrative Agent to the Pledgors, (i) exercise all voting powers
pertaining to the Pledged Collateral, including the right to take action by
shareholder consent and (ii) become a member or partner of each and all of the
Pledged Subsidiaries which are limited liability companies or partnerships,
respectively, and as such (x) exercise, or direct the applicable Pledgor as to
the exercise of all voting, consent, managerial, election and other membership
rights to the applicable Pledged Collateral and (y) exercise, or direct any
Pledgor as to the exercise of any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
applicable Pledged Collateral, as if the Administrative Agent were the absolute
owner thereof, all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to exercise any
of the aforesaid rights, privileges or options and shall not be responsible for
any failure so to do or delay in so doing.  Such authorization shall constitute
an irrevocable voting proxy from such Pledgor to the Administrative Agent or, at
the Administrative Agent’s option, to the Administrative Agent’s nominee.  After
an Event of Default is cured or waived, such Pledgor will have the right to
exercise the voting and rights, powers, privileges and options that it would
otherwise be entitled to exercise pursuant to the terms of the Pledge Agreement
prior to the occurrence of any such Event of Default.

 

SECTION 9.           Dividends and Other Distributions.  (a) So long as no Event
of Default has occurred and is continuing:

 

(i)             Each Pledgor shall be entitled to receive and retain any and all
dividends, cash distributions and interest paid in respect of the Pledged
Collateral to the extent such distributions are not prohibited by the Loan
Documents, provided, however, that any and all (A) distributions, dividends and
interest paid or payable other than in cash with respect to, and instruments and
other property received, receivable or otherwise distributed with respect to, or
in exchange for, any of the Pledged Collateral, (B) dividends and other
distributions paid or payable in cash with respect to any of the Pledged
Collateral on account of a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, and
(C) cash paid, payable or otherwise distributed with respect to principal of, or
in redemption of, or in exchange for, any of the Pledged Collateral, shall be
Pledged Collateral, and shall be forthwith delivered to the Administrative Agent
to hold, for the benefit of the Administrative Agent and the Secured Parties, as
Pledged Collateral and shall, if received by a Pledgor, be received in trust for
the Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, be segregated from the other property or funds of such Pledgor,
and be delivered immediately to the Administrative Agent as Pledged Collateral
in the same form as so received (with any necessary endorsement); and

 

(ii)           The Administrative Agent shall execute and deliver (or cause to
be executed and delivered) to each Pledgor all such proxies and other
instruments as such Pledgor may reasonably request for the purpose of enabling
such Pledgor to receive the dividends or interest payments which it is
authorized to receive and retain pursuant to clause (i) above.

 

(b)           After the occurrence and during the continuance of an Event of
Default:

 

26

--------------------------------------------------------------------------------


 

hereof shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, which shall thereupon have the sole right to receive and hold
as Pledged Collateral such dividends, distributions and interest payments; and

 

(ii)           All dividends, distributions and interest payments which are
received by any Pledgor contrary to the provisions of clause (i) of this
Section 9(b) shall be received in trust for the Administrative Agent, for the
benefit of the Administrative Agent and the Secured Parties, shall be segregated
from other funds of such Pledgor and shall be paid over immediately to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsements).

 

The Pledgors will reimburse the Administrative Agent and/or the Secured Parties
for all expenses incurred by the Administrative Agent and/or the Secured
Parties, including, without limitation, reasonable attorneys’ and accountants’
fees and expenses in connection with the foregoing.

 

SECTION 10.         Remedies.  (a)  The Administrative Agent shall have, in
addition to any other rights given under this Pledge Agreement or by law, all of
the rights and remedies with respect to the Pledged Collateral of a secured
party under the UCC.  After the occurrence and during the continuance of an
Event of Default, the Administrative Agent (personally or through an agent) is
hereby authorized and empowered to transfer and register in its name or in the
name of its nominee the whole or any part of the Pledged Collateral, to exercise
all voting rights with respect thereto, to collect and receive all cash
dividends or distributions and other distributions made thereon, and to
otherwise act with respect to the Pledged Collateral as though the
Administrative Agent were the outright owner thereof (in the case of a limited
liability company, the sole member and manager thereof and, in the case of a
partnership, a partner thereof), each Pledgor hereby irrevocably constituting
and appointing the Administrative Agent as the proxy and attorney-in-fact of
such Pledgor, with full power of substitution to do so; provided, however, that
the Administrative Agent shall have no duty to exercise any such right or to
preserve the same and shall not be liable for any failure to do so or for any
delay in doing so; provided, further, however, that the Administrative Agent
agrees to exercise such proxy and powers only so long as an Event of Default
shall have occurred and is continuing and following written notice thereof.  In
addition, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have such powers of sale and other
powers as may be conferred by applicable law and regulatory requirements.  With
respect to the Pledged Collateral or any part thereof which shall then be in or
shall thereafter come into the possession or custody of the Administrative Agent
or which the Administrative Agent shall otherwise have the ability to transfer
under applicable law, the Administrative Agent may, in its sole discretion,
without notice except as specified below, after the occurrence and during the
continuance of an Event of Default, sell or cause the same to be sold at any
exchange, broker’s board or at public or private sale ((Selbstverkaufsrecht) in
the case of a sale conducted in Switzerland, without regard to the procedures
and formalities of the Swiss Debt Enforcement and Bankruptcy Act or any other
applicable debt collection or bankruptcy or similar laws in Switzerland), in one
or more sales or lots, at such price as the Administrative Agent may deem best,
for cash or on credit or for future delivery, without assumption of any credit
risk, and the purchaser of any or all of the Pledged Collateral so sold shall
thereafter own the same, absolutely free from any claim, encumbrance or right of
any kind whatsoever.  The Administrative Agent and each of the Secured Parties
may, in its own name, or in the name of a designee or nominee, buy the Pledged
Collateral at any public sale and, if permitted by applicable law, buy the
Pledged Collateral at any private sale (Selbsteintritt).  The Pledgors jointly
and severally agree to pay to the Administrative Agent all reasonable expenses
(including, without limitation, court costs and reasonable attorneys’ and
paralegals’ fees and expenses) of, or incidental to, the enforcement of any of
the provisions hereof.  The Administrative Agent agrees to distribute any
proceeds

 

27

--------------------------------------------------------------------------------


 

of the sale of the Pledged Collateral in accordance with Section 10(d) and the
Pledgor shall remain liable for any deficiency following the sale of the Pledged
Collateral.

 

(b)           Unless any of the Pledged Collateral threatens to decline speedily
in value or is or becomes of a type sold on a recognized market, the
Administrative Agent will give the applicable Pledgor reasonable notice of the
time and place of any public sale thereof, or of the time after which any
private sale or other intended disposition is to be made.  Any sale of the
Pledged Collateral conducted in conformity with reasonable commercial practices
of Lenders, commercial finance companies, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable.  Notwithstanding any provision to the
contrary contained herein, each Pledgor agrees that any requirements of
reasonable notice shall be met if such notice is received by such Pledgor as
provided in Section 21 below at least ten (10) days before the time of the sale
or disposition; provided, however, that the Administrative Agent may give any
shorter notice that is commercially reasonable under the circumstances.  Any
other requirement of notice, demand or advertisement for sale is waived, to the
extent permitted by law.

 

(c)           In view of the fact that federal and state securities laws may
impose certain restrictions on the method by which a sale of the Pledged
Collateral may be effected after an Event of Default, each Pledgor agrees that
after the occurrence and during the continuation of an Event of Default, the
Administrative Agent may, from time to time, attempt to sell all or any part of
the Pledged Collateral by means of a private placement restricting the bidders
and prospective purchasers to those who are qualified and will represent and
agree that they are purchasing for investment only and not for distribution.  In
so doing, the Administrative Agent may solicit offers to buy the Pledged
Collateral, or any part of it, from a limited number of investors deemed by the
Administrative Agent, in its reasonable judgment, to be financially responsible
parties who might be interested in purchasing the Pledged Collateral.  If the
Administrative Agent solicits such offers from not less than four (4) such
investors, then the acceptance by the Administrative Agent of the highest offer
obtained therefrom shall be deemed to be a commercially reasonable method of
disposing of such Pledged Collateral; provided, however, that this Section does
not impose a requirement that the Administrative Agent solicit offers from four
or more investors in order for the sale to be commercially reasonable.

 

(d)           All proceeds of the sale of the Pledged Collateral received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Obligations pursuant to the terms of the Credit Agreement.

 

SECTION 11.         Administrative Agent Appointed Attorney-in-Fact.  Each
Pledgor hereby appoints the Administrative Agent its attorney-in-fact, coupled
with an interest, with full authority, in the name of such Pledgor or otherwise,
from time to time in the Administrative Agent’s sole discretion, to take any
action and to execute any instrument which the Administrative Agent may deem
necessary or advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation, to receive, endorse and collect all instruments
made payable to such Pledgor representing any dividend, distribution, interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same and to arrange for the transfer
of all or any part of the Pledged Collateral on the books of the Pledged
Subsidiaries to the name of the Administrative Agent or the Administrative
Agent’s nominee.  If Swiss law should apply to the pledge created hereunder, the
Administrative Agent acts for itself and for and on behalf of the Secured
Parties as direct representative (direkter Stellvertreter).

 

SECTION 12.         Waivers.  (i) Each Pledgor waives presentment and demand for
payment of any of the Obligations, protest and notice of dishonor or default
with respect to any of the Obligations and all other notices to which such
Pledgor might otherwise be entitled except as otherwise expressly provided
herein or in the applicable Loan Document.

 

28

--------------------------------------------------------------------------------


 

(ii)           Each Pledgor understands and agrees that its obligations and
liabilities under this Pledge Agreement shall remain in full force and effect,
notwithstanding foreclosure of any property securing all or any part of the
Obligations by trustee sale or any other reason impairing the right of any
Pledgor, the Administrative Agent or any of the Secured Parties to proceed
against any Pledged Subsidiary, any other guarantor or any Pledged Subsidiary or
such guarantor’s property.  Each Pledgor agrees that all of its obligations
under this Pledge Agreement shall remain in full force and effect without
defense, offset or counterclaim of any kind, notwithstanding that such Pledgor’s
rights against any Pledged Subsidiary may be impaired, destroyed or otherwise
affected by reason of any action or inaction on the part of the Administrative
Agent or any Secured Party.

 

(iii)          Each Pledgor hereby expressly waives the benefits of any law in
any jurisdiction purporting to allow a guarantor or pledgor to revoke a
continuing guaranty or pledge with respect to any transactions occurring after
the date of the guaranty or pledge.

 

SECTION 13.         Term.  This Pledge Agreement shall remain in full force and
effect until the Obligations (other than contingent indemnity obligations) shall
have been indefeasibly and fully paid in cash and any commitments to extend
credit under the Loan Documents shall have terminated.  Upon the termination of
this Pledge Agreement as provided above (other than as a result of the sale of
the Pledged Collateral), the Administrative Agent will release the security
interest created hereunder and, if it then has possession of the Pledged Stock,
will deliver the Pledged Stock and the Powers to the applicable Pledgor.

 

SECTION 14.         Successors and Assigns.  This Pledge Agreement shall be
binding upon and inure to the benefit of each Pledgor, the Administrative Agent,
for the benefit of itself and the Secured Parties, and their respective
successors and assigns.  Each Pledgor’s successors and assigns shall include,
without limitation, a receiver, trustee or debtor-in-possession of or for such
Pledgor.

 

SECTION 15.         GOVERNING LAW.  THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.         Consent to Jurisdiction; Waiver of Jury Trial.

 

(A)          Each Pledgor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Pledge Agreement, or for recognition or enforcement of any judgment, and each
Pledgor hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court.  Each Pledgor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Pledge Agreement shall
affect any right that the Administrative Agent may otherwise have to bring any
action or proceeding relating to this Pledge Agreement against any Pledgor or
its properties in the courts of any jurisdiction.

 

(B)           Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Pledge Agreement in any court referred to in
paragraph (a) of this Section.  Each Pledgor hereby irrevocably waives, to the
fullest extent

 

29

--------------------------------------------------------------------------------


 

permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(C)           Each party to this Pledge Agreement irrevocably consents to
service of process in the manner provided for notices in Section 21 of this
Pledge Agreement, and each of the Pledgors hereby appoints the Company as its
agent for service of process.  Nothing in this Pledge Agreement will affect the
right of any party to this Pledge Agreement to serve process in any other manner
permitted by law.

 

(D)          Each Pledgor hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of this Pledge Agreement (whether based on
contract, tort or any other theory).  Each Pledgor (i) certifies that no
representative, agent or attorney of any other Pledgor has represented,
expressly or otherwise, that such other Pledgor would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other pledgors have been induced to enter into this Pledge Agreement by,
among other things, the mutual waivers and certifications in this Section.

 

SECTION 17.         No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Pledge Agreement. 
In the event an ambiguity or question of intent or interpretation arises, this
Pledge Agreement shall be construed as if drafted jointly by the parties hereto
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Pledge Agreement.

 

SECTION 18.         Severability.  Whenever possible, each provision of this
Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but, if any provision of this Pledge Agreement shall
be held to be prohibited or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.

 

SECTION 19.         Further Assurances.  Each Pledgor agrees that it will
cooperate with the Administrative Agent and will execute and deliver, or cause
to be executed and delivered, all such other stock powers, proxies, instruments
and documents, and will take all such other actions, including, without
limitation, the execution and filing of financing statements (and each Pledgor
hereby authorizes the Administrative Agent to file any such financing
statements), as the Administrative Agent may reasonably deem necessary from time
to time in order to carry out the provisions and purposes of this Pledge
Agreement.

 

SECTION 20.         The Administrative Agent’s Duty of Care.  The Administrative
Agent shall not be liable for any acts, omissions, errors of judgment or
mistakes of fact or law including, without limitation, acts, omissions, errors
or mistakes with respect to the Pledged Collateral, except for those arising out
of or in connection with the Administrative Agent’s (i) gross negligence or
willful misconduct, or (ii) failure to use reasonable care with respect to the
safe custody of the Pledged Collateral in the Administrative Agent’s
possession.  Without limiting the generality of the foregoing, the
Administrative Agent shall be under no obligation to take any steps necessary to
preserve rights in the Pledged Collateral against any other parties but may do
so at its option.  All expenses incurred in connection therewith shall be for
the sole account of the Pledgors, and shall constitute part of the Obligations
secured hereby.

 

SECTION 21.         Notices.  All notices and other communications provided for
hereunder shall be delivered in the manner set forth in Section 9.01 of the
Credit Agreement.

 

SECTION 22.         Amendments, Waivers and Consents.  No amendment or waiver of
any provision of this Pledge Agreement nor consent to any departure by the
Pledgor herefrom, shall in any

 

30

--------------------------------------------------------------------------------


 

event be effective unless the same shall be in writing and signed by the
Administrative Agent, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

SECTION 23.         Section Headings.  The section headings herein are for
convenience of reference only, and shall not affect in any way the
interpretation of any of the provisions hereof.

 

SECTION 24.         Execution in Counterparts.  This Pledge Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall together constitute one and the same agreement.  Facsimile
transmission of the signature of any party hereto shall be effective as an
original signature.

 

SECTION 25.         Merger.  This Pledge Agreement and the other Loan Documents
embody the final and entire agreement and understanding among the Pledgors, the
Administrative Agent and the Secured Parties and supersede all prior agreements
and understandings among the Pledgors, the Administrative Agent and the Secured
Parties relating to the subject matter thereof.  This Pledge Agreement and the
Loan Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties hereto.

 

SECTION 26.         Additional Pledgors.  Pursuant to the Credit Agreement, the
Company may be required to, and/or to cause certain Subsidiaries to, execute and
deliver to the Administrative Agent (i) in the case of a Subsidiary that is not
a Pledgor at such time, a Pledge Supplement in the form of Exhibit A hereto and
(ii) in the case of the Company or a Subsidiary that is a Pledgor at such time,
a Pledge Amendment in the form of Exhibit B hereto, together with such
supporting documentation required pursuant to the Credit Agreement as the
Administrative Agent may reasonably request, in order to create a perfected,
first priority security interest in the equity interests in certain
Subsidiaries.  The execution and delivery of such instrument shall not require
the consent of any Pledgor hereunder.  The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.

 

The remainder of this page is intentionally blank.

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgors and the Administrative Agent have executed this
Pledge Agreement as of the date set forth above.

 

 

BRUKER BIOSCIENCES CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[OTHER PLEDGORS TO COME]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Signature Page to

Pledge Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to

PLEDGE AGREEMENT

 

PLEDGED SUBSIDIARIES

 

Pledged Capital Stock

 

Pledgor

 

Record Holder

 

Pledged Subsidiary

 

Cert. No.

 

No. of
Shares

 

% of Interests held by Pledgor

 

% of Total Outstanding Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Membership Interests

 

 

 

 

 

Percentage of Membership

Pledgor

 

Pledged Subsidiary

 

Interest owned by the Pledgor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests

 

 

 

 

 

Percentage of Partnership Interest

Pledgor

 

Pledged Subsidiary

 

owned by the Pledgor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

to

PLEDGE AGREEMENT

 

TYPES OF ENTITY, JURISDICTION OF

ORGANIZATION, CHIEF EXECUTIVE OFFICE LOCATION

 

 

 

 

 

 

 

Mailing Address of Chief

Pledgor

 

Type of Entity

 

Jurisdiction of Organization

 

Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIOR NAMES OF PLEDGORS

DURING LAST FIVE YEARS

 

Pledgor

 

Prior Name

 

Date of Name Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

PLEDGE AGREEMENT

 

FORM OF PLEDGE SUPPLEMENT

 

SUPPLEMENT NO.        dated as of                                , 20       to
the PLEDGE AGREEMENT dated as of February 26, 2008 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), among Bruker BioSciences Corporation, a Delaware corporation (the
“Company”), and certain subsidiaries of the Company from time to time
signatories thereto (the Company and each of the Subsidiaries being referred to
herein individually, as a “Pledgor”, and collectively, as the “Pledgors”) and
JPMORGAN CHASE BANK, N.A., as contractual representative for the Secured Parties
(in such capacity, the “Administrative Agent”).

 

Reference is made to the Credit Agreement dated as of February 26, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, certain Subsidiaries of the Company from
time to time party thereto as borrowers (together with the Company, the
“Borrowers”), the financial institutions from time to time party thereto as
lenders (collectively, the “Lenders”) and the Administrative Agent.

 

Capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Pledge Agreement, the Credit Agreement.

 

The undersigned Subsidiary of the Company (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Pledgor under the Pledge Agreement in consideration for Loans and Letters of
Credit previously made to, or issued for the account of, the Borrowers.

 

Accordingly, Administrative Agent and the New Pledgor agree as follows:

 

SECTION 1.           In accordance with Section 26 of the Pledge Agreement, the
New Pledgor by its signature below becomes a Pledgor under the Pledge Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof except for
representations and warranties which by their express terms refer to a specific
date.  In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Obligations, does hereby create and grant
to Administrative Agent, its successors and assigns, a security interest in and
Lien on all of the New Pledgor’s right, title and interest in and to the Pledged
Collateral (as defined in the Pledge Agreement) of the New Pledgor.  Each
reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement shall be
deemed to include the New Pledgor.  The Pledge Agreement is hereby incorporated
herein by reference.

 

SECTION 2.           The New Pledgor represents and warrants to Administrative
Agent that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting Secured Parties’ rights
generally.

 

SECTION 3.           This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This

 

 

--------------------------------------------------------------------------------


 

Supplement shall become effective when Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of the New Pledgor and Administrative Agent.  Delivery of an executed signature
page to this Supplement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.           The New Pledgor hereby represents and warrants that set
forth on Schedule I attached hereto is a true and correct schedule with respect
to all its Pledged Collateral.

 

SECTION 5.           Except as expressly supplemented hereby, the Pledge
Agreement shall remain in full force and effect.

 

SECTION 6.           If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Supplement which are valid.

 

SECTION 7.           All communications and notices hereunder shall be in
writing and given as provided in the Pledge Agreement.  All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature below.

 

SECTION 8.           The New Pledgor agrees to reimburse Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
Administrative Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and Administrative Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

 

[NEW PLEDGOR]

 

 

 

By:

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopier: (      )       -

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 


 

Schedule I to
Supplement No.     
to the Pledge Agreement

 

Pledged Capital Stock

 

Pledgor

 

Record Holder

 

Pledged Subsidiary

 

Certificate Number

 

Number of Shares

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Membership Interests

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Membership
Interest owned by the Pledgor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Partnership Interest
owned by the Pledgor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT B

to

PLEDGE AGREEMENT

 

FORM OF PLEDGE AMENDMENT

 

Reference is hereby made to the Pledge Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) dated as of February 26, 2008, by and between Bruker BioSciences
Corporation, a Delaware corporation [(the “Pledgor”)], and certain of its
Subsidiaries [including the undersigned (the “Pledgor”)] and JPMorgan Chase
Bank, N.A., as contractual representative for the Secured Parties (in such
capacity, the “Administrative Agent”), whereby the Pledgor has pledged certain
capital stock, membership interests and partnership interests, as applicable, of
certain of its Subsidiaries as collateral to the Administrative Agent, for the
ratable benefit of the Secured Parties, as more fully described in the Pledge
Agreement. This Amendment is a “Pledge Amendment” as defined in the Pledge
Agreement and is, together with the acknowledgments, certificates, and Powers
delivered herewith, subject in all respects to the terms and provisions of the
Pledge Agreement. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Pledge Agreement.

 

By its execution below, the Pledgor hereby agrees that (i) the [capital stock of
the corporation(s)] [membership interests of the limited liability company(s)]
[partnership interests of the partnership(s)] listed on Schedule I hereto shall
be pledged to the Administrative Agent as additional collateral pursuant to
Section 1[(a)(b)(c)](ii) of the Pledge Agreement, (ii)  such property shall be
considered [Pledged Stock] [Pledged Membership Interests] [Pledged Partnership
Interests] under the Pledge Agreement and be a part of the Pledged Collateral
pursuant to Section 1 of the Pledge Agreement, and (iii) each such [corporation]
[limited liability company] [partnership] listed on Schedule I hereto shall be
considered a Pledged Subsidiary for purposes of the Pledge Agreement.

 

By its execution below, the Pledgor represents and warrants that it has full
power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 6 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional [Pledged Stock] [Pledged Membership
Interests] [Pledged Partnership Interests] relating hereto.  The Pledge
Agreement, as amended and modified hereby, remains in full force and effect and
is hereby ratified and confirmed.

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge Amendment
to the Pledge Agreement as of this          day of                         ,
            .

 

 

[PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I
to
Pledge Agreement

 

Pledged Capital Stock

 

Pledgor

 

Record Holder

 

Pledged Subsidiary

 

Certificate Number

 

Number of Shares

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Membership Interests

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Membership
Interest owned by the Pledgor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests

 

Pledgor

 

Pledged Subsidiary

 

Percentage of Partnership Interest
owned by the Pledgor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

to

PLEDGE AGREEMENT

 

FORM OF STOCK POWER

 

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
                                                                          Shares
of Common Stock of                                               , a
                               corporation, represented by Certificate
No.          (the “Stock”), standing in the name of the undersigned on the books
of said corporation and does hereby irrevocably constitute and appoint
                                                                       as the
undersigned’s true and lawful attorney, for it and in its name and stead, to
sell, assign and transfer all or any of the Stock, and for that purpose to make
and execute all necessary acts of assignment and transfer thereof; and to
substitute one or more persons with like full power, hereby ratifying and
confirming all that said attorney or substitute or substitutes shall lawfully do
by virtue hereof.

 

Dated:                    

 

 

 

 

 

 

[PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

to

 

PLEDGE AGREEMENT

 

 

Form of Control Acknowledgment

 

CONTROL ACKNOWLEDGMENT

 

PLEDGED SUBSIDIARY:

 

[MEMBERSHIP][PARTNERSHIP]     INTEREST OWNER:

 

 

 

[Name of Pledged Subsidiary]

 

[Name of Pledgor]

 

Reference is hereby made to that certain Pledge Agreement dated as of
February 26, 2008 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”) between Bruker
BioSciences Corporation, a Delaware corporation, and certain of its Subsidiaries
(collectively, the “Pledgor”), a [member][partner] of [Name of Pledged
Subsidiary], a [                    ] limited [liability company][partnership]
(a “Pledged Subsidiary”) and JPMorgan Chase Bank, N.A., as contractual
representative for the Secured Parties (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings ascribed thereto in the Pledge Agreement.

 

Pledged Subsidiary is hereby instructed by the Pledgor that all of the Pledgor’s
right, title and interest in and to all of the Pledgor’s rights in connection
with any [membership][partnership] interests in Pledged Subsidiary now and
hereafter owned by the Pledgor are subject to a pledge and security interest in
favor of Administrative Agent.  Pledgor hereby instructs the Pledged Subsidiary
to act upon any instruction delivered to it by the Administrative Agent with
respect to the Pledged Collateral without seeking further instruction from the
Pledgor, and, by its execution hereof, the Pledged Subsidiary agrees to do so.

 

Pledged Subsidiary, by its written acknowledgement and acceptance hereof, hereby
acknowledges receipt of a copy of the aforementioned Pledge Agreement and agrees
promptly to note on its books the security interest granted under such Pledge
Agreement.  Each Pledged Subsidiary also waives any rights or requirements at
any time hereafter to receive a copy of such Pledge Agreement in connection with
the registration of any Pledged Collateral in the name of the Administrative
Agent or its nominee or the exercise of voting rights by the Administrative
Agent or its nominee.

 

The remainder of this page is intentionally blank.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this        day
of                     , 20      .

 

 

[PLEDGOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Acknowledged and accepted this

 

         day of                         , 20

 

 

 

[PLEDGED SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

BRUKER BIOSCIENCES CORPORATION

 

COMPLIANCE CERTIFICATE

 

I, the undersigned, [Name of Officer], [Title of Officer] of BRUKER BIOSCIENCES
CORPORATION (the “Company”), a Delaware corporation, do hereby certify, solely
in my capacity as an officer of the Company and not in my individual capacity,
on behalf of the Company, that:

 

1.             This Certificate is furnished pursuant to the Credit Agreement,
dated as of February 26, 2008, among Bruker BioSciences Corporation, the Foreign
Subsidiary Borrowers party thereto, the Lenders and agents party thereto, and
JPMorgan Chase Bank, N.A. as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

 

2.             I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly
financial statements add: and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes];

 

3.             The examinations described in paragraph 2 did not disclose,
except as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Credit Agreement; and

 

4.             Exhibit A attached hereto sets forth financial data and
computations evidencing  the Company’s compliance with the financial covenants
set forth in Section 6.10 of the Credit Agreement, all of which data and
computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

[                      ]

 

(signature page follows)

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Exhibit A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this            day of
                    , 20      .

 

 

BRUKER BIOSCIENCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 